                20-11024-shl              Doc 1      Filed 04/29/20 Entered 04/29/20 10:58:57                                 Main Document
                                                                  Pg 1 of 153


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)       20 -                                                Chapter 15
                                                                                                                                   Check if this an
                                                                                                                                   amended filing




Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                   12/15
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).


1.   Debtor's name                  Virgin Australia Holdings Ltd

2.   Debtor's unique identifier       For non-individual debtors:
                                          Federal Employer Identification Number
                                          Other 100 686 226 . Describe identifier ACN           .
                                      For individual debtors
                                          Social Security Number:
                                          Individual Taxpayer Identification Number (ITIN):
                                          Other     . Describe identifier    .



3.   Name of foreign
     representative(s)              Vaughan Strawbridge, Richard Hughes, John Greig and Salvatore Algeri

4.   Foreign proceeding in
     which appointment of the
     foreign representative(s)
     occurred                  Voluntary administration commenced by appointment of administrators via corporate action

5.   Nature of the foreign            Check one:
     proceeding
                                          Foreign main proceeding
                                          Foreign nonmain proceeding
                                          Foreign main proceeding, or in the alternative foreign nonmain proceeding



6.   Evidence of the foreign             A certified copy, translated into English, of the decision commencing the foreign proceeding and appointing the foreign
     proceeding                       representative is attached.
                                         A certificate, translated into English, from the foreign court, affirming the existence of the foreign proceeding and of the
                                      appointment of the foreign representative, is attached.
                                         Other evidence of the existence of the foreign proceeding and of the appointment of the foreign representative is
                                      described below, and relevant documentation, translated into English, is attached.
                                      Instrument of Appointment and ASIC extract evidencing appointment of administrators


7.   Is this the only foreign            No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the debtor is
     proceeding with respect          pending).
     to the debtor known to
     the foreign                          Yes
     representative(s)?




Official Form 401                           Chapter 15 Petition for Recognition of a Foreign Proceeding                                                     page 1
               20-11024-shl            Doc 1           Filed 04/29/20 Entered 04/29/20 10:58:57                                          Main Document
                                                                    Pg 2 of 153
8.   Others entitled to notice      Attach a list containing the names and addresses of:
                                    (i) all persons or bodies authorized to administer foreign proceedings of the debtor,
                                    (ii) all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this petition, and
                                    (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.



9.   Addresses                   Country where the debtor has the center of its main                       Debtor's registered office:
                                 interests:

                                                                                                           Virgin Australia Holdings Limited
                                                                                                           56 Edmondstone Road Bowen Hills, Brisbane, Queensland,
                                                                                                           4006, Australia Telephone: +61 7 3295 3000, Facsimile: +61
                                 Australia                                                                 7 3295 3163
                                                                                                           P.O. Box, Number, Street, City, State/Province/Region & ZIP/Postal Code

                                                                                                           Australia
                                                                                                           Country


                                 Individual debtor's habitual residence:                                   Address of foreign representative(s):

                                                                                                           Deloitte Brisbane, Riverside Centre, 123 Eagle St, Brisbane
                                                                                                           City QLD 4000
                                 P.O. Box, Number, Street, City, State/Province/Region & ZIP/Postal Code   P.O. Box, Number, Street, City, State/Province/Region & ZIP/Postal Code


                                                                                                           Australia
                                 Country                                                                   Country




10. Debtor's website (URL)       https://www2.deloitte.com/au/virgin


11. Type of debtor               Check one:
                                      Non-individual (check one):

                                                 Corporation. Attach a corporate ownership statement containing the information described in Fed. R. Bankr. P.
                                              7007.1.
                                                   Partnership

                                                   Other. Specify:

                                      Individual




Official Form 401                            Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                     page 2
               20-11024-shl          Doc 1         Filed 04/29/20 Entered 04/29/20 10:58:57                                 Main Document
                                                                Pg 3 of 153
12. Why is the venue proper     Check one:
    in this district?
                                      Debtor's principal place of business or principal assets in the United States are in this district.
                                      Debtor does not have a place of business or assets in the United States, but the following action or proceeding in a
                                      federal or state court is pending against the debtor in this district.


                                      If neither box is checked, venue is consistent with the interests of justice and the convenience of the parties, having
                                      regard to the relief sought by the foreign representative, because:
                                       Certain of the Foreign Debtors' debt instruments are governed by New York state law.



13. Signature of foreign        I request relief in accordance with the chapter 15 of title 11, United States Code.
    representative(s)
                                I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the relief sought in this petition, and
                                I am authorized to file this petition.

                                I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                I declare under penalty of perjury that the foregoing is true and correct,


                            X   /s/ Salvatore Algeri                                                     Salvatore Algeri
                                Signature of foreign representative                                      Printed name

                                Executed on      4/29/2020
                                                 MM / DD / YYYY


                            X
                                Signature of foreign representative                                      Printed name

                                Executed on
                                                 MM / DD / YYYY



14. Signature of attorney   X   /s/ Abid Qureshi                                                          Date 4/29/2020
                                Signature of Attorney for foreign representative                               MM / DD / YYYY

                                Abid Qureshi
                                Printed name

                                Akin Gump Strauss Hauer & Feld LLP
                                Firm name

                                One Bryant Park
                                44th Floor
                                New York, NY 10036-6745
                                Number, Street, City, State & ZIP Code


                                212-872-1000                                                       aqureshi@akingump.com
                                Contact phone                                                      Email address

                                2684637 NY
                                Bar number and State




Official Form 401                        Chapter 15 Petition for Recognition of a Foreign Proceeding                                                       page 3
20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57   Main Document
                                    Pg 4 of 153



                                  EXHIBIT A

                           Instrument of Appointment
20-11024-shl       Doc 1       Filed 04/29/20 Entered 04/29/20 10:58:57                       Main Document
                                            Pg 5 of 153




                                  Virgin Australia Holdings Limited
                                          ACN 100 686 226
                                           (the Company)

                           INSTRUMENT OF APPOINTMENT OF ADMINISTRATORS



  In accordance with a resolution passed at a meeting of the directors of the Company, duly convened and held
  on 20 April 2020, the Company hereby appoints Vaughan Strawbridge, Salvatore Algeri, John Greig and
  Richard Hughes of Deloitte Financial Advisory Pty Ltd, Level 23, Riverside Centre, 123 Eagle Street, BRISBANE
  QLD 4000 to be the Company's Joint and Several Administrators and to exercise all or any of the powers
  conferred upon Joint and Several Administrators by the Corporations Act 2001.



  DATED:    20 APRIL 2020



  EXECUTED by the Chairperson of the meeting of
  Directors




  _________________________________
20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57   Main Document
                                    Pg 6 of 153



                                   EXHIBIT B

                       ASIC Extracts Evidencing Appointment
        20-11024-shlHOLDINGS
VIRGIN AUSTRALIA      Doc 1 Filed 04/29/20 Entered
                                LIMI        ACN 10004/29/20
                                                        68610:58:57
                                                            226     Main Document
                                                                    Pg 7 of 153

ASIC EXTRACT SNAPSHOT                                                        CURRENT ORGANISATION DETAILS


Date Extracted             21/04/2020                                        Start Date             20/04/2020

ACN                        100 686 226                                       Name                   VIRGIN AUSTRALIA HOLDINGS LIMITED

ABN                        54 100 686 226                                    Name Start Date        23/11/2011

Current Name               VIRGIN AUSTRALIA HOLDINGS LIMITED                 Status                 ** Under External Administration And/Or Controller
                                                                                                    Appointed **
Registered In              Queensland
                                                                             Type                   Australian Public Company
Registration Date          27/05/2002
                                                                             Class                  Limited By Shares
Review Date                27/05/2020
                                                                             Sub Class              Listed Public Company
Company Type               ACN (Australian Company Number)
                                                                             Disclosing Entity      Yes
Current Directors          11
                                                                             Document No.
Current Secretaries        1




Share Structure (Displaying Top 4 Only)                                                                                             Go to Full ASIC Results




Class               Class Type                                                                               Shares Issued                         Amount Paid
ORD                 ORDINARY SHARES                                                                                8445218474                 $2,234,364,954.40




                           - Credit Score (850)                                                                                    Go to Full Credit Report




  Risk Data Summary
  Court Judgments    0             Payment Defaults   0      Insolvency Notices   0         Mercantile Enquiries     0          Credit Enquiries    131




                                                                            1
   20-11024-shl        Doc 1      Filed 04/29/20 Entered 04/29/20 10:58:57               Main Document
                                               Pg 8 of 153
InfoTrack                                ASIC
www.infotrack.com.au
1800 738 524
                       Current & Historical Organisation Extract

ASIC Data Extracted 21/04/2020 at 15:29

This extract contains information derived from the AustralianSecurities and Investment Commission's (ASIC)
database undersection 1274A of the Corporations Act 2001.Please advise ASIC of any error or omission which you
may identify.




- 100 686 226 VIRGIN AUSTRALIA HOLDINGS LIMITED -

ACN (Australian                                                                                     Document
                       100 686 226
Company Number):                                                                                      No.
ABN:                   54 100 686 226
Current Name:          VIRGIN AUSTRALIA HOLDINGS LIMITED
Registered in:         Queensland
Registration Date:     27/05/2002
Review Date:           27/05/2020
Company Bounded
                       Constitution
By:



- Current Organisation Details -

Name:                  VIRGIN AUSTRALIA HOLDINGS LIMITED
Name Start Date:       23/11/2011
Status:                ** Under External Administration And/Or Controller Appointed **
Type:                  Australian Public Company
Class:                 Limited By Shares
Sub Class:             Listed Public Company
Disclosing Entity:     YES



- Former Organisation Details from 23/11/2011 to 19/04/2020 -

Name:                  VIRGIN AUSTRALIA HOLDINGS LIMITED                                            026223797
Name Start Date:       23/11/2011
Status:                Registered
Type:                  Australian Public Company
Class:                 Limited By Shares
Sub Class:             Listed Public Company
Disclosing Entity:     YES



- Former Organisation Details from 08/12/2003 to 22/11/2011 -

Name:                  VIRGIN BLUE HOLDINGS LIMITED                                                 5E1136046
Name Start Date:       30/10/2003
Status:                Registered
Type:                  Australian Public Company
Class:                 Limited By Shares


                                                         2
   20-11024-shl       Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
Sub Class:            Listed Public Company
                                             Pg 9 of 153
Disclosing Entity:    YES



- Former Organisation Details from 30/10/2003 to 07/12/2003 -

Name:                 VIRGIN BLUE HOLDINGS LIMITED                                    019309134
Name Start Date:      30/10/2003
Status:               Registered
Type:                 Australian Public Company
Class:                Limited By Shares
Sub Class:            Unlisted Public Company



- Former Organisation Details from 27/05/2002 to 29/10/2003 -

Name:                 VIRGIN BLUE HOLDINGS PTY LIMITED                                017790483
Name Start Date:      27/05/2002
Status:               Registered
Type:                 Australian Proprietary Company
Class:                Limited By Shares
Sub Class:            Proprietary Company



- Company Addresses -

- Registered Office                                                                   1F0208610
Address:              56 EDMONDSTONE ROAD BOWEN HILLS QLD 4006
Start Date:           29/08/2008

- Previous Registered Office                                                          7E0632522
Address:             LEVEL 7 131 BARRY PARADE FORTITUDE VALLEY QLD 4006
Start Date:          08/03/2006
Cease Date:          28/08/2008

- Previous Registered Office                                                          021658786
Address:             CLAYTON UTZ LEVEL 28 71 EAGLE STREET BRISBANE QLD 4000
Start Date:          15/08/2005
Cease Date:          07/03/2006

- Previous Registered Office                                                          017790483
Address:             CLAYTON UTZ LEVEL 26 215 ADELAIDE STREET BRISBANE QLD 4000
Start Date:          27/05/2002
Cease Date:          14/08/2005

- Principal Place of Business                                                         1F0208610
Address:              56 EDMONDSTONE ROAD BOWEN HILLS QLD 4006
Start Date:           18/08/2008

- Previous Principal Place of Business                                             017790483
                      LEVEL 7 CENTENARY SQUARE 100 WICKHAM STREET FORTITUDE VALLEY
Address:
                      QLD 4006
Start Date:           27/05/2002
Cease Date:           17/08/2008


                                                3
    20-11024-shl        Doc 1      Filed 04/29/20 Entered 04/29/20 10:58:57                    Main Document
                                                Pg 10 of 153

- Company Officers -

Note:
A date or address shown as UNKNOWN has not been updated since ASIC took over the records in 1991. For
details, order the appropriate historical state or territory documents, available in microfiche or paper format.
* Check documents listed under ASIC Documents Received for recent changes.


Directors

Name:                   ELIZABETH BLOMFIELD BRYAN                                                           7E6975142
Address:                9 PRETORIA AVENUE MOSMAN NSW 2088
Birth Details:          19/10/1946 ORANGE NSW
Appointment Date:       20/05/2015
Cease Date:             //



Name:                   MENG HUNG MARVIN TAN                                                                7E7610919
Address:                BLOCK 10G BRADDELL VIEW #07-27 SINGAPORE 579726 SINGAPORE
Birth Details:          20/06/1971 HONG KONG HONG KONG
Appointment Date:       01/01/2016
Cease Date:             //



Name:                   KENNETH ALFRED DEAN                                                                 7E8583735
Address:                20 FUCHSIA STREET BLACKBURN VIC 3130
Birth Details:          24/12/1952 SYDNEY NSW
Appointment Date:       01/12/2016
Cease Date:             //



Name:                   WARWICK NEGUS                                                                       7E8667125
Address:                5 WYUNA ROAD POINT PIPER NSW 2027
Birth Details:          17/02/1962 SYDNEY NSW
Appointment Date:       03/01/2017
Cease Date:             //



Name:                   TREVOR BOURNE                                                                       9E0038205
Address:                18 BERTHA ROAD CREMORNE NSW 2090
Birth Details:          17/09/1946 NOWRA NSW
Appointment Date:       01/01/2018
Cease Date:             //



Name:                   ALLAN GRANT HOUSTON                                                                 9EAA10438
Address:                50 JANSZ CRESCENT GRIFFITH ACT 2603
Birth Details:          09/06/1947 WEST KILBRIDE UNITED KINGDOM
Appointment Date:       12/12/2018
Cease Date:             //



Name:                   RAYMOND GAMMELL                                                                     9EAA10768
Address:                VILLA 004, AL ZEINA BUILDING G ABU DHABI UNITED ARAB EMIRATES


                                                           4
   20-11024-shl      Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
Birth Details:
                                            Pg 11 of 153
                     28/02/1963 DUBLIN IRELAND
Appointment Date:    20/12/2018
Cease Date:          //



Name:                PAUL DARREN SCURRAH                                              9EAA14562
Address:             136 LANCASTER ROAD ASCOT QLD 4007
Birth Details:       03/01/1968 CHELSEA VIC
Appointment Date:    25/03/2019
Cease Date:          //



Name:                WEI HOU                                                          9EAA17210
                     FLAT E, 5F BLOCK 7 LE BLEU DEUX, COASTAL SKYLINE 12 WATERFRONT
Address:
                     ROAD TUNG CHUNG CHINA
Birth Details:       24/01/1967 FUJIAN CHINA
Appointment Date:    28/05/2019
Cease Date:          //



Name:                JUDITH SWALES                                                    7EAM93117
Address:             72 SHOREHAM ROAD RED HILL SOUTH VIC 3937
Birth Details:       06/04/1967 KEIGHLEY UNITED KINGDOM
Appointment Date:    29/05/2019
Cease Date:          //



Name:                QIPING XING                                                      7EAQ14895
Address:             UNIT 761 8A MARY STREET RHODES NSW 2138
Birth Details:       09/07/1988 QINGDAO CHINA
Appointment Date:    27/09/2019
Cease Date:          //




Previous Directors

Name:                MARK PETER CHELLEW                                               9E0038205
Address:             'AMBERSIDE' 4 ARGYLE STREET MITTAGONG NSW 2575
Birth Details:       24/07/1956 SYDNEY NSW
Appointment Date:    01/01/2018
Cease Date:          29/01/2020



Name:                XIANG LAN                                                        7E9289268
Address:             23-3-802, JIANGSHANFU, HOUSHAYU SHUNYI DISTRICT BEIJING CHINA
Birth Details:       07/04/1973 HUNAN, HENGYANG CHINA
Appointment Date:    24/07/2017
Cease Date:          27/09/2019



Name:                SAMANTHA MOSTYN                                                  7E3143706
Address:             157 YOUNG STREET ANNANDALE NSW 2038
Birth Details:       13/09/1965 CANBERRA ACT
Appointment Date:    01/09/2010


                                                5
   20-11024-shl     Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57       Main Document
Cease Date:         29/05/2019
                                           Pg 12 of 153


Name:               KUI ZHANG                                                        9E0039749
                    FLAT A, 39/F, BLOCK 5, ROYAL PENINSULA 8 HUNG LAI ROAD, HUNG HOM
Address:
                    KOWLOON HONG KONG
Birth Details:      08/02/1967 JIANGXI CHINA
Appointment Date:   31/01/2018
Cease Date:         28/05/2019



Name:               MASSIMO JOHN BORGHETTI                                              7E2886600
Address:            UNIT 26 501 GLEBE POINT ROAD GLEBE NSW 2037
Birth Details:      11/08/1955 MARTA ITALY
Appointment Date:   08/05/2010
Cease Date:         25/03/2019



Name:               ROBIN KAMARK                                                      9E0044540
Address:            VILLA 26, ST REGIS SAADIYAT ISLAND ABU DHABI UNITED ARAB EMIRATES
Birth Details:      23/09/1963 BAGDAD IRAQ
Appointment Date:   30/04/2018
Cease Date:         20/12/2018



Name:               MARK ANTHONY JAMES VAILE                                            7E8029458
Address:            46 DIAMANTINA CIRCUIT HARRINGTON NSW 2427
Birth Details:      18/04/1956 SYDNEY NSW
Appointment Date:   22/09/2008
Cease Date:         12/12/2018



Name:               HARSH MOHAN                                                         7E9285134
Address:            VILLA NO (3), SE42-21 KHALIFA CITY ABU DHABI UNITED ARAB EMIRATES
Birth Details:      14/03/1954 GURGAON INDIA
Appointment Date:   30/06/2017
Cease Date:         30/04/2018



Name:               ROBERT BAIN THOMAS                                                  7E5745736
Address:            9 BOAMBILLEE AVENUE VAUCLUSE NSW 2030
Birth Details:      24/04/1945 MELBOURNE VIC
Appointment Date:   08/09/2006
Cease Date:         28/02/2018



Name:               QI NANG                                                             7E8551995
Address:            #2 BUILDING A16, BA121WAN ROAD BEIJING CHINA
Birth Details:      25/07/1983 SHAANXI CHINA
Appointment Date:   16/11/2016
Cease Date:         31/01/2018



Name:               DAVID ANDREW BAXBY                                                  7E9104848
Address:            6 CLIFFBROOK PARADE CLOVELLY NSW 2031
Birth Details:      12/09/1973 SYDNEY NSW


                                                6
   20-11024-shl     Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
Appointment Date:   30/09/2004
                                           Pg 13 of 153
Cease Date:         10/08/2017



Name:               CHIEN-TSUNG LU                                                 7E8551995
Address:            1063 ROXBORO STREET WEST LAFAYETTE INDIANA UNITED STATES
Birth Details:      19/11/1967 TAIPEI TAIWAN
Appointment Date:   16/11/2016
Cease Date:         24/07/2017



Name:               BRUNO LOUIS MATHEU                                             7E6738985
                    VILLA 557, AL RAHA BEACH HOTEL COMPLEX ABU DHABI UNITED ARAB
Address:
                    EMIRATES
Birth Details:      02/08/1963 PAU FRANCE
Appointment Date:   18/02/2015
Cease Date:         30/06/2017



Name:               JOHN PATRICK MOORHEAD                                          7E7342080
Address:            5 NARBOROUGH STREET LONDON SW6 3AP UNITED KINGDOM
Birth Details:      03/02/1975 LONDON UNITED KINGDOM
Appointment Date:   22/09/2015
Cease Date:         03/01/2017



Name:               CHRISTOPHER MARK LUXON                                         7E6202668
Address:            6 MANAWA ROAD REMUERA AUCKLAND 1050 NEW ZEALAND
Birth Details:      19/07/1970 CHRISTCHURCH NEW ZEALAND
Appointment Date:   04/07/2014
Cease Date:         30/03/2016



Name:               CHOON PHONG GOH                                                7E7001957
Address:            99 MEYER ROAD, #26-02, SINGAPORE 437920 SINGAPORE
Birth Details:      24/07/1963 SINGAPORE SINGAPORE
Appointment Date:   04/07/2014
Cease Date:         01/01/2016



Name:               JOSHUA BAYLISS                                                 7E4530225
Address:            RUE DU MARTINET 11 CH-1291 COMMUGNY SWITZERLAND
Birth Details:      15/04/1973 AUCKLAND NEW ZEALAND
Appointment Date:   06/04/2011
Cease Date:         22/09/2015



Name:               NEIL GREGORY CHATFIELD                                         7E0707505
Address:            4 HILLCREST AVENUE KEW VIC 3101
Birth Details:      25/04/1954 FOOTSCRAY VIC
Appointment Date:   11/05/2006
Cease Date:         20/05/2015



Name:               JAMES REGINALD HOGAN                                           7E6202668



                                              7
   20-11024-shl     Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
                                           Pg 14 of 153
                    VILLA 7, SHANGRI LA RESIDENCE QARYAT AL BERI ABU DHABI UNITED
Address:
                    ARAB EMIRATES
Birth Details:      28/11/1956 MELBOURNE VIC
Appointment Date:   04/07/2014
Cease Date:         18/02/2015



Name:               PATRICK MCCALL                                            7E0522493
                    BARTONS STOUGHTON NR CHITCHESTER WEST SUSSEX PO18 9JQ
Address:
                    UNITED KINGDOM
Birth Details:      16/11/1964 WINCHESTER UNITED KINGDOM
Appointment Date:   27/05/2002
Cease Date:         24/11/2010



Name:               BRETT ALAN GODFREY                                        017790483
Address:            63 WELLINGTON STREET CLAYFIELD QLD 4011
Birth Details:      08/08/1963 SYDNEY NSW
Appointment Date:   27/05/2002
Cease Date:         06/07/2010



Name:               PAUL ALEXANDER LITTLE                                     7E0707505
Address:            'COONAC' 65 CLENDON ROAD TOORAK VIC 3142
Birth Details:      03/12/1947 EAST MELBOURNE VIC
Appointment Date:   11/05/2006
Cease Date:         22/08/2008



Name:               BERNARD BASIL MCINERNEY                                   7E0851841
Address:            4 DUNCOMBE AVENUE BRIGHTON VIC 3186
Birth Details:      23/05/1958 WARRNAMBOOL VIC
Appointment Date:   08/09/2006
Cease Date:         22/08/2008



Name:               TERENCE THOMAS MALLON                                     7E0918462
Address:            35 WEATHERLY AVENUE MERMAID WATERS QLD 4218
Birth Details:      17/01/1942 DALBY QLD
Appointment Date:   17/11/2006
Cease Date:         22/08/2008



Name:               JOHN CHARLES LUDEKE                                       7E1208579
Address:            2032 THE CIRCLE SANCTUARY COVE QLD 4212
Birth Details:      15/03/1949 SYDNEY NSW
Appointment Date:   14/06/2007
Cease Date:         22/08/2008



Name:               ROBERT CHARLES GREGORY WATSON                             7E0851841
Address:            166 THE ESPLANADE BRIGHTON VIC 3186
Birth Details:      14/06/1956 SYDNEY NSW
Appointment Date:   08/09/2006
Cease Date:         11/07/2008



                                               8
   20-11024-shl     Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57   Main Document
                                         Pg 15 of 153
Name:               MARK ROWSTHORN                                               7E0707505
Address:            14 HORSBURGH GROVE ARMADALE VIC 3143
Birth Details:      17/07/1955 MELBOURNE VIC
Appointment Date:   11/05/2006
Cease Date:         13/06/2007



Name:               CHRISTOPHER DARCY CORRIGAN                                   017790483
Address:            3 WELLINGTON STREET WOOLLAHRA NSW 2025
Birth Details:      07/07/1946 SYDNEY NSW
Appointment Date:   27/05/2002
Cease Date:         11/05/2006



Name:               DAVID ALLEN MORTIMER                                         019688221
Address:            14-16 WALLAROY ROAD DOUBLE BAY NSW 2028
Birth Details:      19/04/1945 SYDNEY NSW
Appointment Date:   06/11/2003
Cease Date:         11/05/2006



Name:               WILLIAM HARA                                                 017790483
Address:            5 ANDREW STREET CLOVELLY NSW 2031
Birth Details:      31/05/1966 ISTANBUL TURKEY
Appointment Date:   27/05/2002
Cease Date:         11/05/2006



Name:               DAVID HARWOOD KNIGHT                                         7E0290585
Address:            6 WARRUGA PLACE RIVERVIEW NSW 2066
Birth Details:      22/07/1958 SYDNEY NSW
Appointment Date:   07/11/2003
Cease Date:         11/05/2006



Name:               ROBERT DOUGLAS DUNN                                          7E0367126
Address:            3 WANDARRI ROAD KENTHURST NSW 2156
Birth Details:      28/07/1957 KALGOORLIE WA
Appointment Date:   06/04/2005
Cease Date:         11/05/2006



Name:               DAVID RYAN                                                   019688221
Address:            AMBOISE 140 OSBORNE ROAD BURRADOO NSW 2576
Birth Details:      17/11/1951 SYDNEY NSW
Appointment Date:   06/11/2003
Cease Date:         04/04/2005



Name:               STEPHEN_THOMAS MATTHEW MURPHY                                019761434
Address:            'BURR HOUSE' HIGH ST CRANBROOK KENT TN173EN UNITED KINGDOM
Birth Details:      23/08/1956 LIVERPOOL UNITED KINGDOM
Appointment Date:   27/05/2002
Cease Date:         30/09/2004



                                             9
   20-11024-shl     Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
                                         Pg 16 of 153
Name:               PETER DAMIAN SCANLON                                           017790483
Address:            STRATHROY 482 BARKERS ROAD HAWTHORN EAST VIC 3123
Birth Details:      24/02/1945 MELBOURNE VIC
Appointment Date:   27/05/2002
Cease Date:         06/11/2003



Name:               MARK POOLE                                                     017790483
Address:            20 ROUTE DE TUILLERE DARDAGNY GENEVA SWITZERLAND
Birth Details:      18/08/1962 LONDON UNITED KINGDOM
Appointment Date:   27/05/2002
Cease Date:         06/11/2003



Name:               RICHARD CHARLES NICHOLAS BRANSON                               017790483
Address:            120 CAMPDEN HILL ROAD LONDON_W8 7AR UNITED KINGDOM
Birth Details:      17/07/1950 GUILDFORD SURREY UNITED KINGDOM
Appointment Date:   27/05/2002
Cease Date:         06/11/2003




Secretaries

Name:               SHARYN ANNE PAGE                                               7E7692476
Address:            '(SHARYN PAGE)' LEVEL 5 7-15 MACQUARIE PLACE SYDNEY NSW 2000
Birth Details:      07/01/1963 WAGGA WAGGA NSW
Appointment Date:   01/02/2016
Cease Date:         //




Previous Secretaries

Name:               ADAM SCOTT RENNIE THATCHER                                     7E4533883
Address:            UNIT 502 57B NEWSTEAD TERRACE NEWSTEAD QLD 4006
Birth Details:      19/11/1961 BRISBANE QLD
Appointment Date:   06/07/2011
Cease Date:         01/02/2016



Name:               MERREN ELIZABETH MCARTHUR                                      7E2214004
Address:            106 SIMPSONS ROAD BARDON QLD 4065
Birth Details:      19/04/1962 MORNINGTON VIC
Appointment Date:   25/07/2008
Cease Date:         06/07/2011



Name:               BERNARD BASIL MCINERNEY                                        7E0707429
Address:            4 DUNCOMBE AVENUE BRIGHTON VIC 3186
Birth Details:      23/05/1958 WARRNAMBOOL VIC
Appointment Date:   15/05/2006
Cease Date:         22/08/2008



                                              10
   20-11024-shl       Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57       Main Document
                                            Pg 17 of 153
Name:                 SCOTT MCGREGOR SWIFT                                            019752284
Address:              24 FORBES STREET HAWTHORNE QLD 4171
Birth Details:        06/06/1969 SOUTHPORT QLD
Appointment Date:     27/10/2003
Cease Date:           25/07/2008



Name:                 WILLIAM HARA                                                    017790483
Address:              5 ANDREW STREET CLOVELLY NSW 2031
Birth Details:        31/05/1966 INSTANBUL TURKEY
Appointment Date:     27/05/2002
Cease Date:           27/10/2003




Alternate Directors

Name:                 PEE TECK TAN                                                    7E7610919
Address:              237 ARCADIA ROAD #5-05 THE ARCADIA SINGAPORE 289844 SINGAPORE
Birth Details:        11/05/1964 SINGAPORE SINGAPORE
Appointment Date:     01/01/2016
Cease Date:           //



Name:                 RAYMOND GAMMELL                                                 9EAA03806
Address:              VILLA 004, AL ZEINA BUILDING G ABU DHABI UNITED ARAB EMIRATES
Birth Details:        28/02/1963 DUBLIN IRELAND
Appointment Date:     17/07/2018
Cease Date:           //



Name:                 MING DU                                                         9EAA17210
Address:              6 KYLA CRESCENT PORT MACQUARIE NSW 2444
Birth Details:        17/04/1977 SHANDONG PROVINCE CHINA
Appointment Date:     28/05/2019
Cease Date:           //



Name:                 AN WU                                                           7EAQ14895
Address:              8-502 GAN LU QING YUAN CHAOYANG DISTRICT BEIJING CHINA
Birth Details:        13/11/1975 BEIJING CHINA
Appointment Date:     27/09/2019
Cease Date:           //




Previous Alternate Directors

Name:                 AN WU                                                           7E9289268
Address:              8-502, GAN LU QING YUAN CHAOYANG DISTRICT BEIJING CHINA
Birth Details:        13/11/1975 BEIJING CHINA
Appointment Date:     24/07/2017
Cease Date:           27/09/2019



                                                 11
   20-11024-shl     Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57        Main Document
                                         Pg 18 of 153
Name:               JIAQI LUO                                                         9EAA03806
Address:            11/F, ONE CITYGATE 20 TAT TUNG ROAD TUNG CHUNG, N.T. HONG KONG
Birth Details:      02/05/1983 INNER MONGOLIA CHINA
Appointment Date:   17/07/2018
Cease Date:         28/05/2019



Name:               ROBIN KAMARK                                                      9E0041226
Address:            VILLA 26, ST REGIS SAADIYAT ISLAND ABU DHABI UNITED ARAB EMIRATES
Birth Details:      23/09/1963 BAGDAD IRAQ
Appointment Date:   28/02/2018
Cease Date:         30/04/2018



Name:               MINGQIONG CHEN                                                     9E0025482
                    ROOM 1405, CHANGSHENG BUILDING HAIXIU EASTERN ROAD NO 98
Address:
                    HAIKOU, HAINAN CHINA
Birth Details:      01/10/1973 WENCHANG, HAINAN CHINA
Appointment Date:   05/05/2017
Cease Date:         31/01/2018



Name:               ULF HUTTMEYER                                                      7E6738985
Address:            STEINSTRASSE 94, 14480 POTSDAM GERMANY
Birth Details:      09/07/1973 WILDESHAUSEN GERMANY
Appointment Date:   18/02/2015
Cease Date:         30/06/2017



Name:               ROBERT STUART MCDONALD                                             7E6334123
Address:            17 ARGYLE STREET HERNE BAY AUCKLAND NEW ZEALAND
Birth Details:      10/01/1961 WELLINGTON NEW ZEALAND
Appointment Date:   01/09/2014
Cease Date:         30/03/2016



Name:               MENG HUNG MARVIN TAN                                               7E6202668
Address:            BLOCK 10G BRADDELL VIEW #07-27 SINGAPORE 579726 SINGAPORE
Birth Details:      20/06/1971 HONG KONG HONG KONG
Appointment Date:   04/07/2014
Cease Date:         01/01/2016



Name:               JOHN PATRICK MOORHEAD                                              7E7020431
Address:            5 NARBOROUGH STREET LONDON SW6 3AP UNITED KINGDOM
Birth Details:      03/02/1975 LONDON UNITED KINGDOM
Appointment Date:   25/08/2014
Cease Date:         22/09/2015



Name:               JAMES DENIS RIGNEY                                                 7E6202668
                    VILLA 6, SAADIYAT BEACH DISTRICT OF SAADIYAT ISLAND, PLOT SB01 ABU
Address:
                    DHABI UNITED ARAB EMIRATES
Birth Details:      29/05/1967 HAMILTON NEW ZEALAND
Appointment Date:   04/07/2014


                                               12
   20-11024-shl     Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
Cease Date:         18/02/2015
                                           Pg 19 of 153


Name:               KEITH TEXAS ROBERTS                                              7E4746456
Address:            RUE DE LYON 25, GENEVA 1201 SWITZERLAND
Birth Details:      02/04/1976 DALLAS UNITED STATES
Appointment Date:   28/11/2008
Cease Date:         25/08/2014



Name:               STEPHEN THOMAS MATTHEW MURPHY                                    7E0542026
Address:            1 RUE DU CLOITRE GENEVA CH-1204 SWITZERLAND
Birth Details:      23/08/1956 LIVERPOOL UNITED KINGDOM
Appointment Date:   30/09/2004
Cease Date:         17/05/2012



Name:               PAUL ABRAHAM LEWIS                                               022303556
Address:            84 ONSLOW STREET ROSE BAY NSW 2029
Birth Details:      13/06/1973 SYDNEY NSW
Appointment Date:   23/09/2005
Cease Date:         11/05/2006




Previous Appointed Auditors

Name:               MITCHELL CRAIG PETRIE                                            019901889
Address:            C/- KPMG LEVEL 30 345 QUEEN STREET BRISBANE QLD 4000             (FR 2003)
Birth Details:      //
Appointment Date:   27/05/2002
Cease Date:         19/09/2005




Administrator of a Company under Administration

Name:               RICHARD JOHN HUGHES                                              7EAV78207
                    DELOITTE TOUCHE TOHMATSU 'RIVERSIDE CENTRE' LEVEL 23 123 EAGLE
Address:
                    STREET BRISBANE QLD 4000
Birth Details:      //
Appointment Date:   20/04/2020
Cease Date:         //



Name:               JOHN LETHBRIDGE GREIG                                            7EAV78207
                    DELOITTE TOUCHE TOHMATSU 'RIVERSIDE CENTRE' LEVEL 23 123 EAGLE
Address:
                    STREET BRISBANE QLD 4000
Birth Details:      //
Appointment Date:   20/04/2020
Cease Date:         //



Name:               SALVATORE ALGERI                                                 7EAV78207



                                              13
    20-11024-shl        Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
                                              Pg 20 of 153
                        DELOITTE TOUCHE TOHMATSU 'DELOITTE TOUCHE TOHMATSU DELOITTE
Address:
                        TOUCHE TO' LVL 550 BOURKE STREET MELBOURNE VIC 3000
Birth Details:          //
Appointment Date:       20/04/2020
Cease Date:             //



Name:                   VAUGHAN NEIL STRAWBRIDGE                                                            7EAV78207
                        C/- DELOITTE TOUCHE TOHMATSU 'GROSVENOR PLACE' LEVEL 2 225
Address:
                        GEORGE STREET SYDNEY NSW 2000
Birth Details:          //
Appointment Date:       20/04/2020
Cease Date:             //




- Share Structure -

Current

Class:                  ORDINARY SHARES                                                                     9E0044167
Number of Shares
                        8445218474
Issued:
Total Amount Paid /
                        $2,234,364,954.40
Taken to be Paid:
Total Amount Due
                        $0.00
and Payable:


Note:
For each class of shares issued by a company, ASIC records the details of the twenty members of the class
(based on shareholdings). The details of any other members holding the same number of shares as the twentieth
ranked member will also be recorded by ASIC on the database. Where available, historical records show that a
member has ceased to be ranked amongst the twenty members. This may, but does not necessarily mean, that
they have ceased to be a member of the company.




- Share/Interest Holding -

- External Administration Documents -

Note:
Documents relating to External Administration and/or appointment of Controller.
This extract may not list all documents relating to this status. State and Territory records should be searched.

Form Type      Description           Date Lodged  Processed       No. Pages                        Document No.
505                                    21/04/2020 21/04/2020            3                           7EAV78207
505U           NOTICE BY EXTERNAL ADMINISTRATOR/CONTROLLER-APPOINT/CEASE
               APPT OF ADMINISTRATOR UNDER S.436A, 436B, 436C, 436E(4),
               449B, 449C(1), 449C(4) OR 449(6)




- Charges -



                                                          14
    20-11024-shl        Doc 1Filed 04/29/20 Entered 04/29/20 10:58:57                         Main Document
                                           Pg 21 of 153
There are no charges held for this organisation.


Notes:
On 30 January 2012, the Personal Property Securities Register (PPS Register) commenced.
At that time ASIC transferred all details of current charges to the PPS Registrar.
ASIC can only provide details of satisfied charges prior to that date.
Details of current charges, or charge satisfied since 30 January 2012 can be found on the PPS Register,
www.ppsr.gov.au.
InfoTrack may cap documents for on-file searches to 250.



- Document List -

Notes:
* Documents already listed under Registered Charges are not repeated here.
* Data from Documents with no Date Processed are not included in this Extract.
* Documents with '0' pages have not yet been imaged and are not available via DOCIMAGE. Imaging takes
approximately 2 weeks from date of lodgement.
* The document list for a current/historical extract will be limited unless you requested ALL documents for this
extract.
* In certain circumstances documents may be capped at 250.

Form Type             Date Received      Date Processed       No. Pages           Effective Date     Document No.
7053A                   21/04/2020         21/04/2020             2                21/04/2020         5EBP82290
7053A               Disclosure Notice - Ex Australian Stock Exchange
11001               ASX Progress Report
12008               ASX Company Administration - Other


7053A                   20/04/2020         20/04/2020             6                20/04/2020          5EBP79583
7053A               Disclosure Notice - Ex Australian Stock Exchange
03023               ASX Credit Rating


7053A                   20/04/2020         20/04/2020             9                20/04/2020          5EBP79585
7053A               Disclosure Notice - Ex Australian Stock Exchange
03023               ASX Credit Rating


7053A                   16/04/2020         16/04/2020             2                16/04/2020          5EBP68615
7053A               Disclosure Notice - Ex Australian Stock Exchange
09001               ASX Suspension From Official Quotation


7053A                   14/04/2020         14/04/2020             2                14/04/2020          5EBP60173
7053A               Disclosure Notice - Ex Australian Stock Exchange
09007               ASX Trading Halt


7053A                   01/04/2020         01/04/2020             1                01/04/2020          5EBP24056
7053A               Disclosure Notice - Ex Australian Stock Exchange
11001               ASX Progress Report


7053A                   01/04/2020         01/04/2020             1                01/04/2020          5EBP23834
7053A               Disclosure Notice - Ex Australian Stock Exchange
09005               Asc Notice Pending


7053A                   31/03/2020         31/03/2020             1                31/03/2020          5EBP19752
7053A               Disclosure Notice - Ex Australian Stock Exchange
11001               ASX Progress Report


                                                          15
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
                                         Pg 22 of 153
7053A             31/03/2020         31/03/2020             1    31/03/2020    5EBP18921
7053A         Disclosure Notice - Ex Australian Stock Exchange
09005         Asc Notice Pending


7053A             27/03/2020         27/03/2020             10   27/03/2020    5EBP11055
7053A         Disclosure Notice - Ex Australian Stock Exchange
03023         ASX Credit Rating


7053A             27/03/2020         27/03/2020             6    27/03/2020    5EBP10012
7053A         Disclosure Notice - Ex Australian Stock Exchange
03023         ASX Credit Rating


7053A            25/03/2020    25/03/2020          2         25/03/2020        5EBP03065
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            23/03/2020    23/03/2020          2         23/03/2020        5EBO97348
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            23/03/2020    23/03/2020          1         23/03/2020        5EBO96162
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            23/03/2020     23/03/2020         6         23/03/2020        5EBO96170
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03023         ASX CREDIT RATING


7053A            20/03/2020     20/03/2020         3         20/03/2020        5EBO91410
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            18/03/2020    18/03/2020          2         18/03/2020        5EBO82682
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            17/03/2020     17/03/2020         7         17/03/2020        5EBO78518
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03023         ASX CREDIT RATING


7053A            13/03/2020    13/03/2020          4         13/03/2020        5EBO65528
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            09/03/2020     09/03/2020         3         09/03/2020        5EBO58762
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            28/02/2020     28/02/2020         9         28/02/2020        5EBN42055
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03023         ASX CREDIT RATING


                                                  16
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
                                       Pg 23 of 153
7053A            26/02/2020      26/02/2020        29        26/02/2020    5EBM76104
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015         ASX HALF YEAR ACCOUNTS
03019         ASX HALF YEAR DIRECTORS' REPORT


7053A            26/02/2020     26/02/2020         7         26/02/2020    5EBM76109
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03021         ASX PROFIT GUIDANCE
03004         ASX HALF-YEARLY REPORT


7053A            26/02/2020     26/02/2020         24        26/02/2020    5EBM76112
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03026         COMPANY PRESENTATION
03004         ASX HALF-YEARLY REPORT


484              30/01/2020   30/01/2020         2          30/01/2020     7EAT34242
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            29/01/2020     29/01/2020         2         29/01/2020    5EBK87501
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            28/01/2020     28/01/2020         2         28/01/2020    5EBK84620
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            28/11/2019     28/11/2019         2         28/11/2019    5EBK00415
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            28/11/2019     28/11/2019         2         28/11/2019    5EBK00418
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            28/11/2019     28/11/2019         2         28/11/2019    5EBK00370
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            28/11/2019     28/11/2019         2         28/11/2019    5EBK00365
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            28/11/2019     28/11/2019         3         28/11/2019    5EBK00319
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
16001         ASX LETTER TO SHAREHOLDERS - OTHER


7053A            26/11/2019     26/11/2019         1         26/11/2019    5EBJ96259
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09008         ASX ADMISSION TO OFFICIAL LIST


                                           17
      20-11024-shl   Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
                                           Pg 24 of 153
7053A               26/11/2019      26/11/2019        1         26/11/2019     5EBJ96147
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001            ASX ASSET ACQUISITION
11001            ASX PROGRESS REPORT


7053A               26/11/2019      26/11/2019        4         26/11/2019     5EBJ95163
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009            ASX ISSUED CAPITAL - OTHER
07001            ASX ASSET ACQUISITION
11001            ASX PROGRESS REPORT


7053A               26/11/2019     26/11/2019        105        26/11/2019     5EBJ95186
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013            ASX - APPENDIX 3B


7053A               08/11/2019     08/11/2019         1         08/11/2019     5EBJ61393
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT


7053A               08/11/2019     08/11/2019         1         08/11/2019     5EBJ60659
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT


7053A               06/11/2019     06/11/2019         2         06/11/2019     5EBJ57278
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003            ASX RESULTS OF MEETING


7053A               06/11/2019     06/11/2019         4         06/11/2019     5EBJ56963
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002            ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER


7053A               06/11/2019     06/11/2019         5         06/11/2019     5EBJ56965
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002            ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER


754B                 05/11/2019     05/11/2019     188         05/11/2019      501536021
754BA            REPLACEMENT PROSPECTUS FOR EQUITIES - UNQUOTED
                 Alters 501 535 771


7053A               05/11/2019     05/11/2019        105        05/11/2019     5EBJ54445
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013            ASX - APPENDIX 3B


7053A               05/11/2019      05/11/2019       189        05/11/2019     5EBJ54422
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009            ASX ISSUED CAPITAL - OTHER
06010            ASX PROSPECTUS


7053A               01/11/2019      01/11/2019        2         01/11/2019     5EBJ49903
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06004            ASX ISSUES TO THE PUBLIC


722                  28/10/2019     28/10/2019        2          28/10/2019    501535780


                                                 18
      20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
722
                                         Pg 25 of 153
                 NOTICE OF APPOINTMENT OF TRUSTEE FOR DEBENTURE HOLDERS


752                28/10/2019     28/10/2019        95         28/10/2019     501535772
752              DOCUMENT LODGED IN RELATION TO SHORT FORM PROSPECTUS


764B                 28/10/2019         28/10/2019  190          05/11/2019   501535771
764BA            PROSPECTUS FOR EQUITIES - UNQUOTED
                 Altered by 501 536 021


7053A               28/10/2019     28/10/2019        105        28/10/2019    5EBJ40713
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013            ASX - APPENDIX 3B


7053A               28/10/2019      28/10/2019        2         28/10/2019    5EBJ40618
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009            ASX ISSUED CAPITAL - OTHER


7053A               28/10/2019      28/10/2019       188        28/10/2019    5EBJ40623
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009            ASX ISSUED CAPITAL - OTHER
06010            ASX PROSPECTUS


7053A               25/10/2019      25/10/2019        1         25/10/2019    5EBJ37477
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009            ASX ISSUED CAPITAL - OTHER


7053A               11/10/2019      11/10/2019        1         11/10/2019    5EBI46872
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001            ASX ASSET ACQUISITION
08006            ASX NOTICE OF MEETING - OTHER


484                 10/10/2019   10/10/2019         3          10/10/2019     7EAQ14895
484E             CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
                 COMPANY OFFICEHOLDER


7053A               01/10/2019     01/10/2019         14        01/10/2019    5EBI25794
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001            ASX NOTICE OF ANNUAL MEETING
08004            ASX PROXY FORM


7053A               27/09/2019     27/09/2019         2         27/09/2019    5EBI19547
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010            ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A               27/09/2019      27/09/2019          2       27/09/2019    5EBI19552
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008            ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A               27/09/2019     27/09/2019         2         27/09/2019    5EBI19553
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010            ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A               27/09/2019    27/09/2019          2         27/09/2019    5EBI19554
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                              19
   20-11024-shl   Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57   Main Document
02008
                                        Pg 26 of 153
              ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            27/09/2019     27/09/2019         1         27/09/2019    5EBI18986
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            25/09/2019     25/09/2019         2         25/09/2019    5EBI16421
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            24/09/2019     24/09/2019         2         24/09/2019    5EBI14018
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            18/09/2019    18/09/2019          12        18/09/2019    5EBI03954
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03024         ASX CORPORATE GOVERNANCE


7053A            18/09/2019    18/09/2019          11        18/09/2019    5EBI03956
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03025         APPENDIX 4G


7053A            18/09/2019      18/09/2019       112        18/09/2019    5EBI03950
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX FULL YEAR ACCOUNTS
03012         ASX FULL YEAR AUDIT REVIEW
03013         ASX FULL YEAR DIRECTORS' STATEMENT
03020         ASX FULL YEAR DIRECTOR'S REPORT


7053A            16/09/2019    16/09/2019          1         16/09/2019    5EBH99900
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            13/09/2019    13/09/2019          1         13/09/2019    5EBH97703
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            10/09/2019     10/09/2019         1         10/09/2019    5EBH92498
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08006         ASX NOTICE OF MEETING - OTHER


7053A            28/08/2019      28/08/2019        19        28/08/2019    5EBH69966
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL REPORT


7053A            28/08/2019      28/08/2019        8         28/08/2019    5EBH69972
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL REPORT


7053A            28/08/2019    28/08/2019          29        28/08/2019    5EBH69974
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03026         COMPANY PRESENTATION


                                           20
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
03003
                                       Pg 27 of 153
              ASX PRELIMINARY - FINAL REPORT


7053A            28/08/2019    28/08/2019          4         28/08/2019    5EBH69978
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            11/07/2019     11/07/2019         1         11/07/2019    5EAZ91773
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            04/07/2019    04/07/2019          1         04/07/2019    5EAZ72735
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


484              01/07/2019   01/07/2019        2          01/07/2019      7EAM93117
484A1         CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
              ADDRESS


484              03/06/2019   03/06/2019         4          03/06/2019     9EAA17210
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            29/05/2019      29/05/2019          2       29/05/2019    5EAZ05665
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            29/05/2019     29/05/2019         2         29/05/2019    5EAZ05655
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            29/05/2019      29/05/2019          2       29/05/2019    5EAZ05656
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            29/05/2019     29/05/2019         2         29/05/2019    5EAZ05657
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            29/05/2019      29/05/2019          2       29/05/2019    5EAZ05659
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            29/05/2019     29/05/2019         2         29/05/2019    5EAZ05660
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            29/05/2019     29/05/2019         1         29/05/2019    5EAZ04711
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            28/05/2019     28/05/2019         1         28/05/2019    5EAZ03261
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION



                                           21
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A             17/05/2019
                                          Pg 28 of 153 1
                                   17/05/2019                  17/05/2019  5EAY84577
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03021         ASX PROFIT GUIDANCE


7053A            30/04/2019    30/04/2019          1         30/04/2019    5EAY54696
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


484              29/03/2019   29/03/2019         2          29/03/2019     9EAA14562
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            25/03/2019      25/03/2019          2       25/03/2019    5EAV69803
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            25/03/2019     25/03/2019         2         25/03/2019    5EAV69798
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            26/02/2019      26/02/2019        1         26/02/2019    5EAU12288
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            18/02/2019    18/02/2019          2         18/02/2019    5EAT53184
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            13/02/2019      13/02/2019        26        13/02/2019    5EAT23966
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015         ASX HALF YEAR ACCOUNTS
03019         ASX HALF YEAR DIRECTORS' REPORT


7053A            13/02/2019     13/02/2019         8         13/02/2019    5EAT23971
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            13/02/2019     13/02/2019         21        13/02/2019    5EAT23972
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03026         COMPANY PRESENTATION
03004         ASX HALF-YEARLY REPORT


7053A            06/02/2019     06/02/2019         4         06/02/2019    5EAS67360
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION
12008         ASX COMPANY ADMINISTRATION - OTHER


484              20/12/2018   20/12/2018         2          20/12/2018     9EAA10768
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER



                                           22
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A             20/12/2018
                                          Pg 29 of 153 2
                                   20/12/2018                  20/12/2018  5EAI88736
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            20/12/2018     20/12/2018         2         20/12/2018    5EAI88742
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            20/12/2018      20/12/2018          2       20/12/2018    5EAI88744
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            20/12/2018     20/12/2018         1         20/12/2018    5EAI85553
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


484              14/12/2018   14/12/2018         2          14/12/2018     9EAA10438
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            12/12/2018      12/12/2018          2       12/12/2018    5EAG11838
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            12/12/2018     12/12/2018         2         12/12/2018    5EAG11792
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            12/12/2018     12/12/2018         1         12/12/2018    5EAG11386
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            07/11/2018     07/11/2018         3         07/11/2018    5EAC92221
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            07/11/2018     07/11/2018         4         07/11/2018    5EAC91904
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER


7053A            07/11/2018     07/11/2018         4         07/11/2018    5EAC91907
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER


7053A            07/11/2018     07/11/2018         11        07/11/2018    5EAC91908
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03026         COMPANY PRESENTATION


7053A            22/10/2018     22/10/2018         1         22/10/2018    5EAC10187
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03021         ASX PROFIT GUIDANCE
03014         ASX PERIODIC REPORTS - OTHER


7053A             03/10/2018    03/10/2018        14          03/10/2018   5EAB93777


                                             23
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
7053A
                                      Pg 30 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001         ASX NOTICE OF ANNUAL MEETING
08004         ASX PROXY FORM


7053A            14/09/2018      14/09/2018       116        14/09/2018    5EAB55659
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX FULL YEAR ACCOUNTS
03012         ASX FULL YEAR AUDIT REVIEW
03013         ASX FULL YEAR DIRECTORS' STATEMENT
03020         ASX FULL YEAR DIRECTOR'S REPORT


7053A            14/09/2018    14/09/2018          12        14/09/2018    5EAB55660
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03024         ASX CORPORATE GOVERNANCE


7053A            14/09/2018    14/09/2018          10        14/09/2018    5EAB55661
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03025         APPENDIX 4G


7053A            10/09/2018      10/09/2018        1         10/09/2018    5EAA97604
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08005         ASX ALTERATION TO NOTICE OF MEETING


7053A            03/09/2018     03/09/2018         2         03/09/2018    5EAA91570
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            29/08/2018      29/08/2018        16        29/08/2018    5EAA85748
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL REPORT


7053A            29/08/2018      29/08/2018        9         29/08/2018    5EAA85750
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03021         ASX PROFIT GUIDANCE
03003         ASX PRELIMINARY - FINAL REPORT


7053A            29/08/2018      29/08/2018        26        29/08/2018    5EAA85754
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03026         COMPANY PRESENTATION
03003         ASX PRELIMINARY - FINAL REPORT


484              27/07/2018   27/07/2018         3          27/07/2018     9EAA03806
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            17/07/2018      17/07/2018          2       17/07/2018    5EAA43991
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            17/07/2018      17/07/2018          2       17/07/2018    5EAA43994
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


                                             24
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
                                       Pg 31 of 153
7053A            17/07/2018     17/07/2018         2         17/07/2018    5EAA43919
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            12/06/2018     12/06/2018         1         12/06/2018    5EAA17375
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            18/05/2018      18/05/2018        1         18/05/2018    5EAA04215
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


484              30/04/2018   30/04/2018         3          30/04/2018     9E0044540
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            30/04/2018     30/04/2018         1         30/04/2018    5E5672638
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            30/04/2018     30/04/2018         2         30/04/2018    5E5672642
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            30/04/2018     30/04/2018         2         30/04/2018    5E5672645
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            30/04/2018      30/04/2018          2       30/04/2018    5E5672650
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            23/04/2018      23/04/2018        2         23/04/2018    5E5667025
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06007         ASX ALTERATION TO ISSUED CAPITAL


484              23/04/2018     23/04/2018         2         23/04/2018    9E0044167
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484J          NOTIFICATION OF SHARE CANCELLATION - COMPANY BUY-BACK


7053A            16/04/2018      16/04/2018        1         16/04/2018    5E5659071
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            04/04/2018    04/04/2018          1         04/04/2018    5E5651473
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            04/04/2018    04/04/2018          1         04/04/2018    5E5651453
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT



                                           25
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A             06/03/2018
                                          Pg 32 of 153 2
                                   06/03/2018                  06/03/2018  5E5276028
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            05/03/2018      05/03/2018        9         05/03/2018    5E5183042
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06019         ASX OFF-MARKET BUY-BACK
06009         ASX ISSUED CAPITAL - OTHER
16002         ASX LETTER TO SHAREHOLDERS


484              28/02/2018   28/02/2018         2          28/02/2018     9E0041226
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            28/02/2018     28/02/2018         1         28/02/2018    5E5044740
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            28/02/2018     28/02/2018         2         28/02/2018    5E5044742
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            28/02/2018      28/02/2018          2       28/02/2018    5E5044743
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            28/02/2018      28/02/2018        24        28/02/2018    5E5044727
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015         ASX HALF YEAR ACCOUNTS
03019         ASX HALF YEAR DIRECTORS' REPORT


7053A            28/02/2018     28/02/2018         8         28/02/2018    5E5044729
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            28/02/2018     28/02/2018         25        28/02/2018    5E5044733
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03026         COMPANY PRESENTATION
03004         ASX HALF-YEARLY REPORT


7053A            28/02/2018      28/02/2018        3         28/02/2018    5E5044736
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER
11001         ASX PROGRESS REPORT


484              05/02/2018   05/02/2018         3          05/02/2018     9E0039749
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            31/01/2018    31/01/2018          2         31/01/2018    5E4703322
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                           26
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
02010
                                       Pg 33 of 153
              ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            31/01/2018     31/01/2018         2         31/01/2018     5E4703329
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            31/01/2018      31/01/2018          2       31/01/2018     5E4703331
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            31/01/2018     31/01/2018         1         31/01/2018     5E4703259
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            11/01/2018      11/01/2018         5         11/01/2018    5E4691809
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


7053A            08/01/2018      08/01/2018        21         08/01/2018    5E4689246
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


484              02/01/2018   02/01/2018         2          02/01/2018      9E0038205
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            02/01/2018      02/01/2018          2       02/01/2018     5E4686930
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            02/01/2018      02/01/2018          2       02/01/2018     5E4686926
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            17/11/2017     17/11/2017         5         17/11/2017     5E4616636
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
17003         ASX RESPONSE TO ASX QUERY


7053A            08/11/2017     08/11/2017         3         08/11/2017     5E4587458
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            08/11/2017     08/11/2017         6         08/11/2017     5E4572550
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER


7053A            08/11/2017     08/11/2017         7         08/11/2017     5E4572554
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03021         ASX PROFIT GUIDANCE
15001         ASX CHAIRMAN'S ADDRESS - OTHER


7053A            08/11/2017     08/11/2017         13        08/11/2017     5E4572555
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


                                           27
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57       Main Document
15001
                                      Pg 34 of 153
              ASX CHAIRMAN'S ADDRESS - OTHER


7053A            08/11/2017     08/11/2017         1         08/11/2017      5E4572556
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            06/10/2017     06/10/2017         14        06/10/2017      5E4535401
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001         ASX NOTICE OF ANNUAL MEETING
08004         ASX PROXY FORM


7053A            04/10/2017      04/10/2017         6          04/10/2017    5E4517423
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003         ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A            04/10/2017      04/10/2017         9         04/10/2017     5E4517405
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


7053A            20/09/2017      20/09/2017       116        20/09/2017      5E4506346
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX FULL YEAR ACCOUNTS
03012         ASX FULL YEAR AUDIT REVIEW
03013         ASX FULL YEAR DIRECTORS' STATEMENT
03020         ASX FULL YEAR DIRECTOR'S REPORT


7053A            20/09/2017    20/09/2017          13        20/09/2017      5E4506347
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03024         ASX CORPORATE GOVERNANCE


7053A            20/09/2017    20/09/2017          10        20/09/2017      5E4506348
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03025         APPENDIX 4G


7053A            12/09/2017     12/09/2017         1         12/09/2017      5E4500062
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001         ASX NOTICE OF ANNUAL MEETING


7053A            11/08/2017     11/08/2017         2         11/08/2017      5E4472593
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


484              10/08/2017   10/08/2017         2          10/08/2017       7E9338425
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            10/08/2017    10/08/2017          1         10/08/2017      5E4471164
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            10/08/2017    10/08/2017          16        10/08/2017      5E4470973
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                            28
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
03003
                                       Pg 35 of 153
              ASX PRELIMINARY - FINAL REPORT


7053A            10/08/2017      10/08/2017        9         10/08/2017    5E4470975
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03021         ASX PROFIT GUIDANCE
03003         ASX PRELIMINARY - FINAL REPORT


7053A            10/08/2017      10/08/2017        23        10/08/2017    5E4470977
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL REPORT


7053A            10/08/2017     10/08/2017         1         10/08/2017    5E4470979
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            10/08/2017     10/08/2017         2         10/08/2017    5E4470980
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


484              25/07/2017   25/07/2017         3          25/07/2017     7E9289268
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


484              24/07/2017   24/07/2017         2          24/07/2017     7E9285134
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            24/07/2017      24/07/2017          4       24/07/2017    5E4455871
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            24/07/2017     24/07/2017         1         24/07/2017    5E4455857
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            24/07/2017     24/07/2017         2         24/07/2017    5E4455869
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            03/07/2017     03/07/2017         1         03/07/2017    5E4436305
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


484              30/06/2017   30/06/2017         2          30/06/2017     7E9206409
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            30/06/2017      30/06/2017          2       30/06/2017    5E4434619
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            30/06/2017     30/06/2017         4         30/06/2017    5E4434622
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


                                           29
   20-11024-shl   Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
                                        Pg 36 of 153
7053A            30/06/2017     30/06/2017         1         30/06/2017     5E4434573
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            02/06/2017    02/06/2017          1         02/06/2017     5E4392150
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


484              31/05/2017   31/05/2017        2          31/05/2017       7E9104848
484A1         CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
              ADDRESS


7053A            18/05/2017    18/05/2017          2         18/05/2017     5E4358835
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            18/05/2017    18/05/2017          2         18/05/2017     5E4358843
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            18/05/2017     18/05/2017         4         18/05/2017     5E4358731
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


484              11/05/2017   11/05/2017         2          11/05/2017      9E0025482
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            05/05/2017     05/05/2017         1         05/05/2017     5E4351096
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            05/05/2017      05/05/2017          2       05/05/2017     5E4351100
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            20/03/2017    20/03/2017          1         20/03/2017     5E4310915
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            17/02/2017      17/02/2017        23        17/02/2017     5E4285711
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015         ASX HALF YEAR ACCOUNTS
03019         ASX HALF YEAR DIRECTORS' REPORT


7053A            17/02/2017     17/02/2017         8         17/02/2017     5E4285714
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A             17/02/2017     17/02/2017        18         17/02/2017    5E4285717


                                              30
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
7053A
                                      Pg 37 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            17/02/2017    17/02/2017          2         17/02/2017     5E4285720
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            03/02/2017     03/02/2017         3         03/02/2017     5E4274817
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


484              09/01/2017   09/01/2017         2          09/01/2017      7E8667125
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            03/01/2017     03/01/2017         1         03/01/2017     5E4190941
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            03/01/2017     03/01/2017         2         03/01/2017     5E4190943
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            03/01/2017      03/01/2017          2       03/01/2017     5E4190944
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            19/12/2016    19/12/2016          2         19/12/2016     5E4183607
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002         ASX PROGRESS REPORT - OTHER
12008         ASX COMPANY ADMINISTRATION - OTHER


205              08/12/2016     16/01/2017         47         16/11/2016    029806786
205J          NOTIFICATION OF RESOLUTION ALTERING THE CONSTITUTION


484              02/12/2016   02/12/2016         2          02/12/2016      7E8583735
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            02/12/2016      02/12/2016          2       02/12/2016     5E4167605
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


484              23/11/2016   23/11/2016         2          23/11/2016      7E8551995
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


205              21/11/2016     22/12/2016         74         16/11/2016    029798207
205J          NOTIFICATION OF RESOLUTION ALTERING THE CONSTITUTION


7053A            18/11/2016      18/11/2016          2       18/11/2016     5E4156061
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE



                                           31
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A             18/11/2016
                                          Pg 38 of 153 2
                                   18/11/2016                  18/11/2016  5E4156062
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            16/11/2016     16/11/2016         44        16/11/2016     5E4154486
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12012         ASX CONSTITUTION


7053A            16/11/2016     16/11/2016         3         16/11/2016     5E4154450
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            16/11/2016     16/11/2016         4         16/11/2016     5E4154031
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER


7053A            16/11/2016     16/11/2016         5         16/11/2016     5E4154034
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER


7053A            16/11/2016     16/11/2016         14        16/11/2016     5E4154036
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15001         ASX CHAIRMAN'S ADDRESS - OTHER


7053A            16/11/2016     16/11/2016         1         16/11/2016     5E4153999
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            02/11/2016     02/11/2016         3         02/11/2016     5E4145318
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            13/10/2016      13/10/2016         8         13/10/2016    5E4131400
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            12/10/2016     12/10/2016         14        12/10/2016     5E4130600
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001         ASX NOTICE OF ANNUAL MEETING
08004         ASX PROXY FORM


7053A            12/10/2016     12/10/2016         1         12/10/2016     5E4130605
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08006         ASX NOTICE OF MEETING - OTHER


7053A            10/10/2016      10/10/2016        1         10/10/2016     5E4129295
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


484              28/09/2016     28/09/2016         2           28/09/2016   7E8388067
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE



                                             32
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A             23/09/2016
                                          Pg 39 of 153 1
                                   23/09/2016                  23/09/2016  5E4120097
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            22/09/2016    22/09/2016          43        22/09/2016     5E4118717
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT


7053A            22/09/2016    14/10/2016          23        22/09/2016     5E4118718
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03024         ASX CORPORATE GOVERNANCE
14001         ASX OTHER


7053A            22/09/2016      22/09/2016       106        22/09/2016     5E4118716
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX FULL YEAR ACCOUNTS
03012         ASX FULL YEAR AUDIT REVIEW
03013         ASX FULL YEAR DIRECTORS' STATEMENT
03020         ASX FULL YEAR DIRECTOR'S REPORT


7053A            20/09/2016      20/09/2016         5         20/09/2016    5E4118043
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            20/09/2016    20/09/2016          14        20/09/2016     5E4117895
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06003         ASX PLACEMENT


7053A            25/08/2016    25/08/2016          1         25/08/2016     5E4095823
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            18/08/2016    18/08/2016          2         18/08/2016     5E4091485
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


484              12/08/2016     12/08/2016         2           12/08/2016   7E8244041
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE


7053A            08/08/2016      08/08/2016         8         08/08/2016    5E4086744
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            08/08/2016      08/08/2016         5         08/08/2016    5E4086722
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            08/08/2016      08/08/2016         6         08/08/2016    5E4086488
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER



                                             33
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A             05/08/2016
                                          Pg 40 of 153 3
                                   05/08/2016                  05/08/2016  5E4086104
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            05/08/2016     05/08/2016         2         05/08/2016    5E4085776
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            05/08/2016     05/08/2016         2         05/08/2016    5E4085778
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            05/08/2016     05/08/2016         3         05/08/2016    5E4085779
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            05/08/2016     05/08/2016         2         05/08/2016    5E4085787
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            05/08/2016     05/08/2016         3         05/08/2016    5E4085798
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            05/08/2016     05/08/2016         2         05/08/2016    5E4085800
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            05/08/2016      05/08/2016        32        05/08/2016    5E4085708
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL REPORT


7053A            05/08/2016      05/08/2016        10        05/08/2016    5E4085709
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL REPORT


7053A            05/08/2016      05/08/2016        18        05/08/2016    5E4085707
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL REPORT


7053A            04/08/2016    04/08/2016          1         04/08/2016    5E4085164
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE


7053A            02/08/2016    02/08/2016          3         02/08/2016    5E4083854
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06003         ASX PLACEMENT
06008         ASX NON-RENOUNCEABLE ISSUE


7053A            29/07/2016     29/07/2016         3         29/07/2016    5E4082659
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A             28/07/2016    28/07/2016         3          28/07/2016   5E4080654


                                             34
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
7053A
                                      Pg 41 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03021         ASX PROFIT GUIDANCE
03014         ASX PERIODIC REPORTS - OTHER


7053A            14/07/2016    14/07/2016          2         14/07/2016     5E4074641
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


484              07/07/2016     07/07/2016         2          07/07/2016    7E8131848
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE


7053A            06/07/2016    06/07/2016          45        06/07/2016     5E4071039
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002         ASX PROGRESS REPORT - OTHER


7053A            06/07/2016    06/07/2016          4         06/07/2016     5E4071041
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06003         ASX PLACEMENT
06008         ASX NON-RENOUNCEABLE ISSUE


7053A            06/07/2016     06/07/2016         5         06/07/2016     5E4071043
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE
16002         ASX LETTER TO SHAREHOLDERS


7053A            06/07/2016    06/07/2016          44        06/07/2016     5E4071044
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE
06010         ASX PROSPECTUS


7053A            06/07/2016    06/07/2016          2         06/07/2016     5E4071046
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE


7053A            06/07/2016     06/07/2016         2         06/07/2016     5E4071047
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06018         ASX CLEANSING NOTICE


7053A            06/07/2016     06/07/2016         13        06/07/2016     5E4071050
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE
06013         ASX - APPENDIX 3B


7053A            06/07/2016     06/07/2016         3         06/07/2016     5E4071051
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            06/07/2016     06/07/2016         12        06/07/2016     5E4071048
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A             30/06/2016    30/06/2016         8          30/06/2016    5E4067621


                                             35
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57        Main Document
7053A
                                      Pg 42 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            28/06/2016      28/06/2016         5         28/06/2016      5E4065242
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            28/06/2016      28/06/2016         6         28/06/2016      5E4064968
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            28/06/2016      28/06/2016         8         28/06/2016      5E4064940
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


484              27/06/2016     27/06/2016          2           27/06/2016    7E8094030
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE


7053A            27/06/2016      27/06/2016        10         27/06/2016      5E4064755
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            24/06/2016      24/06/2016        37         24/06/2016      5E4063387
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


7053A            24/06/2016      24/06/2016         31         24/06/2016     5E4063341
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003         ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A            23/06/2016    23/06/2016          14        23/06/2016       5E4062762
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06003         ASX PLACEMENT


7053A            21/06/2016      21/06/2016        1         21/06/2016       5E4061149
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006         ASX SECURITY HOLDER DETAILS - OTHER
06009         ASX ISSUED CAPITAL - OTHER


7053A            16/06/2016      16/06/2016        34         16/06/2016      5E4058388
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


7053A            15/06/2016      15/06/2016        1         15/06/2016       5E4057732
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION


7053A            15/06/2016     15/06/2016         3         15/06/2016       5E4057701
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
06008         ASX NON-RENOUNCEABLE ISSUE
11001         ASX PROGRESS REPORT


                                             36
      20-11024-shl   Doc 1 Filed 04/29/20 Entered 04/29/20 10:58:57       Main Document
12008
                                        Pg 43 of 153
                 ASX COMPANY ADMINISTRATION - OTHER


7053A               10/06/2016      10/06/2016        2         10/06/2016     5E4055207
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006            ASX SECURITY HOLDER DETAILS - OTHER
07002            ASX ASSET DISPOSAL


7053A               10/06/2016    10/06/2016          3         10/06/2016     5E4055212
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006            ASX SECURITY HOLDER DETAILS - OTHER


484                 07/06/2016   07/06/2016        2          07/06/2016       7E8029458
484A1            CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
                 ADDRESS


7053A               31/05/2016      31/05/2016        2         31/05/2016     5E4048272
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06003            ASX PLACEMENT
06009            ASX ISSUED CAPITAL - OTHER
12008            ASX COMPANY ADMINISTRATION - OTHER


7053A               02/05/2016     02/05/2016         3         02/05/2016     5E4029171
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


352                 28/04/2016    03/05/2016         8           28/04/2016    029542338
352              ASSUMPTION DEED RELATING TO CLASS ORDER


484                 01/04/2016   01/04/2016         2          01/04/2016      9E0005230
484E             CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
                 COMPANY OFFICEHOLDER


484                 01/04/2016   01/04/2016         2          01/04/2016      9E0005229
484E             CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
                 COMPANY OFFICEHOLDER


7053A               30/03/2016     30/03/2016         5         30/03/2016     5E4008482
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010            ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A               30/03/2016      30/03/2016        2         30/03/2016     5E4008277
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006            ASX SECURITY HOLDER DETAILS - OTHER
03014            ASX PERIODIC REPORTS - OTHER
09014            ASX TRADING HALT LIFTED


7053A               30/03/2016     30/03/2016          1        30/03/2016     5E4008231
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07003            ASX ASSET ACQUISITION & DISPOSAL - OTHER
12001            ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A               30/03/2016    30/03/2016          2         30/03/2016     5E4008202
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09007            ASX TRADING HALT


                                              37
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
                                       Pg 44 of 153
7053A            23/03/2016     23/03/2016         8         23/03/2016    5E4006083
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
17003         ASX RESPONSE TO ASX QUERY


7053A            21/03/2016     21/03/2016         1         21/03/2016    5E4004606
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03022         ASX DEBT FACILITY


7053A            21/03/2016     21/03/2016         1         21/03/2016    5E4004500
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
03022         ASX DEBT FACILITY


7053A            15/02/2016    15/02/2016          2         15/02/2016    5E3982267
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


484              12/02/2016   12/02/2016         2          12/02/2016     7E7695859
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


484              11/02/2016   11/02/2016         2          11/02/2016     7E7692476
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            11/02/2016      11/02/2016        23        11/02/2016    5E3980675
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015         ASX HALF YEAR ACCOUNTS
03019         ASX HALF YEAR DIRECTORS' REPORT


7053A            11/02/2016     11/02/2016         9         11/02/2016    5E3980677
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            11/02/2016     11/02/2016         30        11/02/2016    5E3980679
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            04/02/2016     04/02/2016         3         04/02/2016    5E3977410
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


484              28/01/2016   28/01/2016        2          28/01/2016      7E7650559
484A1         CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
              ADDRESS


484              12/01/2016   12/01/2016         3          12/01/2016     7E7610919
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER



                                           38
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
484               12/01/2016
                                          Pg 45 of 153 2
                                   12/01/2016                  12/01/2016  7E7609634
484A1         CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
              ADDRESS


7053A            04/01/2016     04/01/2016         2         04/01/2016    5E3961445
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            04/01/2016      04/01/2016          2       04/01/2016    5E3961446
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            10/12/2015     10/12/2015         1         10/12/2015    5E3949303
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            08/12/2015     08/12/2015         2         08/12/2015    5E3947879
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            04/12/2015    04/12/2015          1         04/12/2015    5E3945911
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            04/12/2015    04/12/2015          1         04/12/2015    5E3945892
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            18/11/2015     18/11/2015         2         18/11/2015    5E3927413
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            18/11/2015     18/11/2015         5         18/11/2015    5E3927060
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER


7053A            18/11/2015     18/11/2015         4         18/11/2015    5E3927061
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER


7053A            18/11/2015     18/11/2015         15        18/11/2015    5E3927062
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER


7053A            13/11/2015     13/11/2015         1         13/11/2015    5E3923749
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12007         ASX CO. SECRETARY APPOINTMENT/RESIGNATION


7053A            13/11/2015     13/11/2015         1         13/11/2015    5E3923750
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            05/11/2015     05/11/2015         4         05/11/2015    5E3917547
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                           39
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
03014
                                      Pg 46 of 153
              ASX PERIODIC REPORTS - OTHER


7053A            30/10/2015    30/10/2015          1         30/10/2015     5E3908842
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            30/10/2015    30/10/2015          1         30/10/2015     5E3908761
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            14/10/2015     14/10/2015         10        14/10/2015     5E3895145
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001         ASX NOTICE OF ANNUAL MEETING
08004         ASX PROXY FORM


484              08/10/2015     08/10/2015         2          08/10/2015    7E7367245
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE


484              07/10/2015   15/10/2015         2          14/10/2015      029389890
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            07/10/2015     07/10/2015         3         07/10/2015     5E3890889
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            07/10/2015     07/10/2015         12        07/10/2015     5E3890880
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


484              29/09/2015   29/09/2015         2          29/09/2015      7E7342080
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            23/09/2015    23/09/2015          14        23/09/2015     5E3875277
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03024         ASX CORPORATE GOVERNANCE


7053A            23/09/2015      23/09/2015       132        23/09/2015     5E3875223
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX FULL YEAR ACCOUNTS
03012         ASX FULL YEAR AUDIT REVIEW
03013         ASX FULL YEAR DIRECTORS' STATEMENT
03020         ASX FULL YEAR DIRECTOR'S REPORT


7053A            23/09/2015    23/09/2015          44        23/09/2015     5E3875225
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT


7053A             23/09/2015    23/09/2015         1          23/09/2015    5E3875178


                                             40
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
7053A
                                      Pg 47 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            23/09/2015     23/09/2015         2         23/09/2015     5E3875182
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            14/08/2015    14/08/2015          1         14/08/2015     5E3843915
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002         ASX PROGRESS REPORT - OTHER


7053A            14/08/2015    14/08/2015          1         14/08/2015     5E3843865
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            07/08/2015      07/08/2015        12        07/08/2015     5E3838405
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03021         ASX PROFIT GUIDANCE
03003         ASX PRELIMINARY - FINAL REPORT


7053A            07/08/2015      07/08/2015        27        07/08/2015     5E3838406
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL REPORT


7053A            07/08/2015    07/08/2015          2         07/08/2015     5E3838407
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            07/08/2015      07/08/2015        22        07/08/2015     5E3838400
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL REPORT


7053A            29/07/2015     29/07/2015         3         29/07/2015     5E3830099
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


484              16/07/2015     16/07/2015         2          16/07/2015    7E7137087
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE


7053A            16/07/2015     16/07/2015         3         16/07/2015     5E3823394
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            16/07/2015     16/07/2015         13        16/07/2015     5E3823374
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            30/06/2015    30/06/2015          2         30/06/2015     5E3813224
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A             29/06/2015    29/06/2015         1          29/06/2015    5E3812892


                                             41
      20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57       Main Document
7053A
                                         Pg 48 of 153
                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008            ASX COMPANY ADMINISTRATION - OTHER


7053A               22/06/2015      22/06/2015         3         22/06/2015     5E3808442
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001            ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


484                 09/06/2015   09/06/2015        2          09/06/2015        7E7020431
484A1            CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
                 ADDRESS


484                 04/06/2015   04/06/2015        2          04/06/2015        7E7009572
484A1            CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
                 ADDRESS


7053A               04/06/2015    04/06/2015          1         04/06/2015      5E3798792
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT


7053A               04/06/2015    04/06/2015          2         04/06/2015      5E3798718
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT


484                 02/06/2015   02/06/2015        2          02/06/2015        7E7001957
484A1            CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
                 ADDRESS


352                 02/06/2015    09/06/2015         8            02/06/2015    029252800
352              ASSUMPTION DEED RELATING TO CLASS ORDER


352                 02/06/2015    09/06/2015         8            02/06/2015    029252798
352              ASSUMPTION DEED RELATING TO CLASS ORDER


352                 02/06/2015    09/06/2015         8            02/06/2015    029252796
352              ASSUMPTION DEED RELATING TO CLASS ORDER


484                 22/05/2015   22/05/2015         2          22/05/2015       7E6975142
484E             CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
                 COMPANY OFFICEHOLDER


7053A               21/05/2015     21/05/2015         2         21/05/2015      5E3790154
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010            ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A               21/05/2015      21/05/2015          2       21/05/2015      5E3790149
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008            ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A               01/05/2015     01/05/2015         3         01/05/2015      5E3775928
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               28/04/2015    28/04/2015          2         28/04/2015      5E3770998
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                              42
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
12001
                                      Pg 49 of 153
              ASX DIRECTOR APPOINTMENT/RESIGNATION


484              19/02/2015   19/02/2015         3          19/02/2015      7E6738985
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            19/02/2015     19/02/2015         4         19/02/2015     5E3724395
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            19/02/2015      19/02/2015          4       19/02/2015     5E3724402
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            19/02/2015     19/02/2015         3         19/02/2015     5E3724103
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            19/02/2015      19/02/2015        32        19/02/2015     5E3723947
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015         ASX HALF YEAR ACCOUNTS
03019         ASX HALF YEAR DIRECTORS' REPORT


7053A            19/02/2015     19/02/2015         8         19/02/2015     5E3723948
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            19/02/2015     19/02/2015         27        19/02/2015     5E3723950
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            18/02/2015     18/02/2015         1         18/02/2015     5E3723630
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            06/02/2015     06/02/2015         3         06/02/2015     5E3714790
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            06/02/2015      06/02/2015        1         06/02/2015     5E3714772
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION
11001         ASX PROGRESS REPORT


7053A            23/01/2015      23/01/2015         5         23/01/2015    5E3705385
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            27/11/2014      27/11/2014        1         27/11/2014     5E3675555
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION


                                           43
   20-11024-shl   Doc 1 Filed 04/29/20 Entered 04/29/20 10:58:57       Main Document
11001         ASX PROGRESS REPORT
                                     Pg 50 of 153

7053A            25/11/2014      25/11/2014         6         25/11/2014    5E3672925
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            21/11/2014      21/11/2014        1         21/11/2014     5E3670399
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION


7053A            21/11/2014      21/11/2014        1         21/11/2014     5E3669957
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            19/11/2014     19/11/2014         3         19/11/2014     5E3668598
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            19/11/2014     19/11/2014         4         19/11/2014     5E3668239
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER


7053A            19/11/2014     19/11/2014         5         19/11/2014     5E3668240
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER


7053A            19/11/2014     19/11/2014         10        19/11/2014     5E3668243
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER


7053A            14/11/2014      14/11/2014        1         14/11/2014     5E3665523
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER
03022         ASX DEBT FACILITY


7053A            28/10/2014    28/10/2014          1         28/10/2014     5E3654627
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            22/10/2014      22/10/2014        1         22/10/2014     5E3650707
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07002         ASX ASSET DISPOSAL


7053A            17/10/2014    17/10/2014          10        17/10/2014     5E3647390
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14013         TRADING POLICY


7053A            17/10/2014      17/10/2014        1         17/10/2014     5E3646630
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION
11001         ASX PROGRESS REPORT


7053A            17/10/2014    17/10/2014          3         17/10/2014     5E3646637
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                           44
      20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
03014
                                         Pg 51 of 153
                 ASX PERIODIC REPORTS - OTHER


7053A               16/10/2014     16/10/2014         10        16/10/2014     5E3645605
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001            ASX NOTICE OF ANNUAL MEETING
08004            ASX PROXY FORM


7053A               15/10/2014      15/10/2014        1         15/10/2014     5E3644495
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07002            ASX ASSET DISPOSAL


7053A               02/10/2014      02/10/2014        1         02/10/2014     5E3635721
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001            ASX ASSET ACQUISITION


484                 30/09/2014     30/09/2014         2          30/09/2014    7E6406912
484              CHANGE TO COMPANY DETAILS
484O             CHANGES TO SHARE STRUCTURE
484G             NOTIFICATION OF SHARE ISSUE


7053A               30/09/2014     30/09/2014        144        30/09/2014     5E3633384
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001            ASX ANNUAL REPORT
03002            ASX TOP 20 SHAREHOLDERS
03011            ASX ASC ANNUAL AUDITED ACCOUNTS
03012            ASX ASC ANNUAL AUDIT REVIEW
03013            ASX ASC ANNUAL DIRECTOR'S STATEMENT
03020            ASX FULL YEAR DIRECTOR'S REPORT


7053A               30/09/2014     30/09/2014         40        30/09/2014     5E3633335
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001            ASX ANNUAL REPORT
03011            ASX ASC ANNUAL AUDITED ACCOUNTS
03012            ASX ASC ANNUAL AUDIT REVIEW
03013            ASX ASC ANNUAL DIRECTOR'S STATEMENT
03020            ASX FULL YEAR DIRECTOR'S REPORT


7053A               25/09/2014     25/09/2014         3         25/09/2014     5E3630606
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009            ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A               25/09/2014     25/09/2014         13        25/09/2014     5E3630364
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013            ASX - APPENDIX 3B


7053A               05/09/2014     05/09/2014         4         05/09/2014     5E3614683
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               04/09/2014     04/09/2014         2         04/09/2014     5E3613845
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009            ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


484                  02/09/2014    02/09/2014         2          02/09/2014    7E6334123


                                                45
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
484E
                                      Pg 52 of 153
              CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            29/08/2014       29/08/2014       26        29/08/2014   5E3608186
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            29/08/2014       29/08/2014       11        29/08/2014   5E3608189
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            29/08/2014      29/08/2014        2         29/08/2014   5E3608194
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER
11001         ASX PROGRESS REPORT


7053A            29/08/2014       29/08/2014       29        29/08/2014   5E3608191
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


484              28/08/2014   28/08/2014         2          28/08/2014    7E6324543
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            27/08/2014      27/08/2014          4       27/08/2014   5E3604126
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02008         ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A            27/08/2014     27/08/2014         2         27/08/2014   5E3604134
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX FINAL DIRECTOR'S INTEREST NOTICE


7053A            25/08/2014     25/08/2014         1         25/08/2014   5E3600917
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


484              30/07/2014   30/07/2014        2          30/07/2014     7E6250556
484A1         CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
              ADDRESS


7053A            14/07/2014     14/07/2014         3         14/07/2014   5E3568859
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


484              10/07/2014   10/07/2014         4          10/07/2014    7E6202668
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            04/07/2014     04/07/2014         4         04/07/2014   5E3564246
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            04/07/2014    04/07/2014          10        04/07/2014   5E3564250
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                           46
      20-11024-shl   Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
02008
                                           Pg 53 of 153
                 ASX INITIAL DIRECTOR'S INTEREST NOTICE


7053A               02/07/2014     02/07/2014         4         02/07/2014      5E3562751
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               17/06/2014      17/06/2014         5         17/06/2014     5E3552743
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


352                 06/06/2014    13/06/2014         8            06/06/2014    029022092
352              ASSUMPTION DEED RELATING TO CLASS ORDER


484                 29/05/2014     29/05/2014         2           29/05/2014    7E6086198
484              CHANGE TO COMPANY DETAILS
484O             CHANGES TO SHARE STRUCTURE
484G             NOTIFICATION OF SHARE ISSUE


484                 29/05/2014     29/05/2014         2           29/05/2014    7E6086185
484              CHANGE TO COMPANY DETAILS
484O             CHANGES TO SHARE STRUCTURE
484G             NOTIFICATION OF SHARE ISSUE


484                 29/05/2014     29/05/2014         2           29/05/2014    7E6086128
484              CHANGE TO COMPANY DETAILS
484O             CHANGES TO SHARE STRUCTURE
484G             NOTIFICATION OF SHARE ISSUE


484                 29/05/2014     29/05/2014         2           29/05/2014    7E6086083
484              CHANGE TO COMPANY DETAILS
484O             CHANGES TO SHARE STRUCTURE
484G             NOTIFICATION OF SHARE ISSUE


484                 29/05/2014     29/05/2014         2           29/05/2014    7E6086012
484              CHANGE TO COMPANY DETAILS
484O             CHANGES TO SHARE STRUCTURE
484G             NOTIFICATION OF SHARE ISSUE


7053A               26/05/2014     26/05/2014         4         26/05/2014      5E3541247
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               19/05/2014      19/05/2014         5         19/05/2014     5E3537919
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               09/05/2014      09/05/2014        1         09/05/2014      5E3533566
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07002            ASX ASSET DISPOSAL
12008            ASX COMPANY ADMINISTRATION - OTHER


7053A               05/05/2014     05/05/2014         4         05/05/2014      5E3530046
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


                                                47
      20-11024-shl   Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
                                           Pg 54 of 153
7053A               01/04/2014     01/04/2014         4         01/04/2014      5E3512474
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               28/03/2014      28/03/2014        18         28/03/2014     5E3510778
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               07/03/2014     07/03/2014         10        07/03/2014      5E3497793
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14012            STANDARD & POOR'S ANNOUNCEMENT NRMA S&P/ASX INDEX STATUS


7053A               05/03/2014     05/03/2014         12        05/03/2014      5E3496323
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013            ASX - APPENDIX 3B


7053A               28/02/2014      28/02/2014        30        28/02/2014      5E3493169
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004            ASX HALF-YEARLY REPORT
03009            ASX HALF-YEARLY AUDIT REVIEW
03010            ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015            ASX ASC HALF-YEARLY AUDITED ACCOUNTS
03019            HALF YEARLY REPORT AND HALF YEAR ACCOUNTS


7053A               28/02/2014     28/02/2014         11        28/02/2014      5E3493170
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004            ASX HALF-YEARLY REPORT


7053A               28/02/2014     28/02/2014         27        28/02/2014      5E3493174
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004            ASX HALF-YEARLY REPORT


7053A               28/02/2014     28/02/2014         3         28/02/2014      5E3493175
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               06/02/2014     06/02/2014         4         06/02/2014      5E3477804
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
17003            ASX RESPONSE TO ASX QUERY


7053A               13/01/2014     13/01/2014         12        13/01/2014      5E3464403
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013            ASX - APPENDIX 3B


7053A               08/01/2014     08/01/2014         4         08/01/2014      5E3462279
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               03/01/2014     03/01/2014         3         03/01/2014      5E3460842
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009            ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


484                  02/01/2014     02/01/2014        2           02/01/2014    7E5745736


                                                 48
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
484A1
                                      Pg 55 of 153
              CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
              ADDRESS


7053A            24/12/2013      24/12/2013        4         24/12/2013     5E3459582
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE
06008         ASX NON-RENOUNCEABLE ISSUE
06009         ASX ISSUED CAPITAL - OTHER


7053A            20/12/2013     20/12/2013         3         20/12/2013     5E3458354
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            20/12/2013     20/12/2013         15        20/12/2013     5E3458296
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            19/12/2013      19/12/2013         5         19/12/2013    5E3456418
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            18/12/2013      18/12/2013         7         18/12/2013    5E3455952
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            18/12/2013      18/12/2013         4         18/12/2013    5E3455730
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            17/12/2013     17/12/2013         2         17/12/2013     5E3453662
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            17/12/2013     17/12/2013         2         17/12/2013     5E3453667
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            17/12/2013     17/12/2013         3         17/12/2013     5E3453673
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            17/12/2013    17/12/2013          1         17/12/2013     5E3453459
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE


7053A            17/12/2013     17/12/2013         13        17/12/2013     5E3453463
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            12/12/2013    12/12/2013          2         12/12/2013     5E3450645
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE


7053A             03/12/2013    03/12/2013         8           03/12/2013   5E3445028


                                             49
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
7053A
                                      Pg 56 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            03/12/2013      03/12/2013         3         03/12/2013    5E3444917
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            03/12/2013      03/12/2013        1         03/12/2013     5E3444514
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER
11001         ASX PROGRESS REPORT


7053A            03/12/2013    03/12/2013          1         03/12/2013     5E3444525
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER
06008         ASX NON-RENOUNCEABLE ISSUE


7053A            02/12/2013      02/12/2013         5         02/12/2013    5E3444318
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            02/12/2013     02/12/2013         4         02/12/2013     5E3443697
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            29/11/2013     29/11/2013         1         29/11/2013     5E3442497
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE


7053A            25/11/2013     25/11/2013         76        25/11/2013     5E3438283
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE
06010         ASX PROSPECTUS


7053A            22/11/2013     22/11/2013         2         22/11/2013     5E3437980
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            21/11/2013     21/11/2013         1         21/11/2013     5E3436508
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE


7053A            20/11/2013     20/11/2013         2         20/11/2013     5E3436079
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            20/11/2013     20/11/2013         5         20/11/2013     5E3435591
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            20/11/2013     20/11/2013         6         20/11/2013     5E3435593
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


                                           50
      20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
                                          Pg 57 of 153
7053A               20/11/2013     20/11/2013         15        20/11/2013     5E3435596
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002            ASX CHAIRMAN'S ADDRESS


7053A               15/11/2013      15/11/2013        4         15/11/2013     5E3432712
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008            ASX NON-RENOUNCEABLE ISSUE
09014            ASX TRADING HALT LIFTED


7053A               14/11/2013     14/11/2013         2         14/11/2013     5E3431974
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008            ASX NON-RENOUNCEABLE ISSUE
09015            ASX CIRCULARS


7053A               14/11/2013     14/11/2013         1         14/11/2013     5E3431871
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008            ASX NON-RENOUNCEABLE ISSUE


7053A               14/11/2013     14/11/2013         6         14/11/2013     5E3431846
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008            ASX NON-RENOUNCEABLE ISSUE


7053A               14/11/2013     14/11/2013         54        14/11/2013     5E3431847
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008            ASX NON-RENOUNCEABLE ISSUE


7053A               14/11/2013     14/11/2013         3         14/11/2013     5E3431848
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06018            CLEANSING NOTICE


7053A               14/11/2013     14/11/2013         13        14/11/2013     5E3431849
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008            ASX NON-RENOUNCEABLE ISSUE
06013            ASX - APPENDIX 3B


7053A               14/11/2013     14/11/2013         2         14/11/2013     5E3431832
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09007            ASX TRADING HALT


668                 11/11/2013    11/11/2013        2            11/11/2013    028399042
668              APPROVAL OF FOREIGN HOLDER NOMINEE


7053A               04/11/2013     04/11/2013         4         04/11/2013     5E3425822
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               17/10/2013     17/10/2013         10        17/10/2013     5E3412906
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001            ASX NOTICE OF ANNUAL MEETING
08004            ASX PROXY FORM


7053A               10/10/2013    10/10/2013          4         10/10/2013     5E3408986
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                              51
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
02002
                                       Pg 58 of 153
              ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            10/10/2013      10/10/2013         6         10/10/2013    5E3408803
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            10/10/2013      10/10/2013        1         10/10/2013     5E3408049
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            09/10/2013    09/10/2013          2         09/10/2013     5E3407197
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            08/10/2013      08/10/2013        1         08/10/2013     5E3406265
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            04/10/2013    04/10/2013          1         04/10/2013     5E3405027
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006         ASX SHAREHOLDER DETAILS - OTHER


7053A            01/10/2013     01/10/2013         4         01/10/2013     5E3403150
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            27/09/2013     27/09/2013        171        27/09/2013     5E3400641
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX ASC ANNUAL AUDITED ACCOUNTS
03012         ASX ASC ANNUAL AUDIT REVIEW
03013         ASX ASC ANNUAL DIRECTOR'S STATEMENT
03020         FULL YEAR ACCOUNTS


7053A            20/09/2013    20/09/2013          1         20/09/2013     5E3395812
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            20/09/2013    20/09/2013          1         20/09/2013     5E3395790
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            20/09/2013      20/09/2013         6         20/09/2013    5E3395791
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            18/09/2013     18/09/2013         9         18/09/2013     5E3394675
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            17/09/2013    17/09/2013          6         17/09/2013     5E3393105
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                           52
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
02002
                                       Pg 59 of 153
              ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            13/09/2013      13/09/2013         6         13/09/2013    5E3391500
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            10/09/2013     10/09/2013         3         10/09/2013     5E3389583
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            05/09/2013      05/09/2013        1         05/09/2013     5E3386736
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION
11001         ASX PROGRESS REPORT


7053A            05/09/2013      05/09/2013        1         05/09/2013     5E3386499
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION
11001         ASX PROGRESS REPORT


7053A            04/09/2013      04/09/2013         6         04/09/2013    5E3386001
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            03/09/2013    03/09/2013          1         03/09/2013     5E3385072
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14003         LEGAL PROCEEDINGS


7053A            03/09/2013    03/09/2013          1         03/09/2013     5E3384993
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14003         LEGAL PROCEEDINGS


7053A            03/09/2013    03/09/2013          2         03/09/2013     5E3384890
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002         ASX PROGRESS REPORT - OTHER
14001         ASX OTHER


7053A            30/08/2013    30/08/2013          1         30/08/2013     5E3382895
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER
03022         DEBT FACILITY


7053A            30/08/2013    30/08/2013          1         30/08/2013     5E3382870
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006         ASX SHAREHOLDER DETAILS - OTHER
03022         DEBT FACILITY


7053A            30/08/2013       30/08/2013       24        30/08/2013     5E3382878
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            30/08/2013       30/08/2013       11        30/08/2013     5E3382879
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


                                           53
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
                                       Pg 60 of 153
7053A            30/08/2013       30/08/2013       30        30/08/2013     5E3382882
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            28/08/2013     28/08/2013         3         28/08/2013     5E3381530
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            05/08/2013     05/08/2013         3         05/08/2013     5E3366300
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            05/08/2013    05/08/2013          2         05/08/2013     5E3366302
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03021         PROFIT GUIDANCE


7053A            31/07/2013      31/07/2013         6         31/07/2013    5E3362736
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            24/07/2013     24/07/2013         1         24/07/2013     5E3357624
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


484              23/07/2013   19/09/2013         2          23/07/2013      7E5387572
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            19/07/2013     19/07/2013         3         19/07/2013     5E3355193
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            10/07/2013    10/07/2013          1         10/07/2013     5E3348674
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            10/07/2013    10/07/2013          1         10/07/2013     5E3348625
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            10/07/2013    10/07/2013          2         10/07/2013     5E3348540
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            09/07/2013      09/07/2013        2         09/07/2013     5E3347178
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION
11001         ASX PROGRESS REPORT


7053A            05/07/2013    05/07/2013          3         05/07/2013     5E3345404
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                           54
      20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57       Main Document
03014
                                         Pg 61 of 153
                 ASX PERIODIC REPORTS - OTHER


7053A               26/06/2013      26/06/2013         4         26/06/2013     5E3337165
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               06/06/2013      06/06/2013        12         06/06/2013     5E3323130
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               06/06/2013      06/06/2013        1         06/06/2013      5E3323124
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006            ASX SHAREHOLDER DETAILS - OTHER
07001            ASX ASSET ACQUISITION


352                 05/06/2013    10/07/2013        30            05/06/2013    025883505
352              ASSUMPTION DEED RELATING TO CLASS ORDER


7053A               28/05/2013      28/05/2013        1         28/05/2013      5E3315185
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001            ASX ASSET ACQUISITION


7053A               21/05/2013     21/05/2013         2         21/05/2013      5E3310558
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009            ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A               21/05/2013     21/05/2013         2         21/05/2013      5E3310525
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009            ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A               15/05/2013     15/05/2013         4         15/05/2013      5E3306536
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03021            PROFIT GUIDANCE
03014            ASX PERIODIC REPORTS - OTHER


7053A               03/05/2013     03/05/2013         14        03/05/2013      5E3298809
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013            ASX - APPENDIX 3B


7053A               03/05/2013     03/05/2013         3         03/05/2013      5E3298811
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009            ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A               01/05/2013      01/05/2013        1         01/05/2013      5E3296340
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001            ASX ASSET ACQUISITION


7053A               29/04/2013     29/04/2013         3         29/04/2013      5E3293435
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               24/04/2013    24/04/2013          1         24/04/2013      5E3290880
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006            ASX SHAREHOLDER DETAILS - OTHER


                                              55
   20-11024-shl   Doc 1 Filed 04/29/20 Entered 04/29/20 10:58:57        Main Document
11001         ASX PROGRESS REPORT
                                     Pg 62 of 153

7053A            24/04/2013      24/04/2013        20         24/04/2013     5E3290253
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            23/04/2013      23/04/2013        2         23/04/2013      5E3289625
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION


7053A            23/04/2013      23/04/2013        1         23/04/2013      5E3289651
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION


7053A            23/04/2013    23/04/2013          1         23/04/2013      5E3289345
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06003         ASX PLACEMENT
11001         ASX PROGRESS REPORT


7053A            23/04/2013     23/04/2013         9         23/04/2013      5E3289346
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            23/04/2013    23/04/2013          1         23/04/2013      5E3289201
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01012         SCHEME OF ARRANGEMENTS
11001         ASX PROGRESS REPORT


7053A            11/04/2013     11/04/2013         2         11/04/2013      5E3279632
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01012         SCHEME OF ARRANGEMENTS
01009         ASX TAKEOVER OTHER


7053A            11/04/2013     11/04/2013         2         11/04/2013      5E3279609
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01012         SCHEME OF ARRANGEMENTS
01009         ASX TAKEOVER OTHER


7053A            05/04/2013     05/04/2013         3         05/04/2013      5E3275074
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            26/03/2013    26/03/2013          2         26/03/2013      5E3268288
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER
11001         ASX PROGRESS REPORT


7053A            26/03/2013    26/03/2013          2         26/03/2013      5E3268235
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER
11001         ASX PROGRESS REPORT


7053A             18/03/2013    18/03/2013         1           18/03/2013    5E3260785


                                             56
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
7053A
                                      Pg 63 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01012         SCHEME OF ARRANGEMENTS
01009         ASX TAKEOVER OTHER
11001         ASX PROGRESS REPORT


7053A            18/03/2013    18/03/2013          2         18/03/2013    5E3260173
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01012         SCHEME OF ARRANGEMENTS
01007         ASX TAKEOVER OFFEREE DIRECTOR'S STATEMENT


7053A            18/03/2013    18/03/2013          2         18/03/2013    5E3260860
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01012         SCHEME OF ARRANGEMENTS
01009         ASX TAKEOVER OTHER
11001         ASX PROGRESS REPORT


7053A            15/03/2013      15/03/2013        2         15/03/2013    5E3259612
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
10005         ASX DIVIDEND - OTHER


7053A            14/03/2013    14/03/2013          3         14/03/2013    5E3257973
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            13/03/2013    13/03/2013          4         13/03/2013    5E3256575
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            13/03/2013    13/03/2013          1         13/03/2013    5E3256463
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07003         ASX OTHER
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            08/03/2013     08/03/2013         3         08/03/2013    5E3252544
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            08/03/2013      08/03/2013        1         08/03/2013    5E3252009
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION
11001         ASX PROGRESS REPORT


7053A            05/03/2013     05/03/2013         12        05/03/2013    5E3248749
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            26/02/2013     26/02/2013         6         26/02/2013    5E3241020
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            26/02/2013    26/02/2013         174        26/02/2013    5E3240516
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01012         SCHEME OF ARRANGEMENTS
12008         ASX COMPANY ADMINISTRATION - OTHER


                                           57
   20-11024-shl   Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
                                        Pg 64 of 153
7053A            26/02/2013    26/02/2013         172        26/02/2013     5E3240489
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01012         SCHEME OF ARRANGEMENTS


7053A            26/02/2013      26/02/2013        24        26/02/2013     5E3239899
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015         ASX ASC HALF-YEARLY AUDITED ACCOUNTS
03019         HALF YEARLY REPORT AND HALF YEAR ACCOUNTS


7053A            26/02/2013     26/02/2013         7         26/02/2013     5E3239902
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            26/02/2013     26/02/2013         32        26/02/2013     5E3239904
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            07/02/2013    07/02/2013          1         07/02/2013     5E3225810
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07003         ASX OTHER


7053A            07/02/2013      07/02/2013        2         07/02/2013     5E3225711
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION


7053A            07/02/2013    07/02/2013          5         07/02/2013     5E3225613
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER
02006         ASX SHAREHOLDER DETAILS - OTHER


7053A            01/02/2013      01/02/2013        1         01/02/2013     5E3222011
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER
07001         ASX ASSET ACQUISITION


7053A            31/01/2013      31/01/2013        2         31/01/2013     5E3220846
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER
07001         ASX ASSET ACQUISITION


7053A            31/01/2013      31/01/2013        1         31/01/2013     5E3220085
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER
07001         ASX ASSET ACQUISITION


7053A            31/01/2013    31/01/2013          1         31/01/2013     5E3220035
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A             19/12/2012     19/12/2012        3          19/12/2012    5E3198809


                                              58
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57       Main Document
7053A
                                      Pg 65 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            17/12/2012    17/12/2012          4         17/12/2012      5E3195014
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006         ASX SHAREHOLDER DETAILS - OTHER


7053A            06/12/2012     11/01/2013         37        06/12/2012      5E3187861
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            04/12/2012      04/12/2012        2         04/12/2012      5E3185707
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            03/12/2012     03/12/2012         3         03/12/2012      5E3183891
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


484              30/11/2012     30/11/2012         2           30/11/2012    7E4882883
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE


7053A            22/11/2012     22/11/2012         1         22/11/2012      5E3172947
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            20/11/2012     20/11/2012         2         20/11/2012      5E3171490
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            20/11/2012     20/11/2012         4         20/11/2012      5E3170777
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            20/11/2012     20/11/2012         6         20/11/2012      5E3170778
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            20/11/2012     20/11/2012         11        20/11/2012      5E3170779
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            19/11/2012      19/11/2012        21         19/11/2012     5E3170139
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


7053A            19/11/2012     19/11/2012         1         19/11/2012      5E3169330
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07003         ASX OTHER


7053A             19/11/2012    19/11/2012         14          19/11/2012    5E3169285


                                             59
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57       Main Document
7053A
                                      Pg 66 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06003         ASX PLACEMENT
06013         ASX - APPENDIX 3B


7053A            05/11/2012     05/11/2012         3         05/11/2012      5E3156880
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            30/10/2012    30/10/2012          5         30/10/2012      5E3149825
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01007         ASX TAKEOVER OFFEREE DIRECTOR'S STATEMENT


7053A            30/10/2012      30/10/2012        3         30/10/2012      5E3149758
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION


7053A            30/10/2012     30/10/2012         2         30/10/2012      5E3149767
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01001         ASX INTENTION TO MAKE A T/OVER OFFER


7053A            30/10/2012      30/10/2012        1         30/10/2012      5E3149768
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01001         ASX INTENTION TO MAKE A T/OVER OFFER
06003         ASX PLACEMENT
07001         ASX ASSET ACQUISITION


7053A            30/10/2012      30/10/2012        16        30/10/2012      5E3149769
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01001         ASX INTENTION TO MAKE A T/OVER OFFER
06003         ASX PLACEMENT
07001         ASX ASSET ACQUISITION


7053A            30/10/2012    30/10/2012          1         30/10/2012      5E3149750
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            29/10/2012      29/10/2012         10         29/10/2012    5E3148409
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003         ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A            17/10/2012     17/10/2012         10        17/10/2012      5E3138362
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001         ASX NOTICE OF ANNUAL MEETING
08004         ASX PROXY FORM


7053A            28/09/2012     28/09/2012        164        28/09/2012      5E3125974
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX ASC ANNUAL AUDITED ACCOUNTS
03012         ASX ASC ANNUAL AUDIT REVIEW
03013         ASX ASC ANNUAL DIRECTOR'S STATEMENT
03020         FULL YEAR ACCOUNTS



                                            60
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
484               27/09/2012
                                          Pg 67 of 153 2
                                   27/09/2012                  27/09/2012  7E4746456
484A1         CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
              ADDRESS


484              14/09/2012   14/09/2012        2          14/09/2012      7E4718303
484A1         CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
              ADDRESS


7053A            11/09/2012     11/09/2012         4         11/09/2012    5E3112374
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            31/08/2012      31/08/2012         5         31/08/2012   5E3104989
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            30/08/2012      30/08/2012         5         30/08/2012   5E3103610
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            28/08/2012       28/08/2012       16        28/08/2012    5E3100963
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            28/08/2012       28/08/2012       10        28/08/2012    5E3100966
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            28/08/2012       28/08/2012       27        28/08/2012    5E3100978
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            20/08/2012      20/08/2012         5         20/08/2012   5E3093688
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            23/07/2012      23/07/2012         5         23/07/2012   5E3069429
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


7053A            05/07/2012    05/07/2012          1         05/07/2012    5E3054167
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07003         ASX OTHER


7053A            04/07/2012     04/07/2012         3         04/07/2012    5E3051996
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


484              21/06/2012   21/06/2012        2          21/06/2012      7E4533883
484A1         CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
              ADDRESS


7053A            21/06/2012    21/06/2012          1         21/06/2012    5E3038292
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                           61
      20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57         Main Document
06009
                                          Pg 68 of 153
                 ASX ISSUED CAPITAL - OTHER


484                 20/06/2012   20/06/2012        2          20/06/2012           7E4530225
484A1            CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
                 ADDRESS


7053A               05/06/2012    05/06/2012          1         05/06/2012         5E3016723
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006            ASX SHAREHOLDER DETAILS - OTHER


7053A               05/06/2012    05/06/2012          3         05/06/2012         5E3016640
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006            ASX SHAREHOLDER DETAILS - OTHER


7053A               04/06/2012     04/06/2012         3         04/06/2012         5E3015889
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               31/05/2012    31/05/2012          1         31/05/2012         5E3012795
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT
12008            ASX COMPANY ADMINISTRATION - OTHER


7053A               22/05/2012      22/05/2012            3          22/05/2012    5E3006200
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010            ASX INITIAL DIRECTOR'S INT. NOTICE X5& FINAL DIRECTOR'S INT.
12001            ASX DIRECTOR APPOINTMENT/RESIGNATION


484                 22/05/2012   23/05/2012         3          22/05/2012          7E4469477
484E             CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
                 COMPANY OFFICEHOLDER


7053A               10/05/2012    10/05/2012          1         10/05/2012         5E2997277
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07003            ASX OTHER
11001            ASX PROGRESS REPORT


7053A               03/05/2012    03/05/2012          20        03/05/2012         5E2992002
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002            ASX PROGRESS REPORT - OTHER


7053A               02/05/2012     02/05/2012         3         02/05/2012         5E2991069
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


355                 18/04/2012    23/04/2012        15               18/04/2012    028175198
355              REVOCATION DEED RELATING TO CLASS ORDER


7053A               10/04/2012    10/04/2012          10        10/04/2012         5E2973435
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14013            TRADING POLICY


7053A               10/04/2012    10/04/2012          1         10/04/2012         5E2973118
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                                62
   20-11024-shl   Doc 1 Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
02006
                                     Pg 69 of 153
              ASX SHAREHOLDER DETAILS - OTHER


7053A            10/04/2012      10/04/2012        2         10/04/2012    5E2973106
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006         ASX SHAREHOLDER DETAILS - OTHER
06009         ASX ISSUED CAPITAL - OTHER
11001         ASX PROGRESS REPORT


7053A            03/04/2012     03/04/2012         3         03/04/2012    5E2970302
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            30/03/2012     30/03/2012         1         30/03/2012    5E2967615
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
10001         ASX DIVIDEND BOOKS CLOSING
10003         ASX DIVIDEND RATE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            22/03/2012    22/03/2012          1         22/03/2012    5E2961591
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            16/03/2012      16/03/2012        1         16/03/2012    5E2957357
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
10001         ASX DIVIDEND BOOKS CLOSING
10002         ASX DIVIDEND PAY DATE
10003         ASX DIVIDEND RATE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            07/03/2012     07/03/2012         3         07/03/2012    5E2950984
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            07/03/2012     07/03/2012         2         07/03/2012    5E2950929
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            07/03/2012     07/03/2012         8         07/03/2012    5E2950914
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            01/03/2012     01/03/2012         5         01/03/2012    5E2946408
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            28/02/2012    28/02/2012          1         28/02/2012    5E2944295
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            23/02/2012      23/02/2012        26        23/02/2012    5E2939202
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT


                                           63
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
03015
                                      Pg 70 of 153
              ASX ASC HALF-YEARLY AUDITED ACCOUNTS
03019         HALF YEARLY REPORT AND HALF YEAR ACCOUNTS


7053A            23/02/2012     23/02/2012         8         23/02/2012     5E2939204
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            23/02/2012      23/02/2012        3         23/02/2012     5E2939205
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006         ASX SHAREHOLDER DETAILS - OTHER
06009         ASX ISSUED CAPITAL - OTHER
10001         ASX DIVIDEND BOOKS CLOSING
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            23/02/2012     23/02/2012         33        23/02/2012     5E2939206
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            23/02/2012      23/02/2012        33        23/02/2012     5E2939207
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER
10001         ASX DIVIDEND BOOKS CLOSING
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            27/01/2012    27/01/2012          2         27/01/2012     5E2919162
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            25/01/2012    25/01/2012          1         25/01/2012     5E2918594
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07003         ASX OTHER
11001         ASX PROGRESS REPORT


7053A            30/12/2011     30/12/2011         3         30/12/2011     5E2902853
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            05/12/2011     05/12/2011         3         05/12/2011     5E2885031
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            05/12/2011     05/12/2011         19        05/12/2011     5E2884597
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            05/12/2011     05/12/2011         4         05/12/2011     5E2884598
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            05/12/2011     05/12/2011         4         05/12/2011     5E2884550
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A             05/12/2011    05/12/2011         2          05/12/2011    5E2884294


                                             64
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
7053A
                                      Pg 71 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


205              02/12/2011     02/12/2011        2         23/11/2011      026223797
205A          NOTIFICATION OF RESOLUTION CHANGING COMPANY NAME


7053A            01/12/2011     01/12/2011         1         01/12/2011     5E2882322
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            01/12/2011     01/12/2011         1         01/12/2011     5E2881865
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            23/11/2011     23/11/2011         3         23/11/2011     5E2873798
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            23/11/2011     23/11/2011         7         23/11/2011     5E2873224
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            23/11/2011     23/11/2011         3         23/11/2011     5E2873225
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            23/11/2011     23/11/2011         21        23/11/2011     5E2873226
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            04/11/2011     04/11/2011         4         04/11/2011     5E2855959
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            28/10/2011     28/10/2011         8         28/10/2011     5E2849970
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            25/10/2011     25/10/2011         18        25/10/2011     5E2844465
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002         ASX PROGRESS REPORT - OTHER


7053A            21/10/2011     21/10/2011         10        21/10/2011     5E2842863
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001         ASX NOTICE OF ANNUAL MEETING
08004         ASX PROXY FORM


7053A            21/10/2011     21/10/2011         1         21/10/2011     5E2841507
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A             14/10/2011    14/10/2011         2          14/10/2011    5E2835882


                                             65
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
7053A
                                      Pg 72 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            13/10/2011     13/10/2011         1         13/10/2011     5E2834975
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            13/10/2011     13/10/2011         1         13/10/2011     5E2834911
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            07/10/2011     07/10/2011         3         07/10/2011     5E2830965
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            30/09/2011     30/09/2011        146        30/09/2011     5E2825397
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX ASC ANNUAL AUDITED ACCOUNTS
03012         ASX ASC ANNUAL AUDIT REVIEW
03013         ASX ASC ANNUAL DIRECTOR'S STATEMENT
03020         FULL YEAR ACCOUNTS


7053A            26/09/2011      26/09/2011        1         26/09/2011     5E2821331
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006         ASX SHAREHOLDER DETAILS - OTHER
07001         ASX ASSET ACQUISITION


7053A            26/09/2011      26/09/2011         6         26/09/2011    5E2821311
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            26/09/2011       26/09/2011       1         26/09/2011     5E2821045
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            07/09/2011     07/09/2011         3         07/09/2011     5E2805500
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            31/08/2011     31/08/2011         2         31/08/2011     5E2798402
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            25/08/2011       25/08/2011       38        25/08/2011     5E2793140
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            25/08/2011       25/08/2011       7         25/08/2011     5E2793137
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


                                           66
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
                                       Pg 73 of 153
7053A            25/08/2011       25/08/2011       16        25/08/2011    5E2793127
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            22/08/2011     22/08/2011         1         22/08/2011    5E2789988
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            04/08/2011     04/08/2011         3         04/08/2011    5E2779764
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


484              13/07/2011   13/07/2011         2          13/07/2011     7E3810618
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


484              13/07/2011   13/07/2011         2          13/07/2011     7E3809052
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            11/07/2011     11/07/2011         1         11/07/2011    5E2758420
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            07/07/2011     07/07/2011         1         07/07/2011    5E2755399
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            29/06/2011     29/06/2011         4         29/06/2011    5E2745243
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            14/06/2011     14/06/2011         2         14/06/2011    5E2726276
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            07/06/2011     07/06/2011         3         07/06/2011    5E2720957
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            27/05/2011     27/05/2011         4         27/05/2011    5E2711944
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            24/05/2011     24/05/2011         3         24/05/2011    5E2708349
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            16/05/2011     16/05/2011         2         16/05/2011    5E2701890
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002         ASX PROGRESS REPORT - OTHER
12008         ASX COMPANY ADMINISTRATION - OTHER



                                           67
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A             11/05/2011
                                          Pg 74 of 153 2
                                   11/05/2011                  11/05/2011  5E2697907
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            06/05/2011     06/05/2011         17        06/05/2011    5E2695427
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            04/05/2011     04/05/2011         2         04/05/2011    5E2692272
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002         ASX PROGRESS REPORT - OTHER
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            29/04/2011     29/04/2011         7         29/04/2011    5E2689199
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            29/04/2011     29/04/2011         2         29/04/2011    5E2687863
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


484              08/04/2011   08/04/2011         2          08/04/2011     7E3596374
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            08/04/2011     08/04/2011           2       08/04/2011    5E2671489
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02007         ASX SECTION 205G NOTICE - DIRECTOR'S INTERESTS


7053A            07/04/2011     07/04/2011         1         07/04/2011    5E2670667
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006         ASX SHAREHOLDER DETAILS - OTHER


7053A            07/04/2011     07/04/2011         1         07/04/2011    5E2670185
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            04/04/2011     04/04/2011         1         04/04/2011    5E2666376
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            01/04/2011     01/04/2011         7         01/04/2011    5E2665114
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            31/03/2011     31/03/2011         2         31/03/2011    5E2663936
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            29/03/2011      29/03/2011        21         29/03/2011   5E2660184
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


                                           68
      20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
                                          Pg 75 of 153
7053A               23/03/2011      23/03/2011         6         23/03/2011     5E2655674
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               23/03/2011     23/03/2011         1         23/03/2011      5E2655064
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT


7053A               21/03/2011     21/03/2011         1         21/03/2011      5E2652467
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006            ASX SHAREHOLDER DETAILS - OTHER
12008            ASX COMPANY ADMINISTRATION - OTHER


992                 11/03/2011     17/03/2011         1          07/03/2011     027285718
992              NOTIFICATION OF CHANGE OF PLACE OF INSPECTION OF BOOKS KEPT
                 ON COMPUTER


909                 11/03/2011    17/03/2011        1             07/03/2011    027285717
909              NOTICE OF ADDRESS OF BRANCH REGISTER


7053A               08/03/2011     08/03/2011         1         08/03/2011      5E2641884
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006            ASX SHAREHOLDER DETAILS - OTHER
12008            ASX COMPANY ADMINISTRATION - OTHER


7053A               07/03/2011     07/03/2011         3         07/03/2011      5E2641059
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12004            ASX DETAILS PF SHARE REGISTRY ADDRESS


7053A               02/03/2011     02/03/2011         2         02/03/2011      5E2637689
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009            ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A               02/03/2011     02/03/2011         3         02/03/2011      5E2637692
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009            ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A               24/02/2011     24/02/2011         2         24/02/2011      5E2632235
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               24/02/2011     24/02/2011         3         24/02/2011      5E2632241
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT


7053A               23/02/2011     23/02/2011         35        23/02/2011      5E2630763
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004            ASX HALF-YEARLY REPORT


7053A               23/02/2011     23/02/2011         23        23/02/2011      5E2630755
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004            ASX HALF-YEARLY REPORT
03009            ASX HALF-YEARLY AUDIT REVIEW


                                              69
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57        Main Document
03010
                                      Pg 76 of 153
              ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015         ASX ASC HALF-YEARLY AUDITED ACCOUNTS
03019         HALF YEARLY REPORT AND HALF YEAR ACCOUNTS


7053A            23/02/2011     23/02/2011         6         23/02/2011       5E2630758
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            22/02/2011      22/02/2011         6         22/02/2011      5E2630469
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            21/02/2011     21/02/2011         1         21/02/2011       5E2629155
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006         ASX SHAREHOLDER DETAILS - OTHER
11002         ASX PROGRESS REPORT - OTHER


7053A            21/02/2011     21/02/2011         1         21/02/2011       5E2628593
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006         ASX SHAREHOLDER DETAILS - OTHER
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            03/02/2011      03/02/2011         5         03/02/2011      5E2615716
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            03/02/2011     03/02/2011         1         03/02/2011       5E2615232
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            03/02/2011     03/02/2011         1         03/02/2011       5E2615088
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


484              27/01/2011     27/01/2011          2           27/01/2011    7E3436831
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE


7053A            25/01/2011     25/01/2011         1         25/01/2011       5E2607793
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            24/01/2011      24/01/2011         6         24/01/2011      5E2607527
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


7053A            24/01/2011      24/01/2011         1          24/01/2011     5E2607504
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003         ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A            21/01/2011     21/01/2011         1         21/01/2011       5E2605798
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006         ASX SHAREHOLDER DETAILS - OTHER


                                             70
   20-11024-shl   Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
07003         ASX OTHER
                                        Pg 77 of 153

7053A            20/01/2011      20/01/2011        1         20/01/2011     5E2605676
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION


7053A            20/01/2011      20/01/2011        1         20/01/2011     5E2605636
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION


7053A            10/01/2011     10/01/2011         2         10/01/2011     5E2597998
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            10/01/2011     10/01/2011         2         10/01/2011     5E2597984
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            07/01/2011     07/01/2011         1         07/01/2011     5E2597307
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            23/12/2010     23/12/2010         3         23/12/2010     5E2592283
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            22/12/2010    22/12/2010          8         22/12/2010     5E2591630
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14013         TRADING POLICY


7053A            21/12/2010    21/12/2010          1         21/12/2010     5E2589358
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            21/12/2010    21/12/2010          1         21/12/2010     5E2589360
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            21/12/2010    21/12/2010          1         21/12/2010     5E2588955
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            16/12/2010    16/12/2010          2         16/12/2010     5E2584900
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            16/12/2010    16/12/2010          1         16/12/2010     5E2584905
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A             16/12/2010     16/12/2010        1          16/12/2010    5E2584858


                                              71
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57          Main Document
7053A
                                      Pg 78 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            16/12/2010    16/12/2010          1         16/12/2010         5E2584873
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            14/12/2010     14/12/2010         7         14/12/2010         5E2583047
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            29/11/2010     29/11/2010         2         29/11/2010         5E2561879
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


484              26/11/2010   26/11/2010         2          26/11/2010          7E3323924
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            26/11/2010      26/11/2010            2          26/11/2010    5E2559780
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX INITIAL DIRECTOR'S INT. NOTICE X5& FINAL DIRECTOR'S INT.


7053A            24/11/2010     24/11/2010         2         24/11/2010         5E2556665
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            24/11/2010     24/11/2010         6         24/11/2010         5E2556281
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
15002         ASX CHAIRMAN'S ADDRESS


7053A            24/11/2010     24/11/2010         4         24/11/2010         5E2556282
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            24/11/2010     24/11/2010         1         24/11/2010         5E2556283
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            24/11/2010     24/11/2010         9         24/11/2010         5E2556240
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            18/11/2010     18/11/2010         2         18/11/2010         5E2549891
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


484              28/10/2010   28/10/2010        2          28/10/2010           7E3259393
484A1         CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
              ADDRESS


7053A             22/10/2010     22/10/2010          10           22/10/2010    5E2522199


                                              72
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57       Main Document
7053A
                                      Pg 79 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001         ASX NOTICE OF ANNUAL MEETING
08004         ASX PROXY FORM


7053A            22/10/2010     22/10/2010         2         22/10/2010      5E2522068
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            11/10/2010     11/10/2010         1         11/10/2010      5E2507448
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            30/09/2010     30/09/2010         92        30/09/2010      5E2495560
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX ASC ANNUAL AUDITED ACCOUNTS
03012         ASX ASC ANNUAL AUDIT REVIEW
03013         ASX ASC ANNUAL DIRECTOR'S STATEMENT
03020         FULL YEAR ACCOUNTS


7053A            27/09/2010      27/09/2010         3         27/09/2010     5E2491005
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


7053A            23/09/2010     23/09/2010         2         23/09/2010      5E2488044
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            23/09/2010    23/09/2010          1         23/09/2010      5E2487074
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            23/09/2010    23/09/2010          1         23/09/2010      5E2487017
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            15/09/2010     15/09/2010         2         15/09/2010      5E2479547
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            10/09/2010    10/09/2010          1         10/09/2010      5E2473854
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            10/09/2010    10/09/2010          1         10/09/2010      5E2473831
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            10/09/2010    10/09/2010          2         10/09/2010      5E2473787
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A             09/09/2010    09/09/2010         1           09/09/2010    5E2472314


                                             73
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
7053A
                                      Pg 80 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            02/09/2010     02/09/2010           2       02/09/2010    5E2466087
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02007         ASX SECTION 205G NOTICE - DIRECTOR'S INTERESTS


7053A            02/09/2010     02/09/2010         2         02/09/2010    5E2466089
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


484              01/09/2010   01/09/2010         2          01/09/2010     7E3143706
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            01/09/2010     01/09/2010         1         01/09/2010    5E2463654
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            30/08/2010     30/08/2010         2         30/08/2010    5E2461566
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            27/08/2010     27/08/2010         2         27/08/2010    5E2459950
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            27/08/2010     27/08/2010         2         27/08/2010    5E2459910
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            27/08/2010     27/08/2010         2         27/08/2010    5E2459562
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            27/08/2010     27/08/2010         2         27/08/2010    5E2459568
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            26/08/2010       26/08/2010       4         26/08/2010    5E2457644
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            26/08/2010    26/08/2010          3         26/08/2010    5E2457645
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            26/08/2010       26/08/2010       18        26/08/2010    5E2457646
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            26/08/2010    26/08/2010          1         26/08/2010    5E2457650
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


                                           74
      20-11024-shl   Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57        Main Document
                                           Pg 81 of 153
7053A               26/08/2010       26/08/2010       16        26/08/2010         5E2457623
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003            ASX PRELIMINARY - FINAL STATEMENT


7053A               16/08/2010    16/08/2010          2         16/08/2010         5E2447707
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT


7053A               16/08/2010    16/08/2010          3         16/08/2010         5E2447075
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT


7053A               16/07/2010    16/07/2010          1         16/07/2010         5E2422546
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006            ASX SHAREHOLDER DETAILS - OTHER


7053A               09/07/2010      09/07/2010            2          09/07/2010    5E2417282
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010            ASX INITIAL DIRECTOR'S INT. NOTICE X5& FINAL DIRECTOR'S INT.


484                 07/07/2010   07/07/2010         2          07/07/2010          7E3021429
484E             CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
                 COMPANY OFFICEHOLDER


7053A               06/07/2010     06/07/2010         1         06/07/2010         5E2413265
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001            ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A               30/06/2010     30/06/2010         2         30/06/2010         5E2408269
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


484                 10/06/2010   10/06/2010        2          10/06/2010           7E2954688
484A1            CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
                 ADDRESS


7053A               28/05/2010     28/05/2010         1         28/05/2010         5E2376081
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               27/05/2010      27/05/2010         7          27/05/2010       5E2375902
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003            ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A               27/05/2010     27/05/2010         3         27/05/2010         5E2374927
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               14/05/2010     14/05/2010           2       14/05/2010         5E2366632
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02007            ASX SECTION 205G NOTICE - DIRECTOR'S INTERESTS


484                  12/05/2010     12/05/2010           2           12/05/2010    7E2886600


                                                 75
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
484E
                                      Pg 82 of 153
              CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            07/05/2010    07/05/2010          3         07/05/2010     5E2361648
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            03/05/2010     03/05/2010         2         03/05/2010     5E2357848
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            03/05/2010    03/05/2010          3         03/05/2010     5E2357519
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            03/05/2010    03/05/2010          3         03/05/2010     5E2357521
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            28/04/2010    28/04/2010          1         28/04/2010     5E2353733
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            28/04/2010    28/04/2010          1         28/04/2010     5E2353734
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            19/04/2010      19/04/2010         1          19/04/2010   5E2348122
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003         ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A            12/04/2010     12/04/2010         7         12/04/2010     5E2343651
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            01/04/2010    01/04/2010          1         01/04/2010     5E2338632
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            26/03/2010     26/03/2010         2         26/03/2010     5E2334989
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            19/03/2010      19/03/2010         7         19/03/2010    5E2330717
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            02/03/2010     02/03/2010         2         02/03/2010     5E2316317
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            25/02/2010      25/02/2010        18         25/02/2010    5E2313606
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


                                            76
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
                                       Pg 83 of 153
7053A            24/02/2010     24/02/2010         2         24/02/2010    5E2311963
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            24/02/2010     24/02/2010         2         24/02/2010    5E2311965
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            24/02/2010      24/02/2010        23        24/02/2010    5E2311167
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015         ASX ASC HALF-YEARLY AUDITED ACCOUNTS
03019         HALF YEARLY REPORT AND HALF YEAR ACCOUNTS


7053A            24/02/2010     24/02/2010         4         24/02/2010    5E2311168
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            24/02/2010     24/02/2010         22        24/02/2010    5E2311169
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            04/02/2010     04/02/2010         1         04/02/2010    5E2295915
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            23/12/2009     23/12/2009         2         23/12/2009    5E2273130
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            10/12/2009    10/12/2009          1         10/12/2009    5E2264481
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            30/11/2009     30/11/2009         3         30/11/2009    5E2256805
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            26/11/2009     26/11/2009         1         26/11/2009    5E2254346
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            26/11/2009     26/11/2009         2         26/11/2009    5E2254074
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            26/11/2009     26/11/2009         16        26/11/2009    5E2254075
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS



                                           77
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A             20/11/2009
                                          Pg 84 of 153 1
                                   20/11/2009                  20/11/2009  5E2249568
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08006         ASX NOTICE OF MEETING - OTHER


7053A            19/11/2009      19/11/2009         3         19/11/2009     5E2248822
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


6074              19/11/2009    02/07/2010           1          13/11/2009   025142220
6074A         NOTICE OF PLACE AT WHICH REGISTER OF INFORMATION ABOUT
              RELEVANT INTERESTS IS KEPT - S672DA(4) NOTICE REGARDING
              LOCATION OF REGISTER OF RELEVANT INTERESTS - LISTED COMPANY
              - S672DA(4)


484              11/11/2009     11/11/2009          0           11/11/2009   7E2538112
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE


7053A            11/11/2009      11/11/2009         1          11/11/2009    5E2241712
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003         ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A            02/11/2009     02/11/2009         2         02/11/2009      5E2235627
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            30/10/2009     30/10/2009         2         30/10/2009      5E2234035
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            26/10/2009     26/10/2009         6         26/10/2009      5E2229256
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001         ASX NOTICE OF ANNUAL MEETING
08004         ASX PROXY FORM


7053A            02/10/2009      02/10/2009         8         02/10/2009     5E2212034
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            30/09/2009     30/09/2009        108        30/09/2009      5E2209857
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX ASC ANNUAL AUDITED ACCOUNTS
03012         ASX ASC ANNUAL AUDIT REVIEW
03013         ASX ASC ANNUAL DIRECTOR'S STATEMENT
03020         FULL YEAR ACCOUNTS


7053A            30/09/2009    30/09/2009          1         30/09/2009      5E2209337
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE


7053A             30/09/2009    30/09/2009          7           30/09/2009   5E2209332


                                             78
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57        Main Document
7053A
                                      Pg 85 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            30/09/2009     30/09/2009         3         30/09/2009       5E2209217
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            28/09/2009      28/09/2009         3         28/09/2009      5E2207446
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


484              16/09/2009     16/09/2009          2           16/09/2009    7E2434621
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE


7053A            14/09/2009     14/09/2009         13        14/09/2009       5E2197721
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            10/09/2009      10/09/2009         1          10/09/2009     5E2195946
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003         ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A            08/09/2009     08/09/2009         8         08/09/2009       5E2193534
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            08/09/2009      08/09/2009        1         08/09/2009       5E2193538
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06003         ASX PLACEMENT
06009         ASX ISSUED CAPITAL - OTHER


7053A            08/09/2009      08/09/2009        1         08/09/2009       5E2193505
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            03/09/2009     03/09/2009         2         03/09/2009       5E2191090
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            03/09/2009    03/09/2009          2         03/09/2009       5E2190487
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE


7053A            27/08/2009       27/08/2009       18        27/08/2009       5E2184639
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            27/08/2009       27/08/2009       4         27/08/2009       5E2184640
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A             17/08/2009      17/08/2009        3           17/08/2009    5E2175756


                                               79
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
7053A
                                      Pg 86 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


7053A            14/08/2009     14/08/2009         4         14/08/2009     5E2174579
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
17003         ASX RESPONSE TO ASX QUERY


7053A            07/08/2009      07/08/2009        1         07/08/2009     5E2170053
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06003         ASX PLACEMENT
06009         ASX ISSUED CAPITAL - OTHER


7053A            06/08/2009     06/08/2009         8         06/08/2009     5E2169518
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            06/08/2009     06/08/2009         3         06/08/2009     5E2169414
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            31/07/2009    31/07/2009          51        31/07/2009     5E2164819
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE
06010         ASX PROSPECTUS


7053A            31/07/2009     31/07/2009         3         31/07/2009     5E2164822
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE
16002         ASX LETTER TO SHAREHOLDERS


7053A            29/07/2009    29/07/2009          2         29/07/2009     5E2162773
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06008         ASX NON-RENOUNCEABLE ISSUE
09010         ASX STOCK EXCHANGE ANNOUNCEMENT - OTHER


7053A            29/07/2009      29/07/2009        3         29/07/2009     5E2162553
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06003         ASX PLACEMENT
06008         ASX NON-RENOUNCEABLE ISSUE
09014         ASX TRADING HALT LIFTED


7053A            27/07/2009     27/07/2009         7         27/07/2009     5E2160218
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
06003         ASX PLACEMENT
06008         ASX NON-RENOUNCEABLE ISSUE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            27/07/2009    27/07/2009          36        27/07/2009     5E2160220
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06003         ASX PLACEMENT
06008         ASX NON-RENOUNCEABLE ISSUE


7053A             27/07/2009    27/07/2009         2          27/07/2009    5E2160221


                                             80
      20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
7053A
                                         Pg 87 of 153
                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06003            ASX PLACEMENT
06008            ASX NON-RENOUNCEABLE ISSUE


7053A               27/07/2009     27/07/2009         8         27/07/2009     5E2160222
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013            ASX - APPENDIX 3B


7053A               27/07/2009    27/07/2009          2         27/07/2009     5E2160201
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09007            ASX TRADING HALT


668                 23/07/2009    24/08/2009        4            23/07/2009    025144460
668              APPROVAL OF FOREIGN HOLDER NOMINEE


7053A               13/07/2009      13/07/2009        1         13/07/2009     5E2149673
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER
06009            ASX ISSUED CAPITAL - OTHER
09014            ASX TRADING HALT LIFTED


7053A               13/07/2009    13/07/2009          1         13/07/2009     5E2149309
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09007            ASX TRADING HALT


7053A               13/07/2009    13/07/2009          1         13/07/2009     5E2149175
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09007            ASX TRADING HALT


7053A               09/07/2009      09/07/2009        2         09/07/2009     5E2146965
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001            ASX ASSET ACQUISITION
11001            ASX PROGRESS REPORT


7053A               29/06/2009     29/06/2009         2         29/06/2009     5E2138116
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


484                 18/06/2009     18/06/2009         2          18/06/2009    7E2251962
484              CHANGE TO COMPANY DETAILS
484O             CHANGES TO SHARE STRUCTURE
484G             NOTIFICATION OF SHARE ISSUE


7053A               11/06/2009     11/06/2009         7         11/06/2009     5E2126111
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013            ASX - APPENDIX 3B


7053A               11/06/2009     11/06/2009         2         11/06/2009     5E2126114
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009            ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A               01/06/2009     01/06/2009         2         01/06/2009     5E2119559
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009            ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


                                                81
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
                                       Pg 88 of 153
484              29/05/2009   29/05/2009        2          29/05/2009      7E2214004
484A1         CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
              ADDRESS


7053A            27/05/2009     27/05/2009         7         27/05/2009    5E2116549
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            22/05/2009     22/05/2009         3         22/05/2009    5E2113380
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            01/05/2009     01/05/2009         3         01/05/2009    5E2099014
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            23/04/2009    23/04/2009          1         23/04/2009    5E2094057
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            30/03/2009     30/03/2009         3         30/03/2009    5E2081969
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            23/03/2009    23/03/2009          1         23/03/2009    5E2078162
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002         ASX PROGRESS REPORT - OTHER


7053A            16/03/2009     16/03/2009         2         16/03/2009    5E2073969
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            13/03/2009     13/03/2009         4         13/03/2009    5E2072711
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
17003         ASX RESPONSE TO ASX QUERY


7053A            02/03/2009    02/03/2009          1         02/03/2009    5E2065223
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            23/02/2009     23/02/2009         2         23/02/2009    5E2060503
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            23/02/2009     23/02/2009         4         23/02/2009    5E2060468
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03014         ASX PERIODIC REPORTS - OTHER


7053A            23/02/2009     23/02/2009         16        23/02/2009    5E2060473
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


                                           82
   20-11024-shl   Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
                                        Pg 89 of 153
7053A            23/02/2009      23/02/2009        21        23/02/2009     5E2060455
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015         ASX ASC HALF-YEARLY AUDITED ACCOUNTS
03019         HALF YEARLY REPORT AND HALF YEAR ACCOUNTS


7053A            17/02/2009     17/02/2009         1         17/02/2009     5E2057507
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


484              17/02/2009   17/02/2009         2          17/02/2009      7E2041226
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            29/12/2008     29/12/2008         2         29/12/2008     5E2032302
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            17/12/2008     17/12/2008         2         17/12/2008     5E2027002
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            16/12/2008     16/12/2008         3         16/12/2008     5E2026500
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
17003         ASX RESPONSE TO ASX QUERY


7053A            15/12/2008     15/12/2008           2       15/12/2008     5E2025732
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02007         ASX SECTION 205G NOTICE - DIRECTOR'S INTERESTS


484              09/12/2008   09/12/2008         2          09/12/2008      7E1941253
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            28/11/2008     28/11/2008         2         28/11/2008     5E2017061
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            28/11/2008     28/11/2008         1         28/11/2008     5E2017063
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            28/11/2008     28/11/2008         33        28/11/2008     5E2016613
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            28/11/2008     28/11/2008         2         28/11/2008     5E2016611
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A             27/11/2008     27/11/2008        2          27/11/2008    5E2016011


                                              83
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57        Main Document
7053A
                                      Pg 90 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            10/11/2008     10/11/2008         2         10/11/2008       5E2004875
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14012         STANDARD & POOR'S ANNOUNCEMENT NRMA S&P/ASX INDEX STATUS


7053A            28/10/2008     28/10/2008         7         28/10/2008       5E1996699
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001         ASX NOTICE OF ANNUAL MEETING
08004         ASX PROXY FORM


7053A            21/10/2008     21/10/2008         2         21/10/2008       5E1991533
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            03/10/2008     03/10/2008         1         03/10/2008       5E1981774
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001         ASX NOTICE OF ANNUAL MEETING


7053A            02/10/2008    02/10/2008          1         02/10/2008       5E1980992
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            30/09/2008     30/09/2008         81        30/09/2008       5E1979356
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX ASC ANNUAL AUDITED ACCOUNTS
03012         ASX ASC ANNUAL AUDIT REVIEW
03013         ASX ASC ANNUAL DIRECTOR'S STATEMENT
03020         FULL YEAR ACCOUNTS


7053A            26/09/2008     26/09/2008         2         26/09/2008       5E1976783
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            24/09/2008     24/09/2008           2       24/09/2008       5E1975182
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02007         ASX SECTION 205G NOTICE - DIRECTOR'S INTERESTS


7053A            23/09/2008      23/09/2008         8          23/09/2008     5E1974408
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003         ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A            22/09/2008     22/09/2008         1         22/09/2008       5E1973302
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            01/09/2008      01/09/2008        13         01/09/2008      5E1963199
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


7053A             01/09/2008    01/09/2008          6           01/09/2008    5E1963051


                                             84
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57          Main Document
7053A
                                      Pg 91 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            29/08/2008     29/08/2008         14        29/08/2008         5E1962407
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            29/08/2008      29/08/2008            8          29/08/2008    5E1962416
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX INITIAL DIRECTOR'S INT. NOTICE X5& FINAL DIRECTOR'S INT.


7053A            29/08/2008    29/08/2008          1         29/08/2008         5E1962254
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            27/08/2008      27/08/2008        1         27/08/2008         5E1960503
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
10005         ASX DIVIDEND - OTHER


484              26/08/2008   26/08/2008         3          26/08/2008          7E1776254
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            26/08/2008      26/08/2008         3          26/08/2008       5E1959524
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003         ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A            26/08/2008     26/08/2008         1         26/08/2008         5E1959380
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            26/08/2008    26/08/2008          1         26/08/2008         5E1959381
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            26/08/2008     26/08/2008         1         26/08/2008         5E1959050
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION
12007         ASX CO. SECRETARY APPOINTMENT/RESIGNATION


7053A            25/08/2008      25/08/2008        1         25/08/2008         5E1958164
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


484              22/08/2008    25/08/2008         4           25/08/2008        1F0208610
484           CHANGE TO COMPANY DETAILS
484B          CHANGE OF REGISTERED ADDRESS
484C          CHANGE OF PRINCIPAL PLACE OF BUSINESS (ADDRESS)
484E          APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER


7053A            20/08/2008     20/08/2008         1         20/08/2008         5E1956108
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12002         ASX DETAILS OF COMPANY ADDRESS
12003         ASX DETAILS OF REGISTERED OFFICE ADDRESS


                                             85
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57         Main Document
                                       Pg 92 of 153
7053A            19/08/2008      19/08/2008         2         19/08/2008        5E1955135
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            19/08/2008      19/08/2008         1          19/08/2008       5E1955126
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003         ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A            19/08/2008       19/08/2008       16        19/08/2008         5E1954827
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            19/08/2008       19/08/2008       4         19/08/2008         5E1954828
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            19/08/2008       19/08/2008       13        19/08/2008         5E1954826
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            28/07/2008     28/07/2008         1         28/07/2008         5E1942064
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12007         ASX CO. SECRETARY APPOINTMENT/RESIGNATION


7053A            18/07/2008     18/07/2008         3         18/07/2008         5E1937753
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            18/07/2008      18/07/2008            2          18/07/2008    5E1937761
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX INITIAL DIRECTOR'S INT. NOTICE X5& FINAL DIRECTOR'S INT.


484              15/07/2008   15/07/2008         2          15/07/2008          7E1711675
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            14/07/2008    14/07/2008          2         14/07/2008         5E1933864
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006         ASX SHAREHOLDER DETAILS - OTHER
11001         ASX PROGRESS REPORT


7053A            14/07/2008      14/07/2008        4         14/07/2008         5E1933865
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
10005         ASX DIVIDEND - OTHER


7053A            14/07/2008    14/07/2008          12        14/07/2008         5E1933867
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002         ASX PROGRESS REPORT - OTHER


7053A            14/07/2008    14/07/2008          6         14/07/2008         5E1933850
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002         ASX PROGRESS REPORT - OTHER


                                             86
   20-11024-shl   Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
                                        Pg 93 of 153
7053A            01/07/2008     01/07/2008         2         01/07/2008     5E1925530
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            01/07/2008    01/07/2008          2         01/07/2008     5E1925531
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            13/06/2008    13/06/2008          2         13/06/2008     5E1913485
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            29/04/2008     29/04/2008         1         29/04/2008     5E1888275
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            22/04/2008     22/04/2008         2         22/04/2008     5E1884769
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            21/04/2008     21/04/2008         2         21/04/2008     5E1883980
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            11/04/2008     11/04/2008         2         11/04/2008     5E1880350
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            11/04/2008     11/04/2008         2         11/04/2008     5E1880353
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            04/04/2008    04/04/2008          1         04/04/2008     5E1876026
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            02/04/2008     02/04/2008         2         02/04/2008     5E1874502
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            31/03/2008    31/03/2008          3         31/03/2008     5E1872847
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            21/02/2008     21/02/2008         12        21/02/2008     5E1852490
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A             20/02/2008     20/02/2008        2          20/02/2008    5E1851438


                                              87
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
7053A
                                      Pg 94 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            20/02/2008     20/02/2008         1         20/02/2008    5E1851439
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            20/02/2008      20/02/2008        22        20/02/2008    5E1851355
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015         ASX ASC HALF-YEARLY AUDITED ACCOUNTS
03019         HALF YEARLY REPORT AND HALF YEAR ACCOUNTS
10001         ASX DIVIDEND BOOKS CLOSING
10002         ASX DIVIDEND PAY DATE
10003         ASX DIVIDEND RATE


7053A            20/02/2008     20/02/2008         3         20/02/2008    5E1851361
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            20/02/2008     20/02/2008         16        20/02/2008    5E1851362
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            24/12/2007     24/12/2007         7         24/12/2007    5E1829773
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            24/12/2007     24/12/2007         2         24/12/2007    5E1829740
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            29/11/2007     29/11/2007         2         29/11/2007    5E1815862
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            30/10/2007     30/10/2007         1         30/10/2007    5E1799086
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            24/10/2007     24/10/2007         2         24/10/2007    5E1794899
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            24/10/2007     24/10/2007         3         24/10/2007    5E1794558
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            24/10/2007     24/10/2007         29        24/10/2007    5E1794560
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15001         ASX CHAIRMAN'S ADDRESS - OTHER


                                             88
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
                                       Pg 95 of 153
7053A            12/10/2007      12/10/2007        1         12/10/2007     5E1788818
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02006         ASX SHAREHOLDER DETAILS - OTHER
07001         ASX ASSET ACQUISITION


484              09/10/2007     09/10/2007         2          09/10/2007    7E1308849
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE


7053A            24/09/2007     24/09/2007         2         24/09/2007     5E1778869
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            24/09/2007     24/09/2007         72        24/09/2007     5E1778826
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX ASC ANNUAL AUDITED ACCOUNTS
03012         ASX ASC ANNUAL AUDIT REVIEW
03013         ASX ASC ANNUAL DIRECTOR'S STATEMENT
03020         FULL YEAR ACCOUNTS
08001         ASX NOTICE OF ANNUAL MEETING
08004         ASX PROXY FORM


7053A            20/09/2007     20/09/2007         4         20/09/2007     5E1777811
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            14/09/2007     14/09/2007         8         14/09/2007     5E1775459
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            14/09/2007     14/09/2007         2         14/09/2007     5E1775404
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            28/08/2007     28/08/2007         2         28/08/2007     5E1765884
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            28/08/2007     28/08/2007         2         28/08/2007     5E1765595
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            27/08/2007     27/08/2007         4         27/08/2007     5E1765086
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            22/08/2007     22/08/2007         2         22/08/2007     5E1762502
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER



                                             89
      20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A                22/08/2007
                                             Pg 96 of 153 2
                                      22/08/2007                  22/08/2007  5E1762503
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               21/08/2007       21/08/2007       13        21/08/2007     5E1762134
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003            ASX PRELIMINARY - FINAL STATEMENT


7053A               21/08/2007       21/08/2007       15        21/08/2007     5E1761578
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003            ASX PRELIMINARY - FINAL STATEMENT
10001            ASX DIVIDEND BOOKS CLOSING
10002            ASX DIVIDEND PAY DATE
10003            ASX DIVIDEND RATE


7053A               21/08/2007       21/08/2007       3         21/08/2007     5E1761580
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003            ASX PRELIMINARY - FINAL STATEMENT
03014            ASX PERIODIC REPORTS - OTHER


7053A               21/08/2007       21/08/2007       21        21/08/2007     5E1761586
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003            ASX PRELIMINARY - FINAL STATEMENT


484                 23/07/2007   23/07/2007        2          23/07/2007       7E1208579
484A1            CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
                 ADDRESS


7053A               19/07/2007    19/07/2007          2         19/07/2007     5E1742529
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT


7053A               16/07/2007      16/07/2007        2         16/07/2007     5E1740408
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001            ASX ASSET ACQUISITION


7053A               16/07/2007      16/07/2007        2         16/07/2007     5E1740165
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07002            ASX ASSET DISPOSAL
11001            ASX PROGRESS REPORT


354                 27/06/2007     28/06/2007          3         27/06/2007    023749658
354              EVIDENCE OF ELIGIBILITY FOR RELIEF UNDER CLASS ORDER


351                 27/06/2007     28/06/2007         26          27/06/2007   023749657
351              DEED RELATING TO CLASS ORDER


7053A               25/06/2007     25/06/2007         2         25/06/2007     5E1727639
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               22/06/2007    22/06/2007          1         22/06/2007     5E1726828
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT


                                              90
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57         Main Document
                                       Pg 97 of 153
7053A            21/06/2007     21/06/2007           2       21/06/2007         5E1725781
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02007         ASX SECTION 205G NOTICE - DIRECTOR'S INTERESTS


484              21/06/2007     21/06/2007      13                21/06/2007    7E1158606
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE
484N          CHANGES TO (MEMBERS) SHARE HOLDINGS


484              19/06/2007   19/06/2007         2          19/06/2007          7E1157913
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            19/06/2007     19/06/2007         2         19/06/2007         5E1724356
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            15/06/2007     15/06/2007         7         15/06/2007         5E1723073
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            15/06/2007      15/06/2007            2          15/06/2007    5E1723076
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX INITIAL DIRECTOR'S INT. NOTICE X5& FINAL DIRECTOR'S INT.


7053A            14/06/2007     14/06/2007         1         14/06/2007         5E1722138
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            24/05/2007     24/05/2007         2         24/05/2007         5E1712062
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            23/05/2007    23/05/2007          1         23/05/2007         5E1711712
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            23/05/2007    23/05/2007          2         23/05/2007         5E1711186
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            09/05/2007     09/05/2007         3         09/05/2007         5E1704693
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            19/04/2007     19/04/2007         2         19/04/2007         5E1694250
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            03/04/2007    03/04/2007          2         03/04/2007         5E1687011
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                             91
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
02009
                                      Pg 98 of 153
              ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


484              02/04/2007     02/04/2007         2          02/04/2007    7E1063908
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE


7053A            30/03/2007     30/03/2007         7         30/03/2007     5E1685779
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            23/03/2007     23/03/2007         2         23/03/2007     5E1682281
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            21/03/2007    21/03/2007          2         21/03/2007     5E1680886
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


484              20/03/2007     20/03/2007         2          20/03/2007    7E1047723
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484G          NOTIFICATION OF SHARE ISSUE


7053A            20/03/2007     20/03/2007         2         20/03/2007     5E1680041
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            20/03/2007     20/03/2007         7         20/03/2007     5E1679923
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            13/03/2007     13/03/2007         7         13/03/2007     5E1676556
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            07/03/2007     07/03/2007         4         07/03/2007     5E1673995
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            01/03/2007     01/03/2007         7         01/03/2007     5E1671435
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            26/02/2007     26/02/2007         3         26/02/2007     5E1668252
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            22/02/2007     22/02/2007         7         22/02/2007     5E1666583
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            22/02/2007    22/02/2007          2         22/02/2007     5E1665962
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                             92
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
03014
                                      Pg 99 of 153
              ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            22/02/2007     22/02/2007         1         22/02/2007     5E1665963
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            20/02/2007      20/02/2007        27        20/02/2007     5E1664155
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015         ASX ASC HALF-YEARLY AUDITED ACCOUNTS
03019         HALF YEARLY REPORT AND HALF YEAR ACCOUNTS
10001         ASX DIVIDEND BOOKS CLOSING
10002         ASX DIVIDEND PAY DATE
10003         ASX DIVIDEND RATE


7053A            20/02/2007     20/02/2007         4         20/02/2007     5E1664160
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            20/02/2007     20/02/2007         14        20/02/2007     5E1664163
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            20/02/2007     20/02/2007         18        20/02/2007     5E1664161
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


484              08/02/2007     09/02/2007         6          08/02/2007    023633033
484           CHANGE TO COMPANY DETAILS
484G          NOTIFICATION OF SHARE ISSUE
484O          CHANGES TO SHARE STRUCTURE


7053A            05/02/2007    05/02/2007          2         05/02/2007     5E1656865
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            01/02/2007     01/02/2007         7         01/02/2007     5E1655685
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            19/01/2007     19/01/2007         7         19/01/2007     5E1649138
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            29/12/2006     29/12/2006         2         29/12/2006     5E1641479
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            29/12/2006     29/12/2006         2         29/12/2006     5E1641454
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


                                             93
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
                                      Pg 100 of 153
7053A            27/12/2006     27/12/2006         1         27/12/2006    5E1641056
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            27/12/2006     27/12/2006         7         27/12/2006    5E1641057
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            19/12/2006     19/12/2006         2         19/12/2006    5E1637264
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            13/12/2006     13/12/2006         1         13/12/2006    5E1632878
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            07/12/2006     07/12/2006         2         07/12/2006    5E1629674
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            07/12/2006     07/12/2006         3         07/12/2006    5E1629676
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            28/11/2006     28/11/2006         2         28/11/2006    5E1622984
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            24/11/2006     24/11/2006           2       24/11/2006    5E1621365
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02007         ASX SECTION 205G NOTICE - DIRECTOR'S INTERESTS


7053A            21/11/2006     21/11/2006         2         21/11/2006    5E1619250
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


484              21/11/2006   21/11/2006         2          21/11/2006     7E0918462
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            21/11/2006     21/11/2006         2         21/11/2006    5E1618881
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            21/11/2006     21/11/2006         1         21/11/2006    5E1618565
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            02/11/2006     02/11/2006         2         02/11/2006    5E1608417
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                           94
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
07001         ASX ASSET ACQUISITION
                                     Pg 101 of 153
11002         ASX PROGRESS REPORT - OTHER


7053A            23/10/2006     23/10/2006         3         23/10/2006    5E1599611
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            23/10/2006     23/10/2006         23        23/10/2006    5E1599143
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15001         ASX CHAIRMAN'S ADDRESS - OTHER


7053A            23/10/2006     23/10/2006         2         23/10/2006    5E1599117
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            23/10/2006     23/10/2006         2         23/10/2006    5E1599120
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            18/10/2006    18/10/2006          1         18/10/2006    5E1596905
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            16/10/2006    16/10/2006          1         16/10/2006    5E1594224
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            29/09/2006     29/09/2006         2         29/09/2006    5E1583049
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            27/09/2006     27/09/2006         2         27/09/2006    5E1581160
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            21/09/2006     21/09/2006         80        21/09/2006    5E1576722
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX ASC ANNUAL AUDITED ACCOUNTS
03012         ASX ASC ANNUAL AUDIT REVIEW
03013         ASX ASC ANNUAL DIRECTOR'S STATEMENT
03020         FULL YEAR ACCOUNTS
08001         ASX NOTICE OF ANNUAL MEETING
08004         ASX PROXY FORM


484              19/09/2006   19/09/2006         3          19/09/2006     7E0851841
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            14/09/2006     14/09/2006           6       14/09/2006    5E1572158
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02007         ASX SECTION 205G NOTICE - DIRECTOR'S INTERESTS


                                            95
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
                                      Pg 102 of 153
7053A            08/09/2006     08/09/2006         1         08/09/2006     5E1567741
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            23/08/2006    23/08/2006          1         23/08/2006     5E1558625
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            23/08/2006    23/08/2006          1         23/08/2006     5E1558626
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            23/08/2006     23/08/2006         17        23/08/2006     5E1558632
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            23/08/2006       23/08/2006       27        23/08/2006     5E1558575
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT
10001         ASX DIVIDEND BOOKS CLOSING
10002         ASX DIVIDEND PAY DATE
10003         ASX DIVIDEND RATE


7053A            23/08/2006       23/08/2006       3         23/08/2006     5E1558578
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT


484              21/08/2006     19/09/2006       8            19/09/2006    023226230
484           CHANGE TO COMPANY DETAILS
484G          NOTIFICATION OF SHARE ISSUE
484O          CHANGES TO SHARE STRUCTURE
484N          CHANGES TO (MEMBERS) SHARE HOLDINGS


7053A            18/08/2006     18/08/2006         1         18/08/2006     5E1556944
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12007         ASX CO. SECRETARY APPOINTMENT/RESIGNATION


7053A            10/08/2006    10/08/2006          1         10/08/2006     5E1554672
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


315              28/07/2006     03/08/2006        1          25/07/2006     022971906
315A          NOTICE OF RESIGNATION OR REMOVAL OF AUDITOR RESIGNATION OF
              AUDITOR


7053A            25/07/2006    25/07/2006          1         25/07/2006     5E1548553
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            30/06/2006    30/06/2006          1         30/06/2006     5E1540450
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER



                                           96
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A             23/06/2006
                                         Pg 103 of 153 2
                                   23/06/2006                  23/06/2006  5E1537367
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            09/06/2006    09/06/2006          1         09/06/2006        5E1532595
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            24/05/2006    24/05/2006          2         24/05/2006        5E1527398
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            24/05/2006     24/05/2006         2         24/05/2006        5E1527067
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11001         ASX PROGRESS REPORT


7053A            24/05/2006     24/05/2006         1         24/05/2006        5E1527068
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
03014         ASX PERIODIC REPORTS - OTHER


484              18/05/2006   18/05/2006         3          18/05/2006         1F0115019
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            16/05/2006     16/05/2006           6       16/05/2006        5E1524050
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02007         ASX SECTION 205G NOTICE - DIRECTOR'S INTERESTS


484              16/05/2006   16/05/2006         4          16/05/2006         7E0707505
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


484              15/05/2006   15/05/2006         2          15/05/2006         7E0707429
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            15/05/2006     15/05/2006         1         15/05/2006        5E1523790
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            15/05/2006      15/05/2006           10          15/05/2006   5E1523791
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02010         ASX INITIAL DIRECTOR'S INT. NOTICE X5& FINAL DIRECTOR'S INT.


7053A            11/05/2006     11/05/2006         1         11/05/2006        5E1522850
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            11/05/2006      11/05/2006        4         11/05/2006        5E1522691
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER
01008         ASX VARIATION OF TAKEOVER OFFER


                                             97
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
                                      Pg 104 of 153
7053A            11/05/2006      11/05/2006         5         11/05/2006    5E1522436
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


7053A            10/05/2006     10/05/2006         14        10/05/2006     5E1522058
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            10/05/2006     10/05/2006         17        10/05/2006     5E1522060
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            10/05/2006      10/05/2006        48        10/05/2006     5E1522047
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT
03015         ASX ASC HALF-YEARLY AUDITED ACCOUNTS
03019         HALF YEARLY REPORT AND HALF YEAR ACCOUNTS


7053A            09/05/2006    09/05/2006          1         09/05/2006     5E1521519
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            08/05/2006     08/05/2006         9         08/05/2006     5E1521364
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            08/05/2006     08/05/2006         8         08/05/2006     5E1521346
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            05/05/2006     05/05/2006         1         05/05/2006     5E1520389
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01001         ASX INTENTION TO MAKE A T/OVER OFFER
01009         ASX TAKEOVER OTHER


7053A            05/05/2006    05/05/2006          1         05/05/2006     5E1520377
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            01/05/2006     01/05/2006         1         01/05/2006     5E1518246
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09011         ASX CANCELLATION OF PREVIOUS NOTICE


7053A            01/05/2006      01/05/2006        12         01/05/2006    5E1518147
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER


7053A            01/05/2006      01/05/2006         4         01/05/2006    5E1518070
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02001         ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER



                                           98
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A             24/03/2006
                                         Pg 105 of 153 2
                                   24/03/2006                  24/03/2006  5E1503214
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
03014         ASX PERIODIC REPORTS - OTHER


7053A            22/03/2006    22/03/2006          1         22/03/2006    5E1502185
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            22/03/2006      22/03/2006        4         22/03/2006    5E1501886
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01008         ASX VARIATION OF TAKEOVER OFFER


484              01/03/2006   01/03/2006        2          01/03/2006      7E0632522
484B          CHANGE TO COMPANY DETAILS CHANGE OF REGISTERED ADDRESS


7053A            01/03/2006     01/03/2006         1         01/03/2006    5E1493036
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12003         ASX DETAILS OF REGISTERED OFFICE ADDRESS


7053A            27/02/2006     27/02/2006         1         27/02/2006    5E1491607
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            22/02/2006     22/02/2006         2         22/02/2006    5E1488341
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            17/02/2006    17/02/2006          1         17/02/2006    5E1486241
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            08/02/2006     08/02/2006         2         08/02/2006    5E1479971
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            08/02/2006     08/02/2006         14        08/02/2006    5E1479883
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            24/01/2006     24/01/2006         4         24/01/2006    5E1473399
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
17003         ASX RESPONSE TO ASX QUERY


7053A            11/01/2006     11/01/2006         1         11/01/2006    5E1469846
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09011         ASX CANCELLATION OF PREVIOUS NOTICE


7053A            11/01/2006      11/01/2006        3         11/01/2006    5E1469829
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
07001         ASX ASSET ACQUISITION


7053A            05/01/2006    05/01/2006          2         05/01/2006    5E1468351
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                           99
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
03014
                                     Pg 106 of 153
              ASX PERIODIC REPORTS - OTHER


7053A            22/12/2005     22/12/2005         46        22/12/2005    5E1466003
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08001         ASX NOTICE OF ANNUAL MEETING
08004         ASX PROXY FORM
03001         ASX ANNUAL REPORT
03020         FULL YEAR ACCOUNTS
03013         ASX ASC ANNUAL DIRECTOR'S STATEMENT
03011         ASX ASC ANNUAL AUDITED ACCOUNTS
03012         ASX ASC ANNUAL AUDIT REVIEW
03002         ASX TOP 20 SHAREHOLDERS


7053A            09/12/2005    09/12/2005          1         09/12/2005    5E1460803
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            07/12/2005     07/12/2005         2         07/12/2005    5E1459693
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            21/11/2005     21/11/2005         2         21/11/2005    5E1452947
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            18/11/2005     18/11/2005         8         18/11/2005    5E1452355
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


484              17/11/2005   17/11/2005        2          17/11/2005      7E0542026
484A1         CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
              ADDRESS


7053A            16/11/2005       16/11/2005       17        16/11/2005    5E1450791
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
03003         ASX PRELIMINARY - FINAL STATEMENT


7053A            16/11/2005     16/11/2005         16        16/11/2005    5E1450797
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            16/11/2005       16/11/2005      106        16/11/2005    5E1450772
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT
03011         ASX ASC ANNUAL AUDITED ACCOUNTS
03012         ASX ASC ANNUAL AUDIT REVIEW
03013         ASX ASC ANNUAL DIRECTOR'S STATEMENT
03015         ASX ASC HALF-YEARLY AUDITED ACCOUNTS
03009         ASX HALF-YEARLY AUDIT REVIEW
03010         ASX HALF-YEARLY DIRECTOR'S STATEMENT
03019         HALF YEARLY REPORT AND HALF YEAR ACCOUNTS
03020         FULL YEAR ACCOUNTS
10001         ASX DIVIDEND BOOKS CLOSING


                                          100
      20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
                                         Pg 107 of 153
7053A               15/11/2005     15/11/2005         2         15/11/2005     5E1450184
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT


7053A               03/11/2005      03/11/2005        1         03/11/2005     5E1446220
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009            ASX ISSUED CAPITAL - OTHER


484                 02/11/2005   02/11/2005        2          02/11/2005       7E0528946
484A1            CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
                 ADDRESS


909                 31/10/2005    23/11/2005        1            31/10/2005    020853508
909              NOTICE OF ADDRESS OF BRANCH REGISTER


484                 25/10/2005   25/10/2005        2          25/10/2005       7E0522493
484A1            CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
                 ADDRESS


902                  25/10/2005     02/11/2005         12        11/10/2005    022389863
902              SUPPLEMENTARY DOCUMENT
                 Alters 022 303 556


7053A               24/10/2005     24/10/2005         2         24/10/2005     5E1439999
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12004            ASX DETAILS PF SHARE REGISTRY ADDRESS


7053A               19/10/2005    19/10/2005          1         19/10/2005     5E1438272
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008            ASX COMPANY ADMINISTRATION - OTHER


7053A               18/10/2005    18/10/2005          7         18/10/2005     5E1437289
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009            ASX TAKEOVER OTHER


7053A               18/10/2005     18/10/2005         1         18/10/2005     5E1437159
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002            ASX PROGRESS REPORT - OTHER
03014            ASX PERIODIC REPORTS - OTHER


484                  07/10/2005         11/10/2005  6          11/10/2005      022303556
484E             CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
                 COMPANY OFFICEHOLDER
                 Altered by 022 389 863


315                 28/09/2005     03/10/2005        1          19/09/2005     022376024
315A             NOTICE OF RESIGNATION OR REMOVAL OF AUDITOR RESIGNATION OF
                 AUDITOR


7053A               26/09/2005     26/09/2005         2         26/09/2005     5E1428511
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER



                                                 101
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A             15/09/2005
                                         Pg 108 of 153 3
                                   15/09/2005                  15/09/2005  5E1424773
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            14/09/2005    14/09/2005          1         14/09/2005    5E1424282
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            08/09/2005    08/09/2005          2         08/09/2005    5E1421832
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            05/09/2005    05/09/2005          1         05/09/2005    5E1420432
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            05/09/2005    05/09/2005          2         05/09/2005    5E1420238
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            02/09/2005    02/09/2005          1         02/09/2005    5E1419778
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            26/08/2005     26/08/2005         2         26/08/2005    5E1416159
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            22/08/2005    22/08/2005          3         22/08/2005    5E1413404
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            22/08/2005    22/08/2005          12        22/08/2005    5E1413270
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            19/08/2005     19/08/2005         1         19/08/2005    5E1413048
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            18/08/2005     18/08/2005         1         18/08/2005    5E1412526
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            18/08/2005     18/08/2005         1         18/08/2005    5E1412434
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            11/08/2005     11/08/2005         2         11/08/2005    5E1409676
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            09/08/2005    09/08/2005          1         09/08/2005    5E1408363
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                          102
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57    Main Document
12003
                                      Pg 109 of 153
              ASX DETAILS OF REGISTERED OFFICE ADDRESS


484              08/08/2005   01/09/2005        2          08/08/2005      021658786
484B          CHANGE TO COMPANY DETAILS CHANGE OF REGISTERED ADDRESS


7053A            14/07/2005     14/07/2005         1         14/07/2005    5E1398078
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            14/07/2005     14/07/2005         4         14/07/2005    5E1397804
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
12009         ASX CHANGE OF BALANCE DATE


484              06/06/2005   10/10/2006         8          07/06/2005     1F0072006
484O          CHANGE TO COMPANY DETAILS CHANGES TO SHARE STRUCTURE


7053A            18/05/2005       18/05/2005       24        18/05/2005    5E1373315
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT
03011         ASX ASC ANNUAL AUDITED ACCOUNTS
03012         ASX ASC ANNUAL AUDIT REVIEW
03013         ASX ASC ANNUAL DIRECTOR'S STATEMENT
03020         FULL YEAR ACCOUNTS


7053A            18/05/2005     18/05/2005         27        18/05/2005    5E1373321
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            17/05/2005     17/05/2005         1         17/05/2005    5E1373207
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER
03014         ASX PERIODIC REPORTS - OTHER


484              19/04/2005   19/04/2005         2          19/04/2005     7E0367126
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            14/04/2005    14/04/2005          1         14/04/2005    5E1360717
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            07/04/2005     07/04/2005         1         07/04/2005    5E1358507
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            07/04/2005    07/04/2005          1         07/04/2005    5E1358460
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            05/04/2005     05/04/2005         2         05/04/2005    5E1357021
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER



                                          103
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A             05/04/2005
                                         Pg 110 of 153 5
                                   05/04/2005                  05/04/2005  5E1356890
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            04/04/2005    04/04/2005          1         04/04/2005    5E1356391
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            04/04/2005      04/04/2005         7         04/04/2005   5E1356432
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            04/04/2005    04/04/2005          1         04/04/2005    5E1356323
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            01/04/2005    01/04/2005          1         01/04/2005    5E1356164
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            01/04/2005      01/04/2005         7         01/04/2005   5E1355776
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            01/04/2005      01/04/2005         5         01/04/2005   5E1355761
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            31/03/2005    31/03/2005          1         31/03/2005    5E1355425
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            31/03/2005    31/03/2005          2         31/03/2005    5E1355381
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            31/03/2005      31/03/2005         7         31/03/2005   5E1355162
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            24/03/2005      24/03/2005         5         24/03/2005   5E1353391
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            23/03/2005      23/03/2005         7         23/03/2005   5E1352939
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


675              22/03/2005    22/03/2005        4           22/03/2005    018704998
675B          SUPPLEMENTARY STATEMENT RE TAKEOVER BID - TARGET'S
              SUPPLEMENTARY STATEMENT


7053A            22/03/2005    22/03/2005          4         22/03/2005    5E1352375
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                           104
      20-11024-shl   Doc 1 Filed 04/29/20 Entered 04/29/20 10:58:57        Main Document
01011
                                       Pg 111 of 153
                 SUPPLEMENTARY TARGET'S STATEMENT


7053A               22/03/2005      22/03/2005         5         22/03/2005     5E1352335
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               21/03/2005      21/03/2005         7         21/03/2005     5E1351796
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               18/03/2005      18/03/2005        2         18/03/2005      5E1351329
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01008            ASX VARIATION OF TAKEOVER OFFER
16002            ASX LETTER TO SHAREHOLDERS


7053A               17/03/2005    17/03/2005          1         17/03/2005      5E1350659
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009            ASX TAKEOVER OTHER


658                 17/03/2005    18/03/2005         1          17/03/2005      018704977
658              INSTRUMENT OF MODIFICATION OF PROVISIONS OF CHAPTER 6


7053A               17/03/2005      17/03/2005         5         17/03/2005     5E1350362
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               16/03/2005      16/03/2005         8         16/03/2005     5E1349716
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               15/03/2005      15/03/2005        3         15/03/2005      5E1349631
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01008            ASX VARIATION OF TAKEOVER OFFER


6321                15/03/2005     15/03/2005         3          15/03/2005     018704959
6321B            NOTICE OF VARIATION IN TAKEOVER OFFER - OFF MARKET BID


7053A               15/03/2005      15/03/2005         6         15/03/2005     5E1349215
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               14/03/2005    14/03/2005          2         14/03/2005      5E1349088
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01011            SUPPLEMENTARY TARGET'S STATEMENT


675                 14/03/2005    14/03/2005        3           14/03/2005      018704949
675B             SUPPLEMENTARY STATEMENT RE TAKEOVER BID - TARGET'S
                 SUPPLEMENTARY STATEMENT


7053A               14/03/2005      14/03/2005         7         14/03/2005     5E1348986
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


658                  14/03/2005    18/03/2005         1           14/03/2005    018704978


                                                105
      20-11024-shl   Doc 1 Filed 04/29/20 Entered 04/29/20 10:58:57        Main Document
658
                                       Pg 112 of 153
                 INSTRUMENT OF MODIFICATION OF PROVISIONS OF CHAPTER 6


7053A               10/03/2005    10/03/2005          2         10/03/2005      5E1347612
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01011            SUPPLEMENTARY TARGET'S STATEMENT


675                 10/03/2005    11/03/2005        4           10/03/2005      018704936
675B             SUPPLEMENTARY STATEMENT RE TAKEOVER BID - TARGET'S
                 SUPPLEMENTARY STATEMENT


7053A               09/03/2005     09/03/2005         1         09/03/2005      5E1347303
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001            ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A               09/03/2005    09/03/2005          1         09/03/2005      5E1346950
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT


658                 08/03/2005    10/03/2005         2          08/03/2005      018702997
658              INSTRUMENT OF MODIFICATION OF PROVISIONS OF CHAPTER 6


7053A               28/02/2005    28/02/2005          4         28/02/2005      5E1342895
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001            ASX OTHER


6211                28/02/2005    28/02/2005         98           28/02/2005    018702967
6211             TARGET STATEMENT AND REPORTS - OFF MARKET


7053A               28/02/2005    28/02/2005          1         28/02/2005      5E1342676
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001            ASX OTHER


7053A               28/02/2005      28/02/2005       100        28/02/2005      5E1342547
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01003            ASX PART B STATEMENT


7053A               24/02/2005     24/02/2005         2         24/02/2005      5E1341237
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               16/02/2005    16/02/2005          1         16/02/2005      5E1337466
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01007            ASX TAKEOVER OFFEREE DIRECTOR'S STATEMENT


6201                15/02/2005     15/02/2005        2           15/02/2005     018704799
6201             NOTICE THAT TAKEOVER OFFERS HAVE BEEN SENT - OFF MARKET


7053A               15/02/2005     15/02/2005         77        15/02/2005      5E1336904
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
16002            ASX LETTER TO SHAREHOLDERS
01002            ASC PART A STATEMENT


7053A               11/02/2005     11/02/2005        133        11/02/2005      5E1335858
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                              106
   20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
01002         ASC PART A STATEMENT
                                      Pg 113 of 153

675              11/02/2005    11/02/2005       67           11/02/2005    018704772
675D          SUPPLEMENTARY STATEMENT RE TAKEOVER BID - REPLACEMENT BIDDER
              STATEMENT MARKED UP


675              11/02/2005    11/02/2005       66           11/02/2005    018704771
675C          SUPPLEMENTARY STATEMENT RE TAKEOVER BID - REPLACEMENT BIDDER
              STATEMENT


7053A            09/02/2005    09/02/2005          3         09/02/2005     5E1334929
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01010         SUPPLEMENTARY BIDDER'S STATEMENT


675              09/02/2005    09/02/2005       3            09/02/2005     018704762
675A          SUPPLEMENTARY STATEMENT RE TAKEOVER BID - BIDDER'S
              SUPPLEMENTARY STATEMENT


7053A            07/02/2005     07/02/2005         10        07/02/2005     5E1333818
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            04/02/2005    04/02/2005          1         04/02/2005     5E1333335
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            04/02/2005    04/02/2005          1         04/02/2005     5E1333079
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            03/02/2005    03/02/2005          2         03/02/2005     5E1332687
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            02/02/2005     02/02/2005         1         02/02/2005     5E1332112
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08006         ASX NOTICE OF MEETING - OTHER


7053A            31/01/2005      31/01/2005        10         31/01/2005    5E1330269
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            31/01/2005    31/01/2005          1         31/01/2005     5E1330223
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER


7053A            28/01/2005     28/01/2005         67        28/01/2005     5E1330071
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01002         ASC PART A STATEMENT


7053A            28/01/2005    28/01/2005          1         28/01/2005     5E1329800
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01009         ASX TAKEOVER OTHER



                                           107
   20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A             28/01/2005
                                         Pg 114 of 153 3
                                   28/01/2005                  28/01/2005  5E1329440
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
01001         ASX INTENTION TO MAKE A T/OVER OFFER


6011             28/01/2005     31/01/2005         2           28/01/2005    018704690
6011          NOTICE OF SERVICE OF BIDDER'S STATEMENT - OFF MARKET


6181             28/01/2005    31/01/2005         70          28/01/2005     018704689
6181A         BIDDER STATEMENT AND OFFER - OFF MARKET EQUITIES


7053A            19/01/2005     19/01/2005         1         19/01/2005      5E1326248
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


484              13/01/2005     24/01/2005          2           13/01/2005   020998237
484           CHANGE TO COMPANY DETAILS
484G          NOTIFICATION OF SHARE ISSUE
484O          CHANGES TO SHARE STRUCTURE


7053A            10/01/2005     10/01/2005         10        10/01/2005      5E1323379
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


484              05/01/2005     06/01/2005          4           06/01/2005   020913471
484           CHANGE TO COMPANY DETAILS
484G          NOTIFICATION OF SHARE ISSUE
484O          CHANGES TO SHARE STRUCTURE


484              22/12/2004   22/12/2004        2          22/12/2004        7E0290585
484A1         CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR
              ADDRESS


7053A            21/12/2004     21/12/2004         2         21/12/2004      5E1318844
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            20/12/2004     20/12/2004         2         20/12/2004      5E1318485
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            16/12/2004     16/12/2004         1         16/12/2004      5E1317075
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            10/12/2004     10/12/2004         10        10/12/2004      5E1313758
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            30/11/2004     30/11/2004         2         30/11/2004      5E1308043
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER
11002         ASX PROGRESS REPORT - OTHER


7053A             17/11/2004    17/11/2004         32           17/11/2004   5E1301138


                                             108
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
7053A
                                      Pg 115 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            17/11/2004     17/11/2004         23        17/11/2004    5E1301131
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03004         ASX HALF-YEARLY REPORT


7053A            04/11/2004     04/11/2004         3         04/11/2004    5E1295340
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            28/10/2004    28/10/2004          1         28/10/2004    5E1292203
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


7053A            20/10/2004    20/10/2004          1         20/10/2004    5E1286966
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002         ASX PROGRESS REPORT - OTHER


7053A            18/10/2004     18/10/2004         1         18/10/2004    5E1285977
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09011         ASX CANCELLATION OF PREVIOUS NOTICE


7053A            18/10/2004    18/10/2004          1         18/10/2004    5E1285965
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            12/10/2004    12/10/2004          1         12/10/2004    5E1283053
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12008         ASX COMPANY ADMINISTRATION - OTHER


484              05/10/2004   07/10/2004         7          07/10/2004     020400507
484E          CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
              COMPANY OFFICEHOLDER


7053A            30/09/2004     30/09/2004         1         30/09/2004    5E1278360
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12001         ASX DIRECTOR APPOINTMENT/RESIGNATION


7053A            30/09/2004     30/09/2004           2       30/09/2004    5E1278371
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02007         ASX SECTION 205G NOTICE - DIRECTOR'S INTERESTS


7053A            21/09/2004     21/09/2004         2         21/09/2004    5E1273569
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            23/08/2004     23/08/2004         2         23/08/2004    5E1258395
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            23/08/2004    23/08/2004          2         23/08/2004    5E1258311
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


                                             109
   20-11024-shl   Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
                                       Pg 116 of 153
7053A            04/08/2004     04/08/2004         1         04/08/2004       5E1250758
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08003         ASX RESULTS OF MEETING


7053A            04/08/2004     04/08/2004         2         04/08/2004       5E1250439
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            04/08/2004     04/08/2004         14        04/08/2004       5E1250440
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
15002         ASX CHAIRMAN'S ADDRESS


7053A            21/07/2004     21/07/2004         1         21/07/2004       5E1242891
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            30/06/2004     30/06/2004         56        30/06/2004       5E1232344
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03001         ASX ANNUAL REPORT
03002         ASX TOP 20 SHAREHOLDERS
03011         ASX ASC ANNUAL AUDITED ACCOUNTS
03012         ASX ASC ANNUAL AUDIT REVIEW
03013         ASX ASC ANNUAL DIRECTOR'S STATEMENT
03020         FULL YEAR ACCOUNTS
08001         ASX NOTICE OF ANNUAL MEETING
08004         ASX PROXY FORM


484              25/06/2004    13/07/2004        5              30/06/2004    020460004
484           CHANGE TO COMPANY DETAILS
484O          CHANGES TO SHARE STRUCTURE
484N          CHANGES TO (MEMBERS) SHARE HOLDINGS


7053A            24/06/2004     24/06/2004         2         24/06/2004       5E1228259
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            11/06/2004      11/06/2004         3          11/06/2004     5E1222965
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003         ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A            24/05/2004    24/05/2004          2         24/05/2004       5E1213833
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT


7053A            19/05/2004      19/05/2004         4          19/05/2004     5E1212534
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003         ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A            18/05/2004      18/05/2004         2          18/05/2004     5E1211969
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02003         ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER


7053A             17/05/2004     17/05/2004         56          17/05/2004    5E1211070


                                              110
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
7053A
                                      Pg 117 of 153
              DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03003         ASX PRELIMINARY - FINAL STATEMENT
03011         ASX ASC ANNUAL AUDITED ACCOUNTS
03012         ASX ASC ANNUAL AUDIT REVIEW
03013         ASX ASC ANNUAL DIRECTOR'S STATEMENT


7053A            17/05/2004     17/05/2004         31        17/05/2004     5E1211071
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            13/05/2004    13/05/2004          1         13/05/2004     5E1210377
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            13/05/2004    13/05/2004          1         13/05/2004     5E1210369
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            01/04/2004     01/04/2004         8         01/04/2004     5E1191200
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06013         ASX - APPENDIX 3B


7053A            01/04/2004     01/04/2004         2         01/04/2004     5E1191201
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009         ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


7053A            31/03/2004    31/03/2004          17        31/03/2004     5E1190318
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            26/03/2004      26/03/2004         6         26/03/2004    5E1188611
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002         ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A            23/03/2004    23/03/2004          1         23/03/2004     5E1186972
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            19/03/2004     19/03/2004         2         19/03/2004     5E1184792
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001         ASX PROGRESS REPORT
03014         ASX PERIODIC REPORTS - OTHER


7053A            11/03/2004     11/03/2004         1         11/03/2004     5E1179132
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001         ASX OTHER


7053A            24/02/2004     24/02/2004         1         24/02/2004     5E1169657
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            19/02/2004    19/02/2004          1         19/02/2004     5E1165530
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11002         ASX PROGRESS REPORT - OTHER


                                           111
      20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
                                         Pg 118 of 153
7053A               29/01/2004    29/01/2004          1         29/01/2004      5E1156336
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001            ASX OTHER


7053A               29/01/2004    29/01/2004          2         29/01/2004      5E1156303
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001            ASX OTHER


7053A               21/01/2004     21/01/2004         1         21/01/2004      5E1152376
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014            ASX PERIODIC REPORTS - OTHER


7053A               06/01/2004      06/01/2004        27         06/01/2004     5E1145888
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               19/12/2003     19/12/2003         6         19/12/2003      5E1142637
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02009            ASX CHANGE OF DIRECTOR'S INTEREST NOTICE


484                 18/12/2003   23/12/2003           12          15/12/2003    019948622
484              CHANGE TO COMPANY DETAILS


388                 18/12/2003      23/12/2003       38         31/03/2003      019901889
388              FINANCIAL REPORT
388E             COMPANY - APPOINT CHANGE NAME/ADDRESS OF AUDITOR
388H             FINANCIAL REPORT - LARGE PROPRIETARY COMPANY THAT IS NOT A
                 DISCLOSING ENTITY


7053A               17/12/2003      17/12/2003        36         17/12/2003     5E1141361
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               17/12/2003     17/12/2003         2         17/12/2003      5E1141323
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
11001            ASX PROGRESS REPORT
03014            ASX PERIODIC REPORTS - OTHER


7053A               16/12/2003      17/12/2003        37         16/12/2003     5E1140912
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               16/12/2003      17/12/2003        27         16/12/2003     5E1140663
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               16/12/2003      16/12/2003        27         16/12/2003     5E1140466
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               15/12/2003      15/12/2003        26         15/12/2003     5E1140346
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


                                              112
      20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57      Main Document
                                         Pg 119 of 153
7053A               15/12/2003      15/12/2003        26         15/12/2003     5E1140306
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02002            ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER


7053A               15/12/2003     15/12/2003         2         15/12/2003      5E1140035
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
16002            ASX LETTER TO SHAREHOLDERS


902                  15/12/2003     24/12/2003         2          28/10/2003    019945002
902              SUPPLEMENTARY DOCUMENT
                 Alters 019 309 890


7053A               15/12/2003      15/12/2003        1         15/12/2003      5E1139919
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009            ASX ISSUED CAPITAL - OTHER


7053A               15/12/2003    15/12/2003          3         15/12/2003      5E1139920
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09010            ASX STOCK EXCHANGE ANNOUNCEMENT - OTHER


7053A               15/12/2003     15/12/2003         3         15/12/2003      5E1139922
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03002            ASX TOP 20 SHAREHOLDERS


7053A               12/12/2003     12/12/2003           16      12/12/2003      5E1139819
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
02007            ASX SECTION 205G NOTICE - DIRECTOR'S INTERESTS


7053A               12/12/2003     12/12/2003         44        12/12/2003      5E1139033
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12011            ASX ARTICLES OF ASSOCIATION


280                 08/12/2003     22/01/2004       13            08/12/2003    019929105
280              NOTICE OF MEETING AND DOCUMENTS RE BUY-BACK


7053A               08/12/2003     08/12/2003         1         08/12/2003      5E1136046
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09008            ASX ADMISSION TO OFFICIAL LIST


7053A               08/12/2003     08/12/2003         3         08/12/2003      5E1136047
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09008            ASX ADMISSION TO OFFICIAL LIST


7053A               08/12/2003    08/12/2003          5         08/12/2003      5E1136048
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09010            ASX STOCK EXCHANGE ANNOUNCEMENT - OTHER


7053A               08/12/2003     08/12/2003         1         08/12/2003      5E1136049
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03002            ASX TOP 20 SHAREHOLDERS


7053A               08/12/2003    08/12/2003          1         08/12/2003      5E1136050
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE


                                                 113
   20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
03014
                                     Pg 120 of 153
              ASX PERIODIC REPORTS - OTHER


7053A            08/12/2003      08/12/2003        1         08/12/2003    5E1136051
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            08/12/2003    08/12/2003          2         08/12/2003    5E1136052
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09010         ASX STOCK EXCHANGE ANNOUNCEMENT - OTHER


7053A            08/12/2003    08/12/2003          23        08/12/2003    5E1136053
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09010         ASX STOCK EXCHANGE ANNOUNCEMENT - OTHER


7053A            08/12/2003     08/12/2003         32        08/12/2003    5E1136054
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
12011         ASX ARTICLES OF ASSOCIATION


7053A            08/12/2003      08/12/2003        17        08/12/2003    5E1136055
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            08/12/2003      08/12/2003        18        08/12/2003    5E1136056
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            08/12/2003      08/12/2003        9         08/12/2003    5E1136057
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            08/12/2003      08/12/2003        25        08/12/2003    5E1136058
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            08/12/2003      08/12/2003        18        08/12/2003    5E1136059
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            08/12/2003      08/12/2003        33        08/12/2003    5E1136060
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06009         ASX ISSUED CAPITAL - OTHER


7053A            08/12/2003     08/12/2003         27        08/12/2003    5E1136061
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            08/12/2003     08/12/2003         33        08/12/2003    5E1136062
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER


7053A            08/12/2003     08/12/2003         33        08/12/2003    5E1136063
7053A         DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
03014         ASX PERIODIC REPORTS - OTHER



                                          114
      20-11024-shl   Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
7053A                08/12/2003
                                            Pg 121 of 153 7
                                      08/12/2003                  08/12/2003  5E1136064
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
14001            ASX OTHER


7053A               05/12/2003    05/12/2003          3         05/12/2003      5E1135571
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
09010            ASX STOCK EXCHANGE ANNOUNCEMENT - OTHER


7113                01/12/2003    01/12/2003         2         01/12/2003       018709491
7113             NOTICE OF DECLARATION RE FUNDRAISING CHAPTER 6D


991                 25/11/2003     18/12/2003         1         25/11/2003      019889167
991              NOTIFICATION OF LOCATION OF BOOKS STORED ON COMPUTER


7057                 19/11/2003  20/11/2003         10            19/11/2003    018702187
7057             DOCUMENT LODGED AS CONDITION OF S1084/S741(1) EXEMPTION
                 - PROSPECTUS


7053A               19/11/2003     20/11/2003        189        19/11/2003      5E1127681
7053A            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
06010            ASX PROSPECTUS


7057                 17/11/2003  19/11/2003         38            17/11/2003    018702186
7057             DOCUMENT LODGED AS CONDITION OF S1084/S741(1) EXEMPTION
                 - PROSPECTUS


7057                 14/11/2003  19/11/2003         206           14/11/2003    018702191
7057             DOCUMENT LODGED AS CONDITION OF S1084/S741(1) EXEMPTION
                 - PROSPECTUS


484                 14/11/2003   18/11/2003         4         06/11/2003    019761434
484A             CHANGE TO COMPANY DETAILS CHANGE OF OFFICEHOLDER/MEMBER NAME
                 OR ADDRESS


484                 10/11/2003   19/11/2003         6          07/11/2003       019688289
484E             CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
                 COMPANY OFFICEHOLDER


764B                10/11/2003    10/11/2003        184            18/11/2003   019675404
764BA            PROSPECTUS FOR EQUITIES - UNQUOTED


902                  10/11/2003     19/11/2003         2           06/11/2003   019590904
902              SUPPLEMENTARY DOCUMENT
                 Alters 019 688 221


658                 07/11/2003    12/11/2003         1          07/11/2003      018709417
658              INSTRUMENT OF MODIFICATION OF PROVISIONS OF CHAPTER 6


484                  07/11/2003         13/11/2003  7          06/11/2003       019688221
484E             CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
                 COMPANY OFFICEHOLDER
                 Altered by 019 590 904


484                  06/11/2003     13/11/2003         9           04/11/2003   019753550


                                                 115
      20-11024-shl   Doc 1  Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
484N
                                        Pg 122 of 153
                 CHANGE TO COMPANY DETAILS CHANGES TO (MEMBERS) SHARE
                 HOLDINGS


218                31/10/2003      13/11/2003          44           31/10/2003   019752420
218              CONSTITUTION OF COMPANY


205                 31/10/2003     13/11/2003         1          28/10/2003      019752419
205J             NOTIFICATION OF RESOLUTION ALTERING THE CONSTITUTION


7111                31/10/2003     13/11/2003        2              31/10/2003   018702156
7111             NOTICE OF EXEMPTION RE FUNDRAISING CHAPTER 6D


2001                31/10/2003     13/11/2003       11              31/10/2003   018702155
2001             NOTICE OF EXEMPTION UNDER CHAPTER 2L


2205                 30/10/2003         19/12/2003    9          28/10/2003   019309890
2205B            NOTIFICATION OF RESOLUTION RELATING TO SHARES CONVERT SHARES
                 INTO LARGER OR SMALLER NUMBER
                 Altered by 019 945 002


2205                29/10/2003     24/11/2003        12          28/10/2003      019567885
2205F            NOTIFICATION OF RESOLUTION RELATING TO SHARES FINANCIAL
                 ASSISTANCE - APPROVAL BY COMPANY'S OWN SHAREHOLD


2601                29/10/2003      24/11/2003         1           13/11/2003    019567884
2601             NOTIFICATION OF INTENTION TO GIVE FINANCIAL ASSISTANCE


281                 29/10/2003    06/11/2003        2           29/10/2003       019460808
281              NOTICE THAT COMPANY INTENDS TO CARRY OUT BUY-BACK


281                 29/10/2003    06/11/2003        2           29/10/2003       019460809
281              NOTICE THAT COMPANY INTENDS TO CARRY OUT BUY-BACK


2602                28/10/2003      13/11/2003         8          28/10/2003     019752285
2602A            NOTIFICATION OF FINANCIAL ASSISTANCE DETAILS APPROVAL BY
                 COMPANY'S OWN MEMBERS


484                 28/10/2003   13/11/2003         6          27/10/2003        019752284
484E             CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A
                 COMPANY OFFICEHOLDER


218                19/09/2003      23/09/2003          24           19/09/2003   019309135
218              CONSTITUTION OF COMPANY


206                 19/09/2003     23/09/2003       4         19/09/2003         019309136
206C             APPLICATION FOR CHANGE OF COMPANY STATUS CONVERSION OF
                 COMPANY FROM PTY TO PUBLIC


205                 19/09/2003     23/09/2003           1           18/09/2003   019309134
205              NOTIFICATION OF RESOLUTION
205C             CONVERTING TO A PUBLIC COMPANY
205J             ALTERING THE CONSTITUTION


484                  05/09/2003     17/09/2003          9           30/06/2003   019577905


                                                 116
      20-11024-shl     Doc 1 Filed 04/29/20 Entered 04/29/20 10:58:57 Main Document
484N
                                         Pg 123 of 153
                  CHANGE TO COMPANY DETAILS CHANGES TO (MEMBERS) SHARE
                  HOLDINGS


316                  31/01/2003     06/02/2003      4                     31/01/2003      10068622M
316L              ANNUAL RETURN - PROPRIETARY COMPANY


207                  20/09/2002     10/10/2002                2           30/05/2002      018334481
207               NOTIFICATION OF SHARE ISSUE


252                  27/05/2002      27/05/2002               58          27/05/2002      017790484
252               EVIDENCE OF ELIGIBILITY


202                  27/05/2002     27/05/2002                5           27/05/2002      017790483
202               APPLICATION FOR REGISTRATION
202B              BY A NON REGISTERED BODY
202E              AS A PROPRIETARY COMPANY



- Annual Returns -

Year Return Due      Extended Return Due    AGM Due Extended AGM Due      AGM Held Date   Outstanding
2002 31/01/2003      //                     //      //                    //              No



- Financial Reports -

Document No.      Balance Date   Report Due    AGM Due      Extended AGM Due   AGM Held   Outstanding
019901889         31/03/2003     30/06/2003    //           //                 //         No
                  31/03/2005     30/06/2005    31/08/2005   28/02/2006         //         No



- Company Contact Addresses -

- Contact Address for ASIC use only
Address:              LEVEL 5 7-15 MACQUARIE PLACE SYDNEY NSW 2000
Start Date:           28/06/2019



                                           *** End of Document ***




                                                    117
        20-11024-shl                Doc 1        Filed 04/29/20 Entered 04/29/20 10:58:57                                     Main Document
                                                             Pg 124 of 153
                                                                                                                                     Credit Report


Risk Data
Summary
Court Actions:                          0

Payment Defaults:                       0

ASIC Published Notices:                 0

Mercantile Enquiries:                   0

Critical ASIC Documents:                0

Credit Score:                           850

Credit Enquiries - Last 5 Years:        131


Credit Enquiries - Last 12
Months:                                 69



Credit Report
Court Actions
                                                 Action            Action
Plaintiff                  Action                Amount            Date          Nature of claim            Proceeding #          Location


There are currently no court actions registered.

Court action information is supplied to CreditorWatch by the courts. We rely on the courts to provide up to date and accurate information and therefore
CreditorWatch cannot guarantee that all actions are included. This report includes action information from the Magistrates courts in NSW, QLD, SA, VIC, and WA.




Payment Defaults
                                                               Amount                              Payment Due Part Payment
Default Posted By                   Document Type              Outstanding       Date Added        Date        Made                        Default Settled


There are currently no defaults registered.




ASIC Published Notices

Date                  Title


There are currently no ASIC Published Notices registered.




Registered Mercantile Enquiries

Enquiry Date          Mercantile Agent


There are no mercantile enquiries registered.




Report Date: 21-04-2020 15:29:53
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                                                               Page 1/23


                                                                              118
          20-11024-shl          Doc 1         Filed 04/29/20 Entered 04/29/20 10:58:57                                           Main Document
                                                          Pg 125 of 153




Credit Score
The score is a statistically based score indicating an entity's credit worthiness. The score ultimately ranks entities based on their riskiness and is
designed to assist you in making more informed and consistent credit decisions.

The score is based between 0 and 850 index points with a higher score considered lower risk while lower scores are deemed to be riskier
entities. It should be used in partnership with your internal credit procedures and policies.

Entity has acceptable creditworthiness. Extend terms within consideration.
Entity has a 0.89% chance of failure within the next 12 months.




                                                                                                                                                                850

0                                                                                                                      Average                                   850
                                                                                                                  Australian Company
Higher Risk                                                                                                                                          Lower Risk


Historical Credit Scores




Recommendations

Range           Risk level       Recommendation

0               Critical         ACN deregistered or ABN cancelled.

1 - 125         Critical         Entity has a critical status and significant adverse information present. Trading eligibility must be considered.

126 - 250       Very High        Entity has multiple pieces of adverse information present. COD trading highly recommended.

                                 Entity has a below average creditworthiness score and some adverse information may be present. Trade with caution, monitor
251 - 450       High
                                 closely and consider your payment terms.

451 - 550       Moderate         Entity has moderate creditworthiness with or without adverse information. Monitor ongoing payment behaviour.

551 - 850       Low              Entity has acceptable creditworthiness. Extend terms within consideration.

                                                                                                                                                       score v.20150123a

Please note that the score and recommendation should be used in partnership with your company's internal credit procedures and policies. The



Report Date: 21-04-2020 15:29:54
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                                                                Page 2/23


                                                                              119
        20-11024-shl               Doc 1          Filed 04/29/20 Entered 04/29/20 10:58:57   Main Document
                                                              Pg 126 of 153

score should not be used as the sole reason in making a decision about the entity.




Credit Enquiries
Entity has 131 credit enquiries within the last 5 years.
Entity has 69 credit enquiries within the last 12 months.




Credit Enquiries (Last 12 Months)




Ordered by Industry (Last 12 Months)

Industry                                                               Number of Enquiries

Professional, Scientific and Technical Services (M)                    50

Financial and Insurance Services (K)                                   5

Retail Trade (G)                                                       4

Transport, Postal and Warehousing (I)                                  2

Electricity, Gas, Water and Waste Services (D)                         2

Information Media and Telecommunications (J)                           2

Other Services (S)                                                     1

Wholesale Trade (F)                                                    1

Mining (B)                                                             1

Construction (E)                                                       1

TOTAL ENQUIRIES                                                        69




Ordered by Date (Last 12 Months)

Industry                                                               Date

Financial and Insurance Services (K)                                   21-04-2020

Electricity, Gas, Water and Waste Services (D)                         21-04-2020




Report Date: 21-04-2020 15:29:55
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                  Page 3/23


                                                                     120
        20-11024-shl               Doc 1          Filed 04/29/20 Entered 04/29/20 10:58:57   Main Document
                                                              Pg 127 of 153


Industry                                                           Date

Other Services (S)                                                 21-04-2020

Mining (B)                                                         21-04-2020

Professional, Scientific and Technical Services (M)                21-04-2020

Transport, Postal and Warehousing (I)                              21-04-2020

Financial and Insurance Services (K)                               21-04-2020

Retail Trade (G)                                                   21-04-2020

Wholesale Trade (F)                                                20-04-2020

Financial and Insurance Services (K)                               20-04-2020

Financial and Insurance Services (K)                               20-04-2020

Professional, Scientific and Technical Services (M)                20-04-2020

Professional, Scientific and Technical Services (M)                17-04-2020

Professional, Scientific and Technical Services (M)                16-04-2020

Information Media and Telecommunications (J)                       16-04-2020

Professional, Scientific and Technical Services (M)                15-04-2020

Professional, Scientific and Technical Services (M)                09-04-2020

Professional, Scientific and Technical Services (M)                07-04-2020

Professional, Scientific and Technical Services (M)                06-04-2020

Professional, Scientific and Technical Services (M)                01-04-2020

Information Media and Telecommunications (J)                       31-03-2020

Financial and Insurance Services (K)                               20-03-2020

Retail Trade (G)                                                   09-03-2020

Transport, Postal and Warehousing (I)                              23-02-2020

Retail Trade (G)                                                   19-02-2020

Professional, Scientific and Technical Services (M)                31-01-2020

Professional, Scientific and Technical Services (M)                16-01-2020

Professional, Scientific and Technical Services (M)                15-01-2020

Professional, Scientific and Technical Services (M)                10-01-2020

Professional, Scientific and Technical Services (M)                09-01-2020

Construction (E)                                                   30-12-2019

Professional, Scientific and Technical Services (M)                28-12-2019

Professional, Scientific and Technical Services (M)                27-12-2019

Professional, Scientific and Technical Services (M)                26-12-2019

Professional, Scientific and Technical Services (M)                24-12-2019

Professional, Scientific and Technical Services (M)                23-12-2019

Professional, Scientific and Technical Services (M)                20-12-2019

Professional, Scientific and Technical Services (M)                17-12-2019

Professional, Scientific and Technical Services (M)                27-11-2019

Professional, Scientific and Technical Services (M)                21-11-2019

Professional, Scientific and Technical Services (M)                07-11-2019

Professional, Scientific and Technical Services (M)                06-11-2019

Professional, Scientific and Technical Services (M)                30-10-2019

Professional, Scientific and Technical Services (M)                29-10-2019

Professional, Scientific and Technical Services (M)                25-10-2019




Report Date: 21-04-2020 15:29:55
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                  Page 4/23


                                                                  121
        20-11024-shl               Doc 1          Filed 04/29/20 Entered 04/29/20 10:58:57   Main Document
                                                              Pg 128 of 153


Industry                                                           Date

Electricity, Gas, Water and Waste Services (D)                     21-10-2019

Professional, Scientific and Technical Services (M)                13-10-2019

Professional, Scientific and Technical Services (M)                10-10-2019

Professional, Scientific and Technical Services (M)                20-09-2019

Professional, Scientific and Technical Services (M)                18-09-2019

Professional, Scientific and Technical Services (M)                06-09-2019

Professional, Scientific and Technical Services (M)                05-09-2019

Professional, Scientific and Technical Services (M)                04-09-2019

Professional, Scientific and Technical Services (M)                21-08-2019

Professional, Scientific and Technical Services (M)                16-08-2019

Professional, Scientific and Technical Services (M)                12-08-2019

Professional, Scientific and Technical Services (M)                08-08-2019

Professional, Scientific and Technical Services (M)                30-07-2019

Professional, Scientific and Technical Services (M)                26-07-2019

Professional, Scientific and Technical Services (M)                25-07-2019

Professional, Scientific and Technical Services (M)                24-07-2019

Professional, Scientific and Technical Services (M)                23-07-2019

Professional, Scientific and Technical Services (M)                03-07-2019

Retail Trade (G)                                                   01-07-2019

Professional, Scientific and Technical Services (M)                25-06-2019

Professional, Scientific and Technical Services (M)                18-06-2019

Professional, Scientific and Technical Services (M)                17-06-2019

Professional, Scientific and Technical Services (M)                05-06-2019

Professional, Scientific and Technical Services (M)                23-05-2019




Report Date: 21-04-2020 15:29:55
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                  Page 5/23


                                                                  122
       20-11024-shl          Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57     Main Document
                                                   Pg 129 of 153




Historical Timeline
Date         Type                Notes

                                 #5EBP79583
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Credit Rating
20-04-2020   ASIC Document
                                 #5EBP79585
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Credit Rating

                                 #5EBP68615
                                 Form 7053A
16-04-2020   ASIC Document
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Suspension From Official Quotation

                                 #5EBP60173
                                 Form 7053A
14-04-2020   ASIC Document
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Trading Halt

                                 #5EBP24056
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Progress Report
01-04-2020   ASIC Document
                                 #5EBP23834
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 Asc Notice Pending

                                 #5EBP19752
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Progress Report
31-03-2020   ASIC Document
                                 #5EBP18921
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 Asc Notice Pending

                                 #5EBP11055
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Credit Rating
27-03-2020   ASIC Document
                                 #5EBP10012
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Credit Rating

                                 #5EBP03065
                                 Form 7053A
25-03-2020   ASIC Document
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Progress Report

                                 #5EBO97348
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Progress Report
                                 #5EBO96162
                                 Form 7053A
23-03-2020   ASIC Document       Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Progress Report
                                 ASX Company Administration - Other
                                 #5EBO96170
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Credit Rating

                                 #5EBO91410
                                 Form 7053A
20-03-2020   ASIC Document       Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Periodic Reports - Other
                                 ASX Progress Report




Report Date: 21-04-2020 15:29:56
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                         Page 6/23


                                                                    123
       20-11024-shl          Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57                                 Main Document
                                                   Pg 130 of 153


Date         Type                Notes

                                 #5EBO82682
                                 Form 7053A
18-03-2020   ASIC Document
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Progress Report

                                 #5EBO78518
                                 Form 7053A
17-03-2020   ASIC Document
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Credit Rating

                                 #5EBO65528
                                 Form 7053A
13-03-2020   ASIC Document
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Progress Report

                                 #5EBO58762
                                 Form 7053A
09-03-2020   ASIC Document
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Change of Director's Interest Notice

                                 #5EBN42055
                                 Form 7053A
28-02-2020   ASIC Document
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Credit Rating

                                 #5EBM76104
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Half-Yearly Report
                                 ASX Half-Yearly Audit Review
                                 ASX Half-Yearly Director's Statement
                                 ASX Half Year Accounts
                                 ASX Half Year Directors' Report
                                 #5EBM76109
26-02-2020   ASIC Document
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Profit Guidance
                                 ASX Half-Yearly Report
                                 #5EBM76112
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 Company Presentation
                                 ASX Half-Yearly Report

                                 #7EAT34242
30-01-2020   ASIC Document       Form 484
                                 Change to Company Details Appointment or Cessation of A Company Officeholder

                                 #5EBK87501
                                 Form 7053A
29-01-2020   ASIC Document
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Final Director's Interest Notice

                                 #5EBK84620
                                 Form 7053A
28-01-2020   ASIC Document
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Director Appointment/resignation

                                 #5EBK00415
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Change of Director's Interest Notice
                                 #5EBK00418
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Change of Director's Interest Notice
                                 #5EBK00370
                                 Form 7053A
28-11-2019   ASIC Document
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Change of Director's Interest Notice
                                 #5EBK00365
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Change of Director's Interest Notice
                                 #5EBK00319
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Letter to Shareholders - Other




Report Date: 21-04-2020 15:29:56
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                                     Page 7/23


                                                                    124
       20-11024-shl          Doc 1     Filed 04/29/20 Entered 04/29/20 10:58:57                      Main Document
                                                   Pg 131 of 153




                                 #5EBJ96259
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Admission to Official List
                                 #5EBJ96147
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Asset Acquisition
                                 ASX Progress Report
26-11-2019   ASIC Document       #5EBJ95163
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Issued Capital - Other
                                 ASX Asset Acquisition
                                 ASX Progress Report
                                 #5EBJ95186
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX - Appendix 3b

                                 #5EBJ61393
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Progress Report
08-11-2019   ASIC Document
                                 #5EBJ60659
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Progress Report

                                 #5EBJ57278
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Results of Meeting
                                 #5EBJ56963
                                 Form 7053A
06-11-2019   ASIC Document
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Chairman's Address to Shareholder
                                 #5EBJ56965
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX Chairman's Address to Shareholder

                                 #501536021
                                 Form 754B
                                 Replacement Prospectus For Equities - Unquoted Alters 501 535 771
                                 #5EBJ54445
                                 Form 7053A
                                 Disclosure Notice - Ex Australian Stock Exchange
                                 ASX - Appendix 3b
05-11-2019   ASIC Document       #5EBJ54422
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ISSUED CAPITAL - OTHER
                                 ASX PROSPECTUS
                                 #501535771
                                 Form 764B
                                 PROSPECTUS FOR EQUITIES - UNQUOTED Altered by 501 536 021




Report Date: 21-04-2020 15:29:56
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                          Page 8/23


                                                                    125
       20-11024-shl          Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57                Main Document
                                                  Pg 132 of 153


Date         Type                Notes

                                 #5EBJ49903
                                 Form 7053A
01-11-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ISSUES TO THE PUBLIC

                                 #501535780
                                 Form 722
                                 NOTICE OF APPOINTMENT OF TRUSTEE FOR DEBENTURE HOLDERS
                                 #501535772
                                 Form 752
                                 DOCUMENT LODGED IN RELATION TO SHORT FORM PROSPECTUS
                                 #5EBJ40713
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
28-10-2019   ASIC Document       ASX - APPENDIX 3B
                                 #5EBJ40618
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ISSUED CAPITAL - OTHER
                                 #5EBJ40623
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ISSUED CAPITAL - OTHER
                                 ASX PROSPECTUS

                                 #5EBJ37477
                                 Form 7053A
25-10-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ISSUED CAPITAL - OTHER

                                 #5EBI46872
                                 Form 7053A
11-10-2019   ASIC Document       DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ASSET ACQUISITION
                                 ASX NOTICE OF MEETING - OTHER

                                 #7EAQ14895
10-10-2019   ASIC Document       Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER

                                 #5EBI25794
                                 Form 7053A
01-10-2019   ASIC Document       DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX NOTICE OF ANNUAL MEETING
                                 ASX PROXY FORM

                                 #5EBI19547
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5EBI19552
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
                                 #5EBI19553
                                 Form 7053A
27-09-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5EBI19554
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
                                 #5EBI18986
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION

                                 #5EBI16421
                                 Form 7053A
25-09-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CHANGE OF DIRECTOR'S INTEREST NOTICE

                                 #5EBI14018
                                 Form 7053A
24-09-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CHANGE OF DIRECTOR'S INTEREST NOTICE




Report Date: 21-04-2020 15:29:56
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                          Page 9/23


                                                            126
       20-11024-shl          Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57                Main Document
                                                  Pg 133 of 153


Date         Type                Notes

                                 #5EBI03954
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CORPORATE GOVERNANCE
                                 #5EBI03956
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 APPENDIX 4G
18-09-2019   ASIC Document       #5EBI03950
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ANNUAL REPORT
                                 ASX TOP 20 SHAREHOLDERS
                                 ASX FULL YEAR ACCOUNTS
                                 ASX FULL YEAR AUDIT REVIEW
                                 ASX FULL YEAR DIRECTORS' STATEMENT
                                 ASX FULL YEAR DIRECTOR'S REPORT

                                 #5EBH99900
                                 Form 7053A
16-09-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT

                                 #5EBH97703
                                 Form 7053A
13-09-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT

                                 #5EBH92498
                                 Form 7053A
10-09-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX NOTICE OF MEETING - OTHER

                                 #5EBH69966
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PRELIMINARY - FINAL REPORT
                                 #5EBH69972
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PRELIMINARY - FINAL REPORT
28-08-2019   ASIC Document       #5EBH69974
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 COMPANY PRESENTATION
                                 ASX PRELIMINARY - FINAL REPORT
                                 #5EBH69978
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX COMPANY ADMINISTRATION - OTHER

                                 #5EAZ91773
                                 Form 7053A
11-07-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT

                                 #5EAZ72735
                                 Form 7053A
04-07-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT

                                 #7EAM93117
01-07-2019   ASIC Document       Form 484
                                 CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR ADDRESS

                                 #9EAA17210
03-06-2019   ASIC Document       Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER




Report Date: 21-04-2020 15:29:56
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                          Page 10/23


                                                            127
       20-11024-shl          Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57                Main Document
                                                  Pg 134 of 153


Date         Type                Notes

                                 #5EAZ05665
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
                                 #5EAZ05655
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5EAZ05656
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
                                 #5EAZ05657
                                 Form 7053A
29-05-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5EAZ05659
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
                                 #5EAZ05660
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5EAZ04711
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION

                                 #5EAZ03261
                                 Form 7053A
28-05-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION

                                 #5EAY84577
                                 Form 7053A
17-05-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROFIT GUIDANCE

                                 #5EAY54696
                                 Form 7053A
30-04-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT

                                 #9EAA14562
29-03-2019   ASIC Document       Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER

                                 #5EAV69803
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
25-03-2019   ASIC Document
                                 #5EAV69798
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE

                                 #5EAU12288
                                 Form 7053A
26-02-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ISSUED CAPITAL - OTHER

                                 #5EAT53184
                                 Form 7053A
18-02-2019   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT




Report Date: 21-04-2020 15:29:57
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                          Page 11/23


                                                            128
       20-11024-shl          Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57                Main Document
                                                  Pg 135 of 153


Date         Type                Notes

                                 #5EAT23966
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX HALF-YEARLY REPORT
                                 ASX HALF-YEARLY AUDIT REVIEW
                                 ASX HALF-YEARLY DIRECTOR'S STATEMENT
                                 ASX HALF YEAR ACCOUNTS
                                 ASX HALF YEAR DIRECTORS' REPORT
13-02-2019   ASIC Document       #5EAT23971
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX HALF-YEARLY REPORT
                                 #5EAT23972
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 COMPANY PRESENTATION
                                 ASX HALF-YEARLY REPORT

                                 #5EAS67360
                                 Form 7053A
06-02-2019   ASIC Document       DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION
                                 ASX COMPANY ADMINISTRATION - OTHER

                                 #9EAA10768
                                 Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER
                                 #5EAI88736
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5EAI88742
                                 Form 7053A
20-12-2018   ASIC Document       DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5EAI88744
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
                                 #5EAI85553
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION

                                 #9EAA10438
14-12-2018   ASIC Document       Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER

                                 #5EAG11838
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
                                 #5EAG11792
                                 Form 7053A
12-12-2018   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5EAG11386
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION

                                 #5EAC92221
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX RESULTS OF MEETING
                                 #5EAC91904
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER
07-11-2018   ASIC Document
                                 #5EAC91907
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER
                                 #5EAC91908
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 COMPANY PRESENTATION




Report Date: 21-04-2020 15:29:57
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                          Page 12/23


                                                            129
       20-11024-shl          Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57                Main Document
                                                  Pg 136 of 153


Date         Type                Notes

                                 #5EAC10187
                                 Form 7053A
22-10-2018   ASIC Document       DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROFIT GUIDANCE
                                 ASX PERIODIC REPORTS - OTHER

                                 #5EAB93777
                                 Form 7053A
03-10-2018   ASIC Document       DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX NOTICE OF ANNUAL MEETING
                                 ASX PROXY FORM

                                 #5EAB55659
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ANNUAL REPORT
                                 ASX TOP 20 SHAREHOLDERS
                                 ASX FULL YEAR ACCOUNTS
                                 ASX FULL YEAR AUDIT REVIEW
                                 ASX FULL YEAR DIRECTORS' STATEMENT
14-09-2018   ASIC Document       ASX FULL YEAR DIRECTOR'S REPORT
                                 #5EAB55660
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CORPORATE GOVERNANCE
                                 #5EAB55661
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 APPENDIX 4G

                                 #5EAA97604
                                 Form 7053A
10-09-2018   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ALTERATION TO NOTICE OF MEETING

                                 #5EAA91570
                                 Form 7053A
03-09-2018   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CHANGE OF DIRECTOR'S INTEREST NOTICE

                                 #5EAA85748
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PRELIMINARY - FINAL REPORT
                                 #5EAA85750
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
29-08-2018   ASIC Document
                                 ASX PROFIT GUIDANCE
                                 ASX PRELIMINARY - FINAL REPORT
                                 #5EAA85754
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 COMPANY PRESENTATION
                                 ASX PRELIMINARY - FINAL REPORT

                                 #9EAA03806
27-07-2018   ASIC Document       Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER

                                 #5EAA43991
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
                                 #5EAA43994
                                 Form 7053A
17-07-2018   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
                                 #5EAA43919
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION

                                 #5EAA17375
                                 Form 7053A
12-06-2018   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION




Report Date: 21-04-2020 15:29:57
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                          Page 13/23


                                                            130
       20-11024-shl          Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57                Main Document
                                                  Pg 137 of 153


Date         Type                Notes

                                 #5EAA04215
                                 Form 7053A
18-05-2018   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ISSUED CAPITAL - OTHER

                                 #9E0044540
                                 Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER
                                 #5E5672638
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CHANGE OF DIRECTOR'S INTEREST NOTICE
                                 #5E5672642
                                 Form 7053A
30-04-2018   ASIC Document       DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5E5672645
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5E5672650
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE

                                 #5E5667025
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ALTERATION TO ISSUED CAPITAL
23-04-2018   ASIC Document       #9E0044167
                                 Form 484
                                 CHANGE TO COMPANY DETAILS
                                 CHANGES TO SHARE STRUCTURE
                                 NOTIFICATION OF SHARE CANCELLATION - COMPANY BUY-BACK

                                 #5E5659071
                                 Form 7053A
16-04-2018   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ISSUED CAPITAL - OTHER

                                 #5E5651473
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT
04-04-2018   ASIC Document
                                 #5E5651453
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT

                                 #5E5276028
                                 Form 7053A
06-03-2018   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CHANGE OF DIRECTOR'S INTEREST NOTICE

                                 #5E5183042
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
05-03-2018   ASIC Document
                                 ASX OFF-MARKET BUY-BACK
                                 ASX ISSUED CAPITAL - OTHER
                                 ASX LETTER TO SHAREHOLDERS




Report Date: 21-04-2020 15:29:57
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                          Page 14/23


                                                            131
       20-11024-shl          Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57                Main Document
                                                  Pg 138 of 153


Date         Type                Notes

                                 #9E0041226
                                 Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER
                                 #5E5044740
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION
                                 #5E5044742
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5E5044743
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
                                 #5E5044727
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
28-02-2018   ASIC Document       ASX HALF-YEARLY REPORT
                                 ASX HALF-YEARLY AUDIT REVIEW
                                 ASX HALF-YEARLY DIRECTOR'S STATEMENT
                                 ASX HALF YEAR ACCOUNTS
                                 ASX HALF YEAR DIRECTORS' REPORT
                                 #5E5044729
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX HALF-YEARLY REPORT
                                 #5E5044733
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 COMPANY PRESENTATION
                                 ASX HALF-YEARLY REPORT
                                 #5E5044736
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ISSUED CAPITAL - OTHER
                                 ASX PROGRESS REPORT

                                 #9E0039749
05-02-2018   ASIC Document       Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER

                                 #5E4703322
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5E4703329
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
31-01-2018   ASIC Document
                                 #5E4703331
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
                                 #5E4703259
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION

                                 #5E4691809
                                 Form 7053A
11-01-2018   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER

                                 #5E4689246
                                 Form 7053A
08-01-2018   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER




Report Date: 21-04-2020 15:29:57
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                          Page 15/23


                                                            132
       20-11024-shl          Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57                Main Document
                                                  Pg 139 of 153


Date         Type                Notes

                                 #9E0038205
                                 Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER
                                 #5E4686930
                                 Form 7053A
02-01-2018   ASIC Document       DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
                                 #5E4686926
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE

                                 #5E4616636
                                 Form 7053A
17-11-2017   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX RESPONSE TO ASX QUERY

                                 #5E4587458
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX RESULTS OF MEETING
                                 #5E4572550
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER
                                 #5E4572554
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
08-11-2017   ASIC Document
                                 ASX PROFIT GUIDANCE
                                 ASX CHAIRMAN'S ADDRESS - OTHER
                                 #5E4572555
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PERIODIC REPORTS - OTHER
                                 ASX CHAIRMAN'S ADDRESS - OTHER
                                 #5E4572556
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION

                                 #5E4535401
                                 Form 7053A
06-10-2017   ASIC Document       DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX NOTICE OF ANNUAL MEETING
                                 ASX PROXY FORM

                                 #5E4517423
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FORM 605 - CEASING TO BE A SUBSTANTIAL SHAREHOLDER
04-10-2017   ASIC Document
                                 #5E4517405
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FORM 603 - BECOMING A SUBSTANTIAL SHAREHOLDER

                                 #5E4506346
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ANNUAL REPORT
                                 ASX TOP 20 SHAREHOLDERS
                                 ASX FULL YEAR ACCOUNTS
                                 ASX FULL YEAR AUDIT REVIEW
                                 ASX FULL YEAR DIRECTORS' STATEMENT
20-09-2017   ASIC Document       ASX FULL YEAR DIRECTOR'S REPORT
                                 #5E4506347
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CORPORATE GOVERNANCE
                                 #5E4506348
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 APPENDIX 4G

                                 #5E4500062
                                 Form 7053A
12-09-2017   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX NOTICE OF ANNUAL MEETING




Report Date: 21-04-2020 15:29:58
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                          Page 16/23


                                                            133
       20-11024-shl          Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57                Main Document
                                                  Pg 140 of 153


Date         Type                Notes

                                 #5E4472593
                                 Form 7053A
11-08-2017   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CHANGE OF DIRECTOR'S INTEREST NOTICE

                                 #7E9338425
                                 Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER
                                 #5E4471164
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT
                                 #5E4470973
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PRELIMINARY - FINAL REPORT
                                 #5E4470975
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
10-08-2017   ASIC Document
                                 ASX PROFIT GUIDANCE
                                 ASX PRELIMINARY - FINAL REPORT
                                 #5E4470977
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PRELIMINARY - FINAL REPORT
                                 #5E4470979
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION
                                 #5E4470980
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE

                                 #7E9289268
25-07-2017   ASIC Document       Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER

                                 #7E9285134
                                 Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER
                                 #5E4455871
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
24-07-2017   ASIC Document       #5E4455857
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION
                                 #5E4455869
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE

                                 #5E4436305
                                 Form 7053A
03-07-2017   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PERIODIC REPORTS - OTHER

                                 #7E9206409
                                 Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER
                                 #5E4434619
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
30-06-2017   ASIC Document       #5E4434622
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5E4434573
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION




Report Date: 21-04-2020 15:29:58
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                          Page 17/23


                                                            134
       20-11024-shl          Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57                Main Document
                                                  Pg 141 of 153


Date         Type                Notes

                                 #5E4392150
                                 Form 7053A
02-06-2017   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT

                                 #7E9104848
31-05-2017   ASIC Document       Form 484
                                 CHANGE TO COMPANY DETAILS CHANGE OFFICEHOLDER NAME OR ADDRESS

                                 #5E4358835
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT
                                 #5E4358843
                                 Form 7053A
18-05-2017   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX OTHER
                                 #5E4358731
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PERIODIC REPORTS - OTHER

                                 #9E0025482
11-05-2017   ASIC Document       Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER

                                 #5E4351096
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION
05-05-2017   ASIC Document
                                 #5E4351100
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE

                                 #5E4310915
                                 Form 7053A
20-03-2017   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT

                                 #5E4285711
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX HALF-YEARLY REPORT
                                 ASX HALF-YEARLY AUDIT REVIEW
                                 ASX HALF-YEARLY DIRECTOR'S STATEMENT
                                 ASX HALF YEAR ACCOUNTS
                                 ASX HALF YEAR DIRECTORS' REPORT
                                 #5E4285714
                                 Form 7053A
17-02-2017   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX HALF-YEARLY REPORT
                                 #5E4285717
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX HALF-YEARLY REPORT
                                 #5E4285720
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT

                                 #5E4274817
                                 Form 7053A
03-02-2017   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PERIODIC REPORTS - OTHER

                                 #7E8667125
09-01-2017   ASIC Document       Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER




Report Date: 21-04-2020 15:29:58
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                          Page 18/23


                                                            135
       20-11024-shl          Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57                Main Document
                                                  Pg 142 of 153


Date         Type                Notes

                                 #5E4190941
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION
                                 #5E4190943
                                 Form 7053A
03-01-2017   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FINAL DIRECTOR'S INTEREST NOTICE
                                 #5E4190944
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE

                                 #5E4183607
                                 Form 7053A
19-12-2016   ASIC Document       DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT - OTHER
                                 ASX COMPANY ADMINISTRATION - OTHER

                                 #7E8583735
                                 Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER
02-12-2016   ASIC Document       #5E4167605
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE

                                 #7E8551995
23-11-2016   ASIC Document       Form 484
                                 CHANGE TO COMPANY DETAILS APPOINTMENT OR CESSATION OF A COMPANY OFFICEHOLDER

                                 #5E4156061
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE
18-11-2016   ASIC Document
                                 #5E4156062
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX INITIAL DIRECTOR'S INTEREST NOTICE

                                 #029806786
                                 Form 205
                                 NOTIFICATION OF RESOLUTION ALTERING THE CONSTITUTION
                                 #029798207
                                 Form 205
                                 NOTIFICATION OF RESOLUTION ALTERING THE CONSTITUTION
                                 #5E4154486
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CONSTITUTION
                                 #5E4154450
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX RESULTS OF MEETING
                                 #5E4154031
16-11-2016   ASIC Document
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER
                                 #5E4154034
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CHAIRMAN'S ADDRESS TO SHAREHOLDER
                                 #5E4154036
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CHAIRMAN'S ADDRESS - OTHER
                                 #5E4153999
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX DIRECTOR APPOINTMENT/RESIGNATION




Report Date: 21-04-2020 15:29:58
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                          Page 19/23


                                                            136
       20-11024-shl          Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57        Main Document
                                                  Pg 143 of 153




                                 #5E4145318
                                 Form 7053A
02-11-2016   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PERIODIC REPORTS - OTHER

                                 #5E4131400
                                 Form 7053A
13-10-2016   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER

                                 #5E4130600
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX NOTICE OF ANNUAL MEETING
12-10-2016   ASIC Document       ASX PROXY FORM
                                 #5E4130605
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX NOTICE OF MEETING - OTHER

                                 #5E4129295
                                 Form 7053A
10-10-2016   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ISSUED CAPITAL - OTHER

                                 #7E8388067
                                 Form 484
28-09-2016   ASIC Document       CHANGE TO COMPANY DETAILS
                                 CHANGES TO SHARE STRUCTURE
                                 NOTIFICATION OF SHARE ISSUE

                                 #5E4120097
                                 Form 7053A
23-09-2016   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT




Report Date: 21-04-2020 15:29:58
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                           Page 20/23


                                                            137
       20-11024-shl          Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57        Main Document
                                                  Pg 144 of 153


Date         Type                Notes

                                 #5E4118717
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX ANNUAL REPORT
                                 #5E4118718
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX CORPORATE GOVERNANCE
22-09-2016   ASIC Document       ASX OTHER
                                 #5E4118716
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX TOP 20 SHAREHOLDERS
                                 ASX FULL YEAR ACCOUNTS
                                 ASX FULL YEAR AUDIT REVIEW
                                 ASX FULL YEAR DIRECTORS' STATEMENT
                                 ASX FULL YEAR DIRECTOR'S REPORT

                                 #5E4118043
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER
20-09-2016   ASIC Document
                                 #5E4117895
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PLACEMENT

                                 #5E4095823
                                 Form 7053A
25-08-2016   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT

                                 #5E4091485
                                 Form 7053A
18-08-2016   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX PROGRESS REPORT

                                 #7E8244041
                                 Form 484
12-08-2016   ASIC Document       CHANGE TO COMPANY DETAILS
                                 CHANGES TO SHARE STRUCTURE
                                 NOTIFICATION OF SHARE ISSUE

                                 #5E4086744
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER
                                 #5E4086722
                                 Form 7053A
08-08-2016   ASIC Document
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER
                                 #5E4086488
                                 Form 7053A
                                 DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                 ASX FORM 604 - CHANGE IN A SUBSTANTIAL SHAREHOLDER




Report Date: 21-04-2020 15:29:58
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                           Page 21/23


                                                            138
       20-11024-shl            Doc 1        Filed 04/29/20 Entered 04/29/20 10:58:57                             Main Document
                                                        Pg 145 of 153


Date         Type                     Notes

                                      #5E4086104
                                      Form 7053A
                                      DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX CHANGE OF DIRECTOR'S INTEREST NOTICE
                                      #5E4085776
                                      Form 7053A
                                      DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX CHANGE OF DIRECTOR'S INTEREST NOTICE
                                      #5E4085778
                                      Form 7053A
                                      DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX CHANGE OF DIRECTOR'S INTEREST NOTICE
                                      #5E4085779
                                      Form 7053A
                                      DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX CHANGE OF DIRECTOR'S INTEREST NOTICE
                                      #5E4085787
                                      Form 7053A
                                      DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX CHANGE OF DIRECTOR'S INTEREST NOTICE
05-08-2016   ASIC Document
                                      #5E4085798
                                      Form 7053A
                                      DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX CHANGE OF DIRECTOR'S INTEREST NOTICE
                                      #5E4085800
                                      Form 7053A
                                      DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX CHANGE OF DIRECTOR'S INTEREST NOTICE
                                      #5E4085708
                                      Form 7053A
                                      DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX PRELIMINARY - FINAL REPORT
                                      #5E4085709
                                      Form 7053A
                                      DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX PRELIMINARY - FINAL REPORT
                                      #5E4085707
                                      Form 7053A
                                      DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX PRELIMINARY - FINAL REPORT

                                      #5E4085164
                                      Form 7053A
04-08-2016   ASIC Document
                                      DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX NON-RENOUNCEABLE ISSUE

                                      #5E4083854
                                      Form 7053A
02-08-2016   ASIC Document            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX PLACEMENT
                                      ASX NON-RENOUNCEABLE ISSUE

                                      #5E4082659
                                      Form 7053A
29-07-2016   ASIC Document
                                      DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX CHANGE OF DIRECTOR'S INTEREST NOTICE

                                      #5E4080654
                                      Form 7053A
28-07-2016   ASIC Document            DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX PROFIT GUIDANCE
                                      ASX PERIODIC REPORTS - OTHER

                                      #5E4074641
                                      Form 7053A
14-07-2016   ASIC Document
                                      DISCLOSURE NOTICE - EX AUSTRALIAN STOCK EXCHANGE
                                      ASX COMPANY ADMINISTRATION - OTHER

                                      #7E8131848
                                      Form 484
07-07-2016   ASIC Document            CHANGE TO COMPANY DETAILS
                                      CHANGES TO SHARE STRUCTURE
                                      NOTIFICATION OF SHARE ISSUE

02-12-2011   Main Name                The Main Name was changed to VIRGIN AUSTRALIA HOLDINGS LIMITED from VIRGIN BLUE HOLDINGS LIMITED

             Main Business Physical
15-01-2009                            The Main Business Physical Address was changed to QLD 4006 from QLD 4006
             Address




Report Date: 21-04-2020 15:29:59
Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                                        Page 22/23


                                                                      139
                                          20-11024-shl            Doc 1        Filed 04/29/20 Entered 04/29/20 10:58:57                              Main Document
                                                                                           Pg 146 of 153


                                   Date         Type                     Notes

                                   06-02-2004   Main Name                The Main Name was changed to VIRGIN BLUE HOLDINGS LIMITED from VIRGIN BLUE HOLDINGS PTY LIMITED

                                   01-01-2004   Goods And Services Tax   The Goods and Services Tax was changed to Currently registered for GST

                                   27-05-2002   Entity Status            The Entity Status was changed to Active

                                   27-05-2002   Main Name                The Main Name was changed to VIRGIN BLUE HOLDINGS PTY LIMITED

                                                Main Business Physical
                                   27-05-2002                            The Main Business Physical Address was changed to QLD 4006
                                                Address




                                   Disclaimer
                                   CreditorWatch is committed to ensuring that the information provided is accurate and comprehensive however due to data being received from
                                   sources not controlled by CreditorWatch we cannot guarantee that it is complete, verified or free of errors. The information should therefore be
                                   used in conjunction with your own investigations and you should not rely solely on this information when making credit or financial decisions. To
                                   the extent permitted by law, CreditorWatch will not be held responsible for any errors or omissions therein concerning the information sourced
                                   and published in its publications, websites, API or emails.



                                   Report Date: 21-04-2020 15:29:59
                                   Phone 1300 50 13 12 | Email admin@creditorwatch.com.au                                                                                Page 23/23


                                                                                                            140
Powered by TCPDF (www.tcpdf.org)
20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57   Main Document
                                   Pg 147 of 153



                                  EXHIBIT C

Consolidated Statement Pursuant to Bankruptcy Rule 1007(a)(4) and Bankruptcy Code
                                  Section 1515(d)
 20-11024-shl          Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57         Main Document
                                           Pg 148 of 153




             CONSOLIDATED STATEMENT PURSUANT TO BANKRUPTCY

             RULE 1007(A)(4) AND BANKRUPTCY CODE SECTION 1515(D)

 I.      Corporate Ownership Statement (Fed. R. Bankr. P. 7007.1).

        1.      To the best of the Foreign Representatives’ knowledge and belief, as of the Petition

Date, the following corporations directly or indirectly own 10% or more of the equity interests in

Virgin Australia Holdings Ltd. (ACN 100 686 226) (“Holdings”):

                (a) EAG Investment Holding Company Limited - approximately 20.97%;
                (b) Singapore Airlines LTD - approximately 20.03%;
                (c) Nanshan Capital Holdings LTD – approximately 20.01%;
                (d) HNA Innovation Ventures (Hong Kong) Co Limited – approximately 19.86%;
                    and
                (e) Corvina Holdings Limited – approximately 10.02%.

        2.      Holdings owns 100% of the of the equity interests in:

                (a) Virgin Australia International Operations Pty Ltd (ACN 155 859 608); and
                (b) Virgin Australia Airline Holdings Pty Ltd (ACN 093 924 675).

        3.      Virgin Australia International Operations Pty Ltd (ACN 155 859 608) owns 100%

of the equity interests in Virgin Australia International Holdings Pty Ltd (ACN 155 860 021).

        4.      Virgin Australia International Holdings Pty Ltd (ACN 155 860 021) owns 100% of

the equity interests in:

                (a) Virgin Australia Airlines (SE Asia) Pty Ltd (ACN 097 892 389) and
                (b) Virgin Australia International Airlines Pty Ltd (ACN 125 580 823).

        5.      Virgin Australia Airline Holdings Pty Ltd (ACN 093 924 675) owns 100% of the

equity interests in:

                (a)    VAH Newco No. 1 Pty Ltd (ACN 160 881 345);
                (b)    VB Leaseco Pty Ltd (ACN 134 268 741);
                (c)    Virgin Australia Cargo Pty Ltd (ACN 600 667 838);
                (d)    Virgin Australia Airlines Pty Ltd (ACN 090 670 965);
                (e)    VAH Newco No. 2 Pty Ltd (a non-debtor entity); and
                (f)    VB Investco Pty Ltd. (a non-debtor entity).




                                                   1
 20-11024-shl       Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57       Main Document
                                        Pg 149 of 153



       6.     VAH Newco No.1 Pty Ltd (ACN 160 881 345) owns 60% of the equity interests in

Tiger Airways Australia Pty Limited (ACN 124 369 008).

       7.     TA Holdco (Singapore) Pte. Ltd. (a non-debtor entity) owns 40% of the equity

interests in Tiger Airways Australia Pty Limited (ACN 124 369 008).

       8.     VAH Newco No. 2 Pty Ltd (a non-debtor entity) owns 100% of the equity interests

in: A.C.N. 098 904 262 Pty Ltd (ACN 098 904 262).

       9.     A.C.N. 098 904 262 Pty Ltd (ACN 098 904 262) owns 100% equity interests in

Virgin Australia Regional Authority Airlines Pty Ltd (ACN 008 997 662).

       10.    VB Investco Pty Ltd (a non-debtor entity) owns 100% common equity interests in:

              (a) VB Ventures Pty Ltd (ACN 125 139 004) and
              (b) Virgin Australia Holidays Pty Ltd (ACN 118 552 159).

       11.    VB Leaseco Pty Ltd (ACN 134 268 741) owns 100% of the equity interests in:

              (a)   VA Hold Co Pty Ltd (ACN 165 507 157);
              (b)   Short Haul 2014 No. 1 Pty Ltd (ACN 600 809 612);
              (c)   Short Haul 2016 No. 1 Pty Ltd (ACN 612 766 328);
              (d)   VB Leaseco No. 2 Pty Ltd (ACN 142 533 319);
              (e)   VB LH 2008 No. 1 Pty Ltd (ACN 134 280 354);
              (f)   737 2012 No.1 Pty Ltd (ACN 154 201 859);
              (g)   VB PDP 2010-11 Pty Ltd (ACN 140 818 266);
              (h)   VB 800 2009 Pty Ltd (ACN 135 488 934) and
              (i)   VA Regional Leaseco Pty Ltd. (ACN 127 491 605).

       12.    VA Hold Co Pty Ltd (ACN 165 507 157) owns 100% of the equity interests in

              (a) VA Lease Co Pty Ltd (ACN 165 507 291) and
              (b) Virgin Australia 2013-1 Issuer Co Pty Ltd (ACN 165 507 326).

       13.    Short Haul 2014 No. 1 Pty Ltd (ACN 600 809 612) owns 100% of the equity

interests in Short Haul 2014 No. 2 Pty Ltd (ACN 600 878 199).

       14.    Short Haul 2016 No. 1 Pty Ltd (ACN 612 766 328) owns 100% of the equity

interests in Short Haul 2016 No. 2 Pty Ltd (ACN 612 796 077).




                                               2
 20-11024-shl         Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57          Main Document
                                          Pg 150 of 153



        15.     VB LH 2008 No. 1 Pty Ltd (ACN 134 280 354) owns 100% equity interests in VB

LH 2008 No. 2 Pty Ltd (ACN 134 288 805).

        16.     737 2012 No.1 Pty Ltd (ACN 154 201 859) owns 100% equity interests in 737 2012

No. 2 Pty Ltd (ACN 154 225 064).

        17.     Virgin Australia Airlines Pty Ltd (ACN 090 670 965) owns 100% of the equity

interests in:

                (a)   Short Haul 2018 No. 1 Pty Ltd (ACN 622 014 831);
                (b)   Short Haul 2017 No. 1 Pty Ltd (ACN 617 644 390);
                (c)   Short Haul 2017 No. 2 Pty Ltd (ACN 617 644 443);
                (d)   Short Haul 2017 No. 3 Pty Ltd (ACN 622 014 813);
                (e)   Virgin Tech Pty Ltd (ACN 101 808 879);
                (f)   VB NC5 Pty Ltd (ACN 119 691 502);
                (g)   VA Borrower 2019 No.1 Pty Ltd (ACN 633 241 059); and
                (h)   VA Borrower 2019 No. 2 Pty Ltd (ACN 637 371 343)

        18.     Virgin Australia International Airlines Pty Ltd (ACN 125 580 823) owns 100% of

the equity interests in Tiger International Number 1 Pty Ltd (ACN 606 131 944).

        19.     Attached hereto as Exhibit A is an organizational chart reflecting all of the

ownership interests of the Foreign Debtors and their non-Debtor affiliates as of the Petition Date.

None of the Foreign Debtors directly or indirectly owns 10% or more of any class of equity of a

corporation whose securities are publicly traded.

 II.     Persons or Bodies Authorized to Administer Foreign Proceedings of the Foreign
         Debtor (Fed. R. Bankr. P. 7007.1).

        20.     As Petition Date, the Foreign Representative are authorized to administer a “foreign

proceeding” of the Foreign Debtors. The service address for the Foreign Debtor is Deloitte

Brisbane, Riverside Centre, 123 Eagle St, Brisbane QLD 4000, Australia.

 III.    Pending Litigation (Fed. R. Bankr. P. 7007.1).

        21.     The Foreign Representatives are not aware of any litigation involving the Foreign

Debtors currently pending in the United States.


                                                  3
 20-11024-shl     Doc 1    Filed 04/29/20 Entered 04/29/20 10:58:57           Main Document
                                       Pg 151 of 153



 IV.    Provisional Relief (Fed. R. Bankr. P. 7007.1).

       22.    As of the Petition Date, the Foreign Debtors are not seeking any provisional relief.

 V.     Additional Foreign Proceedings (Bankruptcy Code § 1515(d).

       23.    As of the Petition Date, the Foreign Debtors are not involved in any foreign

proceedings other than the Australian Proceedings.




                                               4
20-11024-shl   Doc 1   Filed 04/29/20 Entered 04/29/20 10:58:57   Main Document
                                   Pg 152 of 153



                                  EXHIBIT A
                               Organization Chart
                                                                     20-11024-shl                Doc 1           Filed 04/29/20 Entered 04/29/20 10:58:57                                                 Main Document
   Virgin Group Corporate Structure                                                                                          Pg 153 of 153




                                                                                                                                                                                                                                                              Legend
                                                                                                                                                   Virgin Australia
                                                                                                                                                  Holdings Limited                                                                                                 Voluntary
                                                                                                                                                                                                                                                                                                   International
                                                                                                                                                                                                                                                                   Administration
                                                                                                                                                                                                                                                                   In Liquidation                  Other Australian
                                                                                                                                                                                                                                                                                                   entities
                         Virgin Australia                                                                                                          Virgin Australia                                                                                                Trustee                         Shareholding
                          International                                                                                                           Airlines Holdings
                        Operations Pty Ltd                                                                                                              Pty Ltd



                         Virgin Australia                  Velocity Frequent                                                                                                                    TA Holdco
                                                                                           Virgin Australia                 VAH Newco No.2         Virgin Australia   VAH Newco No.1                                                     Red Jet Foundation
                          International                    Flyer Holdco Pty                                                                                                                  (Singapore) Pte.   VB Investco Pty Ltd                                VB Leaseco Pty Ltd
                                                                                           Airlines Pty Ltd                     Pty Ltd            Cargo Pty Ltd          Pty Ltd                                                              Pty Ltd
                         Holdings Pty Ltd                         Ltd                                                                                                                              Ltd.


                                                                                                        Virgin Australia
   Virgin Australia                                                                                                                                                               Tiger Airways
                                                           Velocity Frequent   Short Haul 2018         (NZ) Employment                  Skywest Airlines                                                                       Virgin Australia          VA Regional                737 2012 No. 1 Pty
    Airlines (NZ)                                                                                                                                                                 Australia Pty
                                                            Flyer 1 Pty Ltd     No. 1 Pty Ltd            and Crewing                       Pte. Ltd.                                                                           Holidays Pty Ltd         Leaseco Pty Ltd                    Ltd
       Limited                                                                                                                                                                       Limited
                                                                                                            Limited


   Virgin Australia
                                                           Velocity Frequent   Short Haul 2017         VA Borrower 2019
                                                                                                                                                                              Tiger Group                                                               VB Leaseco No 2            737 2012 No. 2 Pty
   Airlines (SE Asia)                                                                                                                  A.C.N. 098 904 262                                                                    VB Ventures Pty Ltd
                                                            Flyer 2 Pty Ltd     No. 1 Pty Ltd            No. 1 Pty Ltd                                                                                                                                      Pty Ltd                       Ltd
         Pty Ltd                                                                                                                             Pty Ltd



   Virgin Australia                           Velocity Rewards
                                                                               Short Haul 2017         VA Borrower 2019                 Virgin Australia                                                                                               VB PDP 2010-11 Pty            Short Haul 2014
    International                             Pty Ltd ATF The                                                                                                                                                                 Airline Samoa Ltd
                                                                                No. 2 Pty Ltd            No. 2 Pty Ltd                  Regional Airlines                                                                                                     Ltd                     No. 1 Pty Ltd
   Airlines Pty Ltd                             Loyalty Trust
                                                                                                                                            Pty Ltd



  Tiger International                                                          Short Haul 2017                                                                                                                                                           VB 800 2009 Pty             Short Haul 2014
   Number1 Pty Ltd
                                             Velocity Frequent
                                               Flyer Pty Ltd                    No. 3 Pty Ltd
                                                                                                      Virgin Tech Pty Ltd              VARA Group                                                                                                              Ltd                    No. 2 Pty Ltd




                                              Torque Solutions                                                                                                                                                                                                                       Short Haul 2016
                                                                               VBNC5 Pty Ltd
                                             (Australia) Pty. Ltd.                                                                                                                                                                                                                    No. 1 Pty Ltd




Intl. Flying Rights Group                    Frequent Flyer Group                       VAA Group                                                                                                                                                                                    Short Haul 2016
                                                                                                                                                                                                                                                                                      No. 2 Pty Ltd



                                                                                                                                                                                                                                                                                    VB LH 2008 No. 1
                                                                                                                                                                                                                                                       VA Hold Co Pty Ltd
                                                                                                                                                                                                                                                                                        Pty Ltd



                                                                                                                                                                                                                                                                       Virgin Australia        VB LH 2008 No. 2
                                                                                                                                                                                                                                                                       2013-1 Issuer Co             Pty Ltd
                                                                                                                                                                                                                                                                           Pty Ltd



                                                                                                                                                                                                                                                                       VA Lease Co Pty
                                                                                                                                                                                                                                                                             Ltd




                                                                                                                                                                                                                                                                          Leasing Group



   © 2020 Deloitte Financial Advisory Pty Ltd                                                                                                                                                                                                                                                            0
